Exhibit 10.1

EXECUTION COPY

AGREEMENT AND PLAN OF MERGER

By and Among

INVESTORS BANK,

INVESTORS BANCORP, INC.,

INVESTORS BANCORP, MHC

And

ROMA BANK,

ROMA FINANCIAL CORPORATION,

ROMA FINANCIAL CORPORATION, MHC

Dated as of December 19, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I CERTAIN DEFINITIONS

     2   

Section 1.01

   Definitions      2   

ARTICLE II THE MERGERS AND RELATED MATTERS

     9   

Section 2.01

   Effects of Mergers; Surviving Entities.      9   

Section 2.02

   Effect on Outstanding Shares of Investors Bancorp Common Stock.      11   

Section 2.03.

   Closing; Effective Time.      11   

Section 2.04.

   Conversion of Roma Financial Common Stock.      11   

Section 2.05

   Procedures for Exchange of Roma Financial Common Stock.      12   

Section 2.06

   Treatment of Roma Financial Options.      13   

Section 2.07

   Treatment of Roma Financial Restricted Stock      14   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE ROMA PARTIES

     14   

Section 3.01

   Standard      14   

Section 3.02

   Organization      14   

Section 3.03

   Capitalization      15   

Section 3.04

   Authority; No Violation      16   

Section 3.05

   Consents      17   

Section 3.06

   Financial Statements and Securities Documents      18   

Section 3.07

   Taxes      19   

Section 3.08

   No Material Adverse Effect.      19   

Section 3.09

   Material Contracts; Leases; Defaults.      20   

Section 3.10

   Ownership of Property; Insurance Coverage.      21   

Section 3.11

   Legal Proceedings.      22   

Section 3.12

   Compliance With Applicable Law.      22   

Section 3.13

   Employee Benefit Plans.      23   

Section 3.14

   Brokers, Finders and Financial Advisors.      25   

Section 3.15

   Environmental Matters.      26   

Section 3.16

   Loan Portfolio.      26   

Section 3.17

   Reserved.      27   

Section 3.18

   Related Party Transactions.      27   

Section 3.19

   Investment Management and Related Activities      28   

Section 3.20

   Registration Obligations.      28   

Section 3.21

   Risk Management Instruments.      28   

Section 3.22

   Fairness Opinion.      28   

Section 3.23

   Trust Accounts.      28   

Section 3.24

   Intellectual Property.      28   

Section 3.25

   Labor Matters.      29   

Section 3.26

   Roma Financial Information Supplied.      29   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE INVESTORS PARTIES

     29   

Section 4.01

   Standard.      29   

Section 4.02

   Organization.      30   

Section 4.03

   Capitalization.      30   

Section 4.04

   Authority; No Violation.      31   

Section 4.05

   Consents.      32   

Section 4.06

   Financial Statements and Securities Documents.      32   

Section 4.07

   Taxes.      34   

Section 4.08

   No Material Adverse Effect.      34   

Section 4.09

   Ownership of Property; Insurance Coverage.      34   

Section 4.10

   Legal Proceedings.      35   

Section 4.11

   Compliance With Applicable Law.      35   

Section 4.12

   Investors Bancorp Common Stock.      36   



--------------------------------------------------------------------------------

Section 4.13

   Investors Bancorp Information Supplied.      36   

Section 4.14

   Employee Benefit Plans.      36   

Section 4.15

   Environmental Matters      37   

Section 4.16

   Brokers, Finders and Financial Advisors.      38   

Section 4.17

   Securities Documents.      38   

Section 4.18

   Fairness Opinion.      38   

Section 4.19

   Loan Portfolio.      38   

Section 4.20

   Registration Obligations.      39   

Section 4.21

   Material Contracts.      39   

ARTICLE V COVENANTS OF THE ROMA PARTIES

     40   

Section 5.01

   Conduct of Business.      40   

Section 5.02

   Current Information.      43   

Section 5.03

   Access to Properties and Records.      44   

Section 5.04

   Financial and Other Statements.      44   

Section 5.05

   Maintenance of Insurance; Tax Matters.      45   

Section 5.06

   Disclosure Supplements.      45   

Section 5.07

   Consents and Approvals of Third Parties.      45   

Section 5.08

   Reasonable Best Efforts.      45   

Section 5.09

   Failure to Fulfill Conditions.      45   

Section 5.10

   No Solicitation.      46   

Section 5.11

   Reserves and Merger-Related Costs.      48   

Section 5.12

   Board of Directors and Committee Meetings.      48   

Section 5.13

   Voting of Roma MHC Shares; RomAsia Merger Agreement      48   

Section 5.14

   Section 16 Matters      48   

Section 5.15

   Certain Litigation.      49   

Section 5.16

   Compliance with OCC Agreement.      49   

Section 5.17

   Roma Bank Defined Benefit Pension Plan.      49   

ARTICLE VI COVENANTS OF THE INVESTORS PARTIES

     49   

Section 6.01

   Conduct of Business.      49   

Section 6.02

   Current Information.      50   

Section 6.03

   Financial and Other Statements.      50   

Section 6.04

   Disclosure Supplements.      50   

Section 6.05

   Consents and Approvals of Third Parties; Reasonable Best Efforts      50   

Section 6.06

   Failure to Fulfill Conditions.      50   

Section 6.07

   Employee Benefits.      51   

Section 6.08

   Directors and Officers Indemnification and Insurance.      53   

Section 6.09

   Stock Listing.      54   

Section 6.10

   Boards of Directors; Advisory Board; Contribution to Charitable Foundation   
  54   

Section 6.11

   Investors MHC Shares.      55   

Section 6.12

   Tax Free Reorganization.      55   

ARTICLE VII REGULATORY AND OTHER MATTERS

     55   

Section 7.01

   Meetings of Shareholders.      55   

Section 7.02

   Proxy Statement-Prospectus; Merger Registration Statement.      56   

Section 7.03

   Roma MHC Membership Approval      57   

Section 7.04

   Regulatory Approvals.      57   

ARTICLE VIII CLOSING CONDITIONS

     58   

Section 8.01

   Conditions to Each Party’s Obligations under this Agreement.      58   

Section 8.02

   Conditions to the Obligations of the Investors Parties under this Agreement.
     59   

Section 8.03

   Conditions to the Obligations of the Roma Parties under this Agreement.     
59   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX THE CLOSING

     60   

Section 9.01

   Time and Place.      60   

Section 9.02

   Deliveries at the Pre-Closing and the Closing.      60   

ARTICLE X TERMINATION, AMENDMENT AND WAIVER

     60   

Section 10.01

   Termination.      60   

Section 10.02

   Effect of Termination.      62   

Section 10.03

   Amendment, Extension and Waiver.      63   

ARTICLE XI MISCELLANEOUS

     64   

Section 11.01

   Confidentiality.      64   

Section 11.02

   Public Announcements.      64   

Section 11.03

   Survival.      64   

Section 11.04

   Notices.      64   

Section 11.05

   Parties in Interest.      65   

Section 11.06

   Complete Agreement.      65   

Section 11.07

   Counterparts.      65   

Section 11.08

   Severability.      66   

Section 11.09

   Governing Law.      66   

Section 11.10

   Interpretation.      66   

Section 11.11

   Specific Performance; Jurisdiction.      66   

 

Exhibit A

  Form of Merger Agreement For the MHC Merger

Exhibit B

  Form of Merger Agreement For the Merger of Roma Bank into Investors Bank

Exhibit C

  Form of Merger Agreement For the Merger of RomAsia Bank into Investors Bank

Exhibit D

  Form of Voting Agreement For Roma Financial Directors and Executive Officers

Exhibit E

  Form of Voting Agreement For Roma MHC

Exhibit F

  Form of Voting Agreement For Investors MHC

 

iii



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of December 19,
2012 is by and among (i) Investors Bank, a New Jersey savings bank (“Investors
Bank”), Investors Bancorp, Inc., a Delaware corporation (“Investors Bancorp”),
and Investors Bancorp, MHC, a New Jersey mutual holding company (“Investors
MHC”), and (ii) Roma Bank, a Federal savings bank, Roma Financial Corporation, a
Federal corporation (“Roma Financial”), and Roma Financial, MHC, a Federal
mutual holding company (“Roma MHC”). Each of Investors Bank, Investors Bancorp,
and Investors MHC are sometimes referred to herein as the “Investors Parties,”
and each of Roma Bank, Roma Financial and Roma MHC are sometimes referred to
herein as the “Roma Parties.” Investors Bank, Investors Bancorp, Investors MHC,
Roma Bank, Roma Financial and Roma MHC are collectively sometimes referred to as
the “Parties.” With respect to the Investors Parties, any reference in this
Agreement to “one of the other Parties” shall mean one of the Roma Parties, and
with respect to the Roma Parties, any reference in this Agreement to “one of the
other Parties” shall mean one of the Investors Parties

RECITALS

1. Investors MHC owns a majority of the issued and outstanding capital stock of
Investors Bancorp, which owns all of the issued and outstanding capital stock of
Investors Bank. Each of Investors Bank, Investors Bancorp and Investors MHC has
its principal offices located in Short Hills, New Jersey.

2. Roma MHC owns a majority of the issued and outstanding capital stock of Roma
Financial, which owns all of the issued and outstanding capital stock of Roma
Bank and 90.9% of the issued and outstanding capital stock of RomAsia Bank. Each
of Roma Financial, Roma Bank and Roma MHC has its principal offices located in
Robbinsville, New Jersey, and RomAsia Bank has its offices in Monmouth Junction,
New Jersey.

3. The Board of Directors of each of the Investors Parties and the Board of
Directors of each of the Roma Parties deem it advisable and in the best
interests of its respective shareholders (and in the case of Investors MHC, in
the best interests of the depositors of Investors Bank, and in the case of Roma
MHC, in the best interests of the Roma MHC Members), for Roma MHC to merge with
and into Investors MHC with Investors MHC as the surviving entity, for Roma
Financial to merge with and into Investors Bancorp, with Investors Bancorp as
the surviving entity, and for Roma Bank to merge with and into Investors Bank
with Investors Bank as the surviving entity, all pursuant to the terms,
conditions and procedures set forth in this Agreement and/or the exhibits
hereto.

4. As a condition to the willingness of the Investors Parties to enter into this
Agreement, each of the directors and executive officers of Roma Financial and
Roma Bank, and Roma MHC itself, have entered into a Voting Agreement,
substantially in the form of Exhibits D (directors and executive officers) and E
(Roma MHC) hereto, dated as of the date hereof, with Investors Bancorp (the
“Voting Agreements”), pursuant to which each director and executive officer of
Roma Financial and Roma Bank, as well as Roma MHC itself, has agreed, among
other things, to vote all shares of Roma Financial Common Stock owned by such
person in favor of the approval of this Agreement and the transactions
contemplated hereby, upon the terms and subject to the conditions set forth in
the Voting Agreements.

5. As a condition to the willingness of the Roma Parties to enter into this
Agreement, Investors MHC has entered into a Voting Agreement, substantially in
the form of Exhibit F hereto, dated as of the date hereof, with Roma Financial,
pursuant to which Investors MHC has agreed, among other things, to vote all
shares of Investors Bancorp Common Stock owned by it in favor of the approval of
this Agreement and the transactions contemplated hereby, upon the terms and
subject to the conditions set forth in the Voting Agreement.

6. The Parties intend the Mergers to qualify as reorganizations within the
meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the
“IRC”), and that this Agreement be and is hereby adopted as a “plan of
reorganization” within the meaning of Sections 354 and 361 of the IRC.



--------------------------------------------------------------------------------

7 The Parties desire to provide for certain undertakings, conditions,
representations, warranties and covenants in connection with the transactions
contemplated by this Agreement.

8. In consideration of the premises and of the mutual representations,
warranties and covenants herein contained and intending to be legally bound
hereby, the Parties hereby agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

Section 1.01    Definitions

Except as otherwise provided herein, as used in this Agreement, the following
terms shall have the indicated meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Affiliate” means, with respect to any Person, any Person who directly, or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person and, without limiting the
generality of the foregoing, includes any executive officer or director of such
Person and any Affiliate of such executive officer or director.

“Agreement” means this agreement, and any amendment or supplement hereto, which
constitutes a “plan of merger” between the Investors Parties and the Roma
Parties.

“Applications” means the applications to be filed with the appropriate
Regulatory Authorities requesting approval of or nonobjection to the
transactions described in this Agreement.

“Acquisition Proposal” has the meaning given to such term in Section 5.10 of
this Agreement.

“Acquisition Transaction” has the meaning given to such term in Section 5.10 of
this Agreement.

“Banking Act” means the New Jersey Banking Act of 1948, as amended.

“Bank Merger Act” means the Bank Merger Act, within the FDIA and applicable
regulations thereunder.

“Bank Merger Effective Date” means the date that the certificate evidencing
shareholder approval of the Roma Bank Merger is filed with the Department or
such other date as set forth in the certificates or as determined in accordance
with applicable law.

“BHCA” means the Bank Holding Company Act of 1956, as amended.

“Burdensome Condition” has the meaning given to such term in Section 7.04 of
this Agreement.

“Certificate” means the certificate or certificates evidencing shares of Roma
Financial Common Stock.

“Claim” has the meaning given to such term in Section 6.08(a) of this Agreement.

“Closing” has the meaning given to such term in Section 2.03 of this Agreement.

“Closing Date” has the meaning given to such term in Section 2.03 of this
Agreement.

“Commissioner” means the Commissioner of Banking and Insurance of the State of
New Jersey, and includes the Department as appropriate.

“Confidentiality Agreement” has the meaning given to such term in Section 11.01
of this Agreement.

 

2



--------------------------------------------------------------------------------

“Continuing Employees” has the meaning given to such term in Section 6.07(c) of
this Agreement.

“Continuing Options” has the meaning given to such term in Section 2.6(a) of
this Agreement.

“CRA” means the Community Reinvestment Act.

“COBRA” has the meaning given to such term in Section 3.13(b) of this Agreement.

“Department” means the New Jersey Department of Banking and Insurance.

“DGCL” means the Delaware General Corporation Law.

“Disclosure Schedule” means the schedules delivered, before the execution of
this Agreement, by one party to the other party which sets forth, among other
things, items the disclosure of which is necessary or appropriate either in
response to an express disclosure requirement contained in a provision of this
Agreement or as an exception to one or more of the representations or warranties
made by the party in Article III or IV hereof, as the case may be, or to one or
more of the covenants of the party included in Article V or VI hereof, as the
case may be. The inclusion of an item in a Disclosure Schedule as an exception
to a representation or warranty will not by itself be deemed an admission by a
party that such item is material or that such item is reasonably likely to
result in a Material Adverse Effect with respect to such party or was required
to be disclosed therein.

“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act.

“Effective Time” has the meaning given to such term in Section 2.03 of this
Agreement.

“Environmental Laws” means any applicable Federal, state or local law, statute,
ordinance, rule, regulation, code, license, permit, authorization, approval,
consent, order, judgment, decree, injunction or agreement with any governmental
entity relating to (1) the protection, preservation or restoration of the
environment (including, without limitation, air, surface water, groundwater,
drinking water supply, surface soil, subsurface soil, plant and animal life or
any other natural resource), and/or (2) the use, storage, recycling, treatment,
generation, transportation, processing, handling, labeling, production, release
or disposal of Materials of Environmental Concern. The term Environmental Laws
includes without limitation (a) the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, 42 U.S.C. §9601, et seq. (“CERCLA”);
the Resource Conservation and Recovery Act, as amended, 42 U.S.C. §6901, et
seq.; the Clean Air Act, as amended, 42 U.S.C. §7401, et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. §1251, et seq.; the Toxic
Substances Control Act, as amended, 15 U.S.C. §2601, et seq.; the Emergency
Planning and Community Right to Know Act, 42 U.S.C. §11001, et seq.; the Safe
Drinking Water Act, 42 U.S.C. §300f, et seq.; and all comparable state and local
laws, and (b) any common law (including without limitation common law that may
impose strict liability) that may impose liability or obligations for injuries
or damages due to the presence of or exposure to any Materials of Environmental
Concern.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ESOP Termination Date” has the meaning given to such term in Section 6.07(e) of
this Agreement

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated from time to time thereunder.

“Exchange Agent” means the bank or trust company or other agent designated by
Investors Bancorp, and reasonably acceptable to Roma Financial, which shall act
as agent for Investors Bancorp in connection with the exchange procedures for
converting Certificates into the Merger Consideration.

“Exchange Fund” has the meaning given to such term in Section 2.05 of this
Agreement.

 

3



--------------------------------------------------------------------------------

“Exchange Ratio” has the meaning given to such term in Section 2.04 of this
Agreement.

“FDIA” means the Federal Deposit Insurance Act, as amended.

“FDIC” means the Federal Deposit Insurance Corporation.

“FHLB” means the Federal Home Loan Bank of New York.

“Former Roma Financial Health Plan Participant” has the meaning given to such
term in Section 6.07(f) of this Agreement.

“FRB” means the Board of Governors of the Federal Reserve System, and where
appropriate, either the Federal Reserve Bank of New York or Federal Reserve Bank
of Philadelphia, as applicable.

“GAAP” means accounting principles generally accepted in the United States of
America as in effect at the relevant date and consistently applied.

“Governmental Entity” means any Federal or state court, administrative agency or
commission or other governmental authority or instrumentality.

“HIPAA” has the meaning given to such term in Section 3.13(b) of this Agreement.

“HOLA” means the Home Owners’ Loan Act, as amended.

“Indemnified Parties” has the meaning given to such term in Section 6.08(a) of
this Agreement.

“Investors” means the Investors Parties and/or any direct or indirect Subsidiary
of such entities.

“Investors Bancorp” means Investors Bancorp, Inc., a Delaware corporation having
its principal place of business located at 101 JFK Parkway, Short Hills, New
Jersey 07078.

“Investors Bancorp Common Stock” means the common stock of Investors Bancorp,
Inc. described in Section 4.03(a).

“Investors Bancorp ESOP” means the Investors Bank Employee Stock Ownership Plan.

“Investors Bancorp Option” means an option to purchase Investors Bancorp Common
Stock granted pursuant to the Investors Bancorp Stock Benefit Plan.

“Investors Bancorp Preferred Stock” has the meaning given to such term in
Section 4.03(a) of this Agreement.

“Investors Bancorp Regulatory Agreement” has the meaning given to such term in
Section 4.11(c) of this Agreement.

“Investors Bancorp Securities Documents” has the meaning given to such term in
Section 4.06(a) of this Agreement.

“Investors Bancorp Shareholders Meeting” has the meaning given to such term in
Section 7.01(b) of this Agreement.

“Investors Bancorp Stock Benefit Plan” means the Investors Bancorp, Inc. 2006
Equity Incentive Plan.

 

4



--------------------------------------------------------------------------------

“Investors Bancorp Subsidiary” means any direct or indirect Subsidiary of
Investors Bancorp, and includes Investors Bank.

“Investors Bank” means Investors Bank, a New Jersey chartered stock savings
bank, having its principal place of business located at 101 JFK Parkway, Short
Hills, New Jersey 07078.

“Investors Compensation and Benefit Plans” has the meaning given to such term in
Section 4.14(a) of this Agreement.

“Investors ERISA Affiliate” has the meaning given to such term in
Section 4.14(c) of this Agreement.

“Investors Financials” means (i) the audited consolidated balance sheets of
Investors Bancorp and subsidiaries as of December 31, 2011 and 2010, and the
related consolidated statements of operations, shareholders’ equity, and cash
flows for the years ended December 31, 2011 and 2010, the six-month period ended
December 31, 2009, and for the year ended June 30, 2009, including the notes
thereto; and (ii) the unaudited interim consolidated financial statements of
Investors Bancorp as of each calendar quarter following December 31, 2011
included in the Investors Bancorp Securities Documents.

“Investors MHC” means Investors Bancorp, MHC, a New Jersey chartered mutual
holding company having its principal place of business located at 101 JFK
Parkway, Short Hills, New Jersey.

“Investors MHC Shares” has the meaning given to such term in Section 4.03(a) of
this Agreement.

“Investors Parties” means Investors Bank, Investors Bancorp and Investors MHC.

“IRC” has the meaning given to such term in the Recitals.

“IRS” means the Internal Revenue Service.

“Knowledge” as used with respect to a Party (including references to such Party
being aware of a particular matter) means those facts that are actually known or
would have been known following a reasonable investigation by the chief
executive officer, president, chief financial officer, chief accounting officer,
chief operating officer, chief credit officer or general counsel of such Party,
and includes any facts, matters or circumstances set forth in any written notice
from any Regulatory Authority or Governmental Entity or any other material
written notice received by that Party.

“Material Adverse Effect” means, with respect to an Investors Party or a Roma
Party, any fact, change, event, development, effect or circumstance that,
individually or in the aggregate, (i) is material and adverse to the financial
condition, results of operations, assets or business of Investors MHC, Investors
Bancorp and the Investors Subsidiaries taken as a whole, or Roma MHC, Roma
Financial and the Roma Subsidiaries taken as a whole, respectively, or (ii) does
or would materially impair the ability of any of the Roma Parties, on the one
hand, or the Investors Parties, on the other hand, to perform its obligations
under this Agreement or otherwise materially threaten or materially impede the
consummation of the transactions contemplated by this Agreement; provided that
“Material Adverse Effect” shall not be deemed to include the impact of
(a) changes in laws, rules and regulations affecting banks or thrift
institutions or their holding companies generally, or interpretations thereof by
courts or governmental agencies (and not specifically relating to or having a
materially disproportionate effect on a Party), (b) changes in GAAP or
regulatory accounting principles or interpretations thereof generally applicable
to financial institutions and/or their holding companies, (c) actions and
omissions of a party hereto (or any of its Subsidiaries) taken with the prior
written consent of the other party, (d) the announcement of this Agreement and
the transactions contemplated hereby, and compliance with this Agreement on the
business, financial condition or results of operations of the Parties and their
respective Subsidiaries, including the expenses incurred by the Parties hereto
in consummating the transactions contemplated by this Agreement, (e) changes in
national or international political or social conditions, including the
engagement by

 

5



--------------------------------------------------------------------------------

the United States in hostilities, whether or not pursuant to the declaration of
a national emergency or war, or the occurrence of any military or terrorist
attack upon or within the United States, or any of its territories, possessions
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States, unless it uniquely affects either or both of
the Parties or any of their Subsidiaries; and (f) changes in economic or market
conditions or changes in prevailing interest rates, currency exchange rates or
price levels or trading volumes n the U.S. or foreign securities markets (but
not those changes having a materially disproportionate effect on a Party).

“Material Contracts” has the meaning given to such term in Section 3.09(c) of
this Agreement.

“Materials of Environmental Concern” means pollutants, contaminants, wastes,
toxic substances, petroleum and petroleum products, and any other hazardous or
toxic materials regulated under Environmental Laws.

“Members Proxy Statement” means the proxy statement, if any, together with any
supplements thereto, transmitted by Roma Bank and/or Roma MHC to the Roma MHC
Members in connection with any membership vote that may be required by the FRB
with respect to the transactions contemplated by this Agreement.

“Merger Consideration” has the meaning given to such term in Section 2.04(b) of
this Agreement.

“Merger Registration Statement” means the registration statement, together with
all amendments, filed by Investors Bancorp with the SEC under the Securities Act
for the purpose of registering shares of Investors Bancorp Common Stock to be
offered to holders of Roma Financial Common Stock in connection with the Merger,
and shall include the Proxy Statement-Prospectus.

“Mergers” means collectively the MHC Merger, the Mid-Tier Merger and the Roma
Bank Merger,, and any other mergers by interim corporate entities necessary to
effectuate the transactions contemplated by this Agreement.

“MHC Merger” means the merger of Roma MHC with and into Investors MHC, with
Investors MHC as the surviving entity.

“Mid-Tier Merger” means the merger of Roma Financial with and into Investors
Bancorp with Investors Bancorp as the surviving entity, which shall follow the
MHC Merger.

“Nasdaq” means the Nasdaq Global Select Market.

“Non-Qualified Agreements” has the meaning given to such term in Section 6.07(g)
of this Agreement.

“Notice of Superior Proposal” has the meaning given to such term in
Section 5.10(e) of this Agreement.

“OCC” means the Office of the Comptroller of the Currency.

“OCC Agreement” shall mean the formal written Agreement by and between Roma Bank
and the Comptroller of the Currency entered into as of September 21, 2012.

“Participant” has the meaning given to such term in Section 6.07(g) of this
Agreement.

“Participation Facility” has the meaning given to such term in Section 3.15(b)
of this Agreement.

“PBGC” has the meaning given to such term in Section 3.13(c) of this Agreement.

“Person” means any individual, corporation, partnership, joint venture,
association, trust or “group” (as that term is defined under the Exchange Act).

 

6



--------------------------------------------------------------------------------

“Previously Disclosed” means, with respect to any specific section or subsection
of this Agreement, the information set forth by a party in (i) the corresponding
section or subsection of its Disclosure Schedule, and (ii) any other section or
subsection of its Disclosure Schedule to the extent it is reasonably clear from
the context that the disclosure in such other section or subsection of its
Disclosure Schedule is applicable to such specific section or subsection of this
Agreement.

“Proxy Statement-Prospectus” has the meaning given to such term in
Section 7.02(a) of this Agreement.

“Regulations” means applicable regulations promulgated by the FRB, the FDIC, the
OCC or the Department with respect to the operations of the Roma Parties or the
Investors Parties.

“Regulatory Approvals” means the approval or required consent or waiver of any
Regulatory Authority that is necessary in connection with the consummation of
the Mergers and the related transactions contemplated by this Agreement.

“Regulatory Authority” or “Regulatory Authorities” means any agency or
department of any Federal or state government having supervisory jurisdiction
over the Parties and the transactions contemplated by this Agreement, including
without limitation the FRB, the FDIC, the OCC and the Commissioner.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, dumping, disposing or depositing.

“Representatives” has the meaning given to such term in Section 5.10(a) of this
Agreement.

“Right” means any warrant, option, right, convertible security or other capital
stock equivalent that obligates an entity to issue its securities.

“RomAsia Bank” means RomAsia Bank, a federally chartered savings bank having its
principal place of business located at 4287 U.S. Highway 1, Monmouth Junction,
New Jersey 08852.

“RomAsia Bank Merger” has the meaning given to such term in Section 2.01(c)(ii)
of this Agreement.

“RomAsia Bank Merger Agreement” has the meaning given to such term in
Section 2.01(c)(ii) of this Agreement.

“RomAsia Warrants” means warrants to purchase an aggregate of 150,500 shares of
RomAsia common stock, bearing an exercise price of $10.00 per share, that were
issued to certain stockholders of RomAsia Bank on June 23, 2008.

“Roma Bank” means Roma Bank, a federally chartered savings bank having its
principal place of business located at 2300 Route 3, Robbinsville, New Jersey
08691.

“Roma Bank Charitable Foundation” means Roma Bank Community Foundation, Inc., a
New Jersey nonprofit corporation.

“Roma Bank Defined Benefit Pension Plan” shall mean the Retirement Plan of Roma
Bank in RSI Retirement Trust.

“Roma Bank ESOP” means the Roma Bank Employee Stock Ownership Plan.

“Roma Bank Merger” has the meaning given to such term in Section 2.01(c)(i) of
this Agreement.

 

7



--------------------------------------------------------------------------------

“Roma Bank Merger Agreement” has the meaning given to such term in
Section 2.01(c)(i) of this Agreement.

“Roma Employment Agreements” has the meaning given to such term in
Section 6.07(b) of this Agreement.

“Roma Financial” means Roma Financial Corporation, a Federal corporation having
its principal place of business located at 2300 Route 3, Robbinsville, New
Jersey 08691.

“Roma Financial Statements” means (i) the audited consolidated financial
statements of Roma Financial and its Subsidiaries as of December 31, 2011 and
2010 and for the three years ended December 31, 2011, including the notes
thereto, and (ii) the unaudited interim consolidated financial statements of
Roma Financial as of each calendar quarter following December 31, 2011, in each
case as filed by Roma Financial in the Roma Financial Securities Documents.

“Roma Financial Common Stock” means the common stock of Roma Financial described
in Section 3.03(a).

“Roma 401(k) Plans” shall mean the (i) Roma Bank 401(k) Savings Plan and
(ii) General Abstract & Title Agency, a New Jersey Corporation, 401(k) Profit
Sharing Plan.

“Roma Financial Compensation and Benefit Plans” has the meaning given to such
term in Section 3.13(a) of this Agreement.

“Roma Financial Defined Benefit Plan” has the meaning given to such term in
Section 3.13(c) of this Agreement.

“Roma Financial Equity Incentive Plans” means the Roma Financial 2008 Equity
Incentive Plan and the RomAsia 2009 Stock Option Plan.

“Roma Financial ERISA Affiliate” has the meaning given to such term in
Section 3.13(c) of this Agreement.

“Roma Financial Option” means an option to purchase shares of Roma Financial
Common Stock granted pursuant to the Roma Financial Equity Incentive Plans.

“Roma Financial Regulatory Agreement” has the meaning given to such term in
Section 3.12(c) of this Agreement.

“Roma Financial Restricted Share” means shares of Roma Financial Common Stock
granted as restricted stock pursuant to the Roma Financial Equity Incentive
Plans.

“Roma Financial Shareholders Meeting” has the meaning given to such term in
Section 7.01 of this Agreement.

“Roma Financial Securities Documents” has the meaning given to such term in
Section 3.06(a) of this Agreement.

“Roma Financial Subsequent Determination” has the meaning given to such term in
Section 5.10(e) of this Agreement.

“Roma 401(k) Plans” shall mean the (i) Roma Bank 401(k) Savings Plan and
(ii) General Abstract & Title Agency, a New Jersey Corporation, 401(k) Profit
Sharing Plan.

 

8



--------------------------------------------------------------------------------

“Roma MHC” means Roma Financial, MHC, a Federal mutual holding company having
its principal place of business located at 2300 Route 3, Robbinsville, New
Jersey 08691.

“Roma MHC Members” means those depositors and borrowers of Roma Bank who are
members of Roma MHC in accordance with the charter and bylaws of Roma MHC and
applicable regulations.

“Roma MHC Members Meeting” has the meaning given to such term in Section 7.03(a)
of this Agreement.

“Roma MHC Shares” has the meaning given to such term in Section 3.03(a) of this
Agreement.

“Roma Parties” means Roma Bank, Roma Financial and Roma MHC.

“Roma Subsidiary” means any direct or indirect Subsidiary of Roma Financial and
includes Roma Bank and RomAsia Bank and the subsidiaries of Roma Bank and
RomAsia Bank.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated from time to time thereunder.

“Securities Laws” means the Securities Act and the Exchange Act and the rules
and regulations promulgated from time to time thereunder.

“Subsidiary” means any corporation, 50% or more of the capital stock of which is
owned, either directly or indirectly, by another entity, except any corporation
the stock of which is held as security by either Investors Bank, Roma Bank or
RomAsia Bank, as the case may be, in the ordinary course of their lending
activities.

“Superior Proposal” has the meaning given to such term in Section 5.10(b) of
this Agreement.

“Tax Returns” has the meaning given to such term in Section 3.07 of this
Agreement.

“Termination Date” means September 30, 2013.

“Treasury Stock” has the meaning given to such term in Section 2.04(b) of this
Agreement.

“Voting Agreements” has the meaning given to such term in the Recitals.

ARTICLE II

THE MERGERS AND RELATED MATTERS

Section 2.01    Effects of Mergers; Surviving Entities.

The Mergers will be effected as follows and in the order presented below:

(a) The MHC Merger. Roma MHC shall merge with and into Investors MHC with
Investors MHC as the surviving entity pursuant to the merger agreement
substantially in the form of Exhibit A hereto. The separate existence of Roma
MHC shall cease, and all of the property (real, personal and mixed), rights,
powers and duties and obligations of Roma MHC shall be transferred to and
assumed by Investors MHC as the surviving entity in the MHC Merger, without
further act or deed, all in accordance with the New Jersey Business Corporation
Act and the HOLA, and applicable Regulations. As a result of the MHC Merger,
each holder of a deposit account in Roma Bank as of the effective time of the
MHC Merger shall have the same rights and privileges in Investors MHC as if such
deposit account had been established at Investors Bank on the date established
at Roma Bank, and all deposit accounts established at Roma Bank prior to the
effective time of the MHC Merger shall confer on

 

9



--------------------------------------------------------------------------------

a depositor the same rights and privileges in Investors MHC as if such deposit
account had been established at Investors Bank on the date established at Roma
Bank including, without limitation for purposes of any subscription rights in
any future conversion of Investors MHC to stock form. Subject to Section 6.10 of
this Agreement, the directors and officers of Investors MHC immediately prior to
the Effective Time of the MHC Merger shall be the directors and officers of the
surviving entity, in each case until their respective successors are duly
elected or appointed and qualified.

(b) The Mid-Tier Merger. Roma Financial shall merge with and into Investors
Bancorp, or a to-be-formed, wholly owned subsidiary thereof, with Investors
Bancorp (or its wholly-owned subsidiary) as the surviving entity pursuant to
this Agreement. The separate existence of Roma Financial shall cease, and all of
the property (real, personal and mixed), rights, powers and duties and
obligations of Roma Financial shall be transferred to and assumed by Investors
Bancorp (or its wholly-owned subsidiary) as the surviving entity in the Mid-Tier
Merger, without further act or deed, all in accordance with the DGCL and/or the
HOLA, and applicable Regulations. The Certificate of Incorporation and Bylaws of
Investors Bancorp as in effect immediately prior to the Effective Time shall be
the Certificate of Incorporation and Bylaws of the surviving entity, until
thereafter amended as provided therein and by applicable law. Subject to
Section 6.10 of this Agreement, the directors and officers of Investors Bancorp
immediately prior to the Effective Time shall be the directors and officers of
surviving entity, in each case until their respective successors are duly
elected or appointed and qualified.

(c) The Bank Mergers. (i) Roma Bank shall merge with and into Investors Bank
with Investors Bank (the “Roma Bank Merger”) as the surviving entity pursuant to
the merger agreement substantially in the form of Exhibit B hereto (the “Roma
Bank Merger Agreement”). The separate existence of Roma Bank shall cease, and
all of the property (real, personal and mixed), rights, powers and duties and
obligations of Roma Bank shall be transferred to and assumed by Investors Bank
as the surviving entity in the Roma Bank Merger, without further act or deed,
all in accordance with the Banking Act, the Bank Merger Act, applicable
Regulations, and the HOLA, as applicable. As a result of the Roma Bank Merger,
each holder of a deposit account in Roma Bank as of the effective time of the
Roma Bank Merger shall have the same rights and privileges in Investors MHC as
if the deposit account had been established at Investors Bank on the date
established at Roma Bank (or any predecessor bank acquired by Roma Bank in a
merger), and all deposit accounts established at Roma Bank (or any predecessor
bank acquired by Roma Bank in a merger) prior to the effective time of the Roma
Bank Merger shall confer on a depositor the same rights and privileges in
Investors MHC as if such deposit account had been established at Investors Bank
on the date established at Roma Bank (or any predecessor bank acquired by Roma
Bank in a merger) including without limitation for purposes of any subscription
rights in any future conversion of Investors MHC to stock form. Subject to
Section 6.10 of this Agreement, the directors and officers of Investors Bank
immediately prior to the Bank Merger Effective Date shall be the directors and
officers of surviving entity, in each case until their respective successors are
duly elected or appointed and qualified.

(ii) It is intended that following the Roma Bank Merger, RomAsia Bank shall
merge with and into Investors Bank (the “RomAsia Bank Merger”) with Investors
Bank as the surviving entity pursuant to the merger agreement substantially in
the form of Exhibit C hereto (the “RomAsia Bank Merger Agreement”). The separate
existence of RomAsia Bank shall cease, and all of the property (real, personal
and mixed), rights, powers and duties and obligations of RomAsia Bank shall be
transferred to and assumed by Investors Bank as the surviving entity in the
RomAsia Bank Merger, without further act or deed, all in accordance with the
Banking Act, the Bank Merger Act, applicable Regulations, and the HOLA, as
applicable. Subject to Section 6.10 of this Agreement, the directors and
officers of Investors Bank immediately prior to the effective date of the
RomAsia Bank Merger shall be the directors and officers of surviving entity, in
each case until their respective successors are duly elected or appointed and
qualified.

(d) Modification of Structure. Notwithstanding any provision of this Agreement
to the contrary, Investors Bancorp may, subject to the filing of all necessary
applications and the receipt of all required Regulatory Approvals, modify the
structure of the transactions described in this Section 2.01, and the Parties
shall enter into such alternative transactions, so long as (i) there are no
adverse tax consequences to any of the shareholders of

 

10



--------------------------------------------------------------------------------

Roma Financial or members of Roma MHC as a result of such modification,
(ii) such modification will not materially delay or jeopardize receipt of any
required Regulatory Approvals required under Section 7.04, and (iii) the
consideration to be paid to the holders of Roma Financial Common Stock under
this Agreement is not thereby changed in kind or value or reduced in amount.

Section 2.02    Effect on Outstanding Shares of Investors Bancorp Common Stock.

At and after the Effective Time, each share of Investors Bancorp Common Stock
issued and outstanding immediately prior to the Effective Time shall remain an
issued and outstanding share of common stock of Investors Bancorp and shall not
be affected by the Mid-Tier Merger.

Section 2.03.    Closing; Effective Time.

The closing of the Mergers (“Closing”) shall occur on the date determined by
Investors Bancorp, in consultation with and upon no less than three (3) business
days prior written notice to Roma Financial, but in no event later than the
close of business on the tenth business day following the satisfaction or (to
the extent permitted by applicable law) waiver of the conditions set forth in
Article VIII (other than those conditions that by their terms are to be
satisfied at the Closing, but subject to the satisfaction or (to the extent
permitted by applicable law) waiver of those conditions), or such other date
that may be agreed to in writing by the Parties. The Mid-Tier Merger shall be
effected by the filing of a certificate of merger with the Delaware Office of
the Secretary of State (the “Closing Date”), in accordance with the DGCL. The
Mid-Tier Merger shall become effective at such time as the certificate of merger
is filed with the Delaware Office of the Secretary of State, or at such later
time as the Parties agree and specify in the certificate of merger, in
accordance with the DGCL (the date and time the Mid-Tier Merger becomes
effective being the “Effective Time”).

Section 2.04.    Conversion of Roma Financial Common Stock.

At the Effective Time, by virtue of the Mid-Tier Merger and without any action
on the part of Investors Bancorp, Roma Financial or the holders of any of the
shares of Roma Financial Common Stock:

(a) All shares of Roma Financial Common Stock held in the treasury of Roma
Financial (“Treasury Stock”), shares held by the Roma Bank ESOP that are
returned to Roma Financial immediately prior to the Effective Time as
contemplated by Section 6.07(e) herein, and each share of Roma Financial Common
Stock owned by Investors Bancorp immediately prior to the Effective Time (other
than shares held in a fiduciary capacity or in connection with debts previously
contracted) shall, at the Effective Time, cease to exist, and the Certificates
for such shares shall be canceled as promptly as practicable thereafter, and no
payment or distribution shall be made in consideration therefor.

(b) Subject to Section 2.04(a), each share of Roma Financial Common Stock issued
and outstanding immediately prior to the Effective Time shall become and be
converted into, as provided in and subject to the terms set forth in this
Agreement, the right to receive 0.8653 shares (the “Exchange Ratio”) of
Investors Bancorp Common Stock (the “Merger Consideration”).

(c) After the Effective Time, shares of Roma Financial Common Stock shall be no
longer outstanding and shall automatically be canceled and shall cease to exist,
and shall thereafter by operation of this section only represent the right to
receive the Merger Consideration.

(d) In the event Investors Bancorp changes (or establishes a record date for
changing) the number of, or provides for the exchange of, shares of Investors
Bancorp Common Stock issued and outstanding at or prior to the Effective Time as
a result of a stock split, stock dividend, recapitalization, reclassification,
or similar transaction with respect to the outstanding Investors Bancorp Common
Stock and the record date therefor shall be prior to the Effective Time, the
Exchange Ratio shall be proportionately and appropriately adjusted; provided,

 

11



--------------------------------------------------------------------------------

that no such adjustment shall be made with regard to Investors Bancorp Common
Stock if Investors Bancorp issues additional shares of Investors Bancorp Common
Stock and receives fair market value consideration for such shares.

Section 2.05    Procedures for Exchange of Roma Financial Common Stock.

(a) At or prior to the Effective Time, Investors Bancorp shall reserve
sufficient shares of Investors Bancorp Common Stock equal to the aggregate
amount of the Merger Consideration payable pursuant to Section 2.04 of this
Article II (such shares of Investors Bancorp Common Stock together with cash in
lieu of fractional shares to be paid in accordance with Section 2.05(i) hereof
being hereinafter referred to as the “Exchange Fund”).

(b) Investors Bancorp shall cause the Exchange Agent, as promptly as practical
following the Effective Time, but in any event within five (5) business days
after the Effective Time, to mail to each holder of a Certificate or
Certificates, a form letter of transmittal for return to the Exchange Agent and
instructions for use in effecting the surrender of the Certificates for the
Merger Consideration into which the Roma Financial Common Stock represented by
such Certificates shall have been converted as a result of the Mid-Tier Merger.
The letter of transmittal shall specify that delivery shall be effected, and
risk of loss and title to the Certificates shall pass, only upon delivery of the
Certificates to the Exchange Agent. Upon proper surrender of a Certificate for
exchange and cancellation to the Exchange Agent, together with a properly
completed letter of transmittal, duly executed, the holder of such Certificate
shall be entitled to receive in exchange therefor, the Merger Consideration and
a check representing any cash payment in lieu of fractional shares which such
former holder has the right to receive in respect of the Certificate(s)
surrendered pursuant to the provisions of this Section 2.05, and the
Certificate(s) so surrendered shall forthwith be cancelled. No interest will be
paid or accrued on the Merger Consideration.

(c) The holder of a Certificate shall have no rights, after the Effective Time,
with respect to such Roma Financial Common Stock except to surrender the
Certificate(s) in exchange for the Merger Consideration (and any cash in lieu of
fractional shares) as provided in this Agreement. No dividends or other
distributions with a record date after the Effective Time with respect to
Investors Common Stock shall be paid to the holder of any unsurrendered
Certificate(s) until the holder thereof shall surrender such Certificate(s) in
accordance with this Section 2.05. After the surrender of any Certificate(s) in
accordance with this Section 2.05, the record holder thereof shall be entitled
to receive any such dividends or other distributions, without any interest
thereon, which theretofore had become payable with respect to shares of
Investors Common Stock.

(d) If the Person surrendering a Certificate and signing the accompanying letter
of transmittal is not the record holder thereof, then it shall be a condition of
the payment of the Merger Consideration that: (i) such Certificate is properly
endorsed to such Person or is accompanied by appropriate stock powers, in either
case signed exactly as the name of the record holder appears on such
Certificate, and is otherwise in proper form for transfer, or is accompanied by
appropriate evidence of the authority of the Person surrendering such
Certificate and signing the letter of transmittal to do so on behalf of the
record holder; and (ii) the Person requesting such exchange shall pay to the
Exchange Agent in advance any transfer or other taxes required by reason of the
payment to a Person other than the registered holder of the Certificate
surrendered, or required for any other reason, or shall establish to the
satisfaction of the Exchange Agent that such tax has been paid or is not
payable.

(e) From and after the Effective Time, there shall be no transfers on the stock
transfer books of Roma Financial of the Roma Financial Common Stock that were
issued and outstanding immediately prior to the Effective Time other than to
settle transfers of Roma Financial Common Stock that occurred prior to the
Effective Time. If, after the Effective Time, Certificates representing such
shares are presented for transfer to the Exchange Agent, they shall be exchanged
for the Merger Consideration (and any cash in lieu of fractional shares) and
canceled as provided in this Article II.

(f) Neither Investors Bancorp nor the Exchange Agent shall be liable to any
holder of a Certificate for any Merger Consideration delivered in respect of
such Certificate to a public official pursuant to applicable abandoned property,
escheat or other similar law.

 

12



--------------------------------------------------------------------------------

(g) In the event any Certificate shall have been lost, stolen or destroyed, upon
the making of an affidavit of that fact by the person claiming such Certificate
to be lost, stolen or destroyed and, if required by the Exchange Agent or
Investors Bancorp, the posting by such person of a bond in such amount as the
Exchange Agent may reasonably direct as indemnity against any claim that may be
made against it with respect to such Certificate, the Exchange Agent will issue
in exchange for such lost, stolen or destroyed Certificate the Merger
Consideration deliverable in respect thereof.

(h) Investors Bancorp or the Exchange Agent will be entitled to deduct and
withhold from the consideration otherwise payable pursuant to this Agreement or
the transactions contemplated hereby to any holder of Roma Financial Common
Stock such amounts as Investors Bancorp (or any Affiliate thereof) or the
Exchange Agent are required to deduct and withhold with respect to the making of
such payment under the IRC, or any applicable provision of U.S. Federal, state,
local or non-U.S. tax law. To the extent that such amounts are properly withheld
by Investors Bancorp or the Exchange Agent, such withheld amounts will be
treated for all purposes of this Agreement as having been paid to the holder of
the Roma Financial Common Stock in respect of whom such deduction and
withholding were made by Investors Bancorp or the Exchange Agent.

(i) Notwithstanding anything to the contrary contained herein, no certificates
or scrip representing fractional shares of Investors Bancorp Common Stock shall
be issued upon the surrender for exchange of Certificates, no dividend or
distribution with respect to Investors Bancorp Common Stock shall be payable on
or with respect to any fractional share interest, and such fractional share
interests shall not entitle the owner thereof to vote or to any other rights of
a shareholder of Investors Bancorp. In lieu of the issuance of any such
fractional share, Investors Bancorp shall pay to each former holder of Roma
Financial Common Stock who otherwise would be entitled to receive a fractional
share of Investors Bancorp Common Stock, an amount in cash, rounded to the
nearest cent and without interest, equal to the product of (i) the fraction of a
share to which such holder would otherwise have been entitled and (ii) the
average of the daily closing sales prices of a share of Investors Bancorp Common
Stock as reported on the Nasdaq for the ten consecutive trading days immediately
preceding the Closing Date. For purposes of determining any fractional share
interest, all shares of Roma Financial Common Stock owned by a Roma Financial
shareholder shall be combined so as to calculate the maximum number of whole
shares of Investors Bancorp Common Stock issuable to such Roma Financial
shareholder.

Section 2.06    Treatment of Roma Financial Options.

(a) At the Effective Time, all Roma Financial Options issued under the Roma
Financial 2008 Equity Incentive Plan that are outstanding and unexercised
immediately prior thereto, whether vested or unvested, shall be, in accordance
with their terms, become fully vested and converted, in their entirety,
automatically into options to purchase shares of Investors Bancorp Common Stock
(the “Continuing Options”) in an amount and at an exercise price determined as
provided below (and otherwise subject to the terms of the Roma Financial 2008
Equity Incentive Plan):

(1) The number of shares of Investors Bancorp Common Stock to be subject to the
Continuing Options shall be equal to the product of the number of shares of Roma
Financial Common Stock subject to the Roma Financial Options and the Exchange
Ratio, provided that any fractional shares of Investors Bancorp Common Stock
resulting from such multiplication shall be rounded down to the nearest whole
share; and

(2) The exercise price per share of Investors Bancorp Common Stock under the
Continuing Options shall be equal to the exercise price per share of Roma
Financial Common Stock under the Roma Financial Options divided by the Exchange
Ratio, provided that such exercise price shall be rounded to the nearest whole
cent.

The adjustment provided herein with respect to any options which are “incentive
stock options” (as defined in IRC Section 422) shall be and is intended to be
effected in a manner which is consistent with Section 424(a) of the IRC. The
duration and other terms of the Continuing Options shall be the same as the Roma
Financial Options, except that all references to Roma Financial shall be deemed
to be references to Investors Bancorp.

 

13



--------------------------------------------------------------------------------

(b) At all times after the Effective Time, Investors Bancorp shall reserve for
issuance such number of shares of Investors Bancorp Common Stock as necessary so
as to permit the exercise of Continuing Options in the manner contemplated by
this Agreement and in the instruments pursuant to which such options were
granted. Shares of Investors Bancorp Common Stock issuable upon exercise of
Continuing Options shall be covered by an effective registration statement on
Form S-8, and Investors shall file a registration statement on Form S-8 covering
such shares as soon as practicable after the Effective Time, but in no event
later than 10 business days thereafter.

(c) Continuing Options may be exercised in accordance with the terms of the Roma
Financial Options in effect immediately prior to the Effective Time, subject to
applicable law and regulation.

Section 2.07    Treatment of Roma Financial Restricted Stock

At the Effective Time, each outstanding Roma Financial Restricted Share Award
shall, in accordance with its terms, become fully vested and be converted
automatically into the right to receive shares of Investors Bancorp Common Stock
based on the Exchange Ratio.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE ROMA PARTIES

Each of the Roma Parties represents and warrants to Investors Bancorp that the
statements contained in this Article III are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date (as
though made on the Closing Date), except as Previously Disclosed, and except as
to any representation or warranty which relates to a specific date. The Roma
Parties have made a good faith effort to ensure that the disclosure on each
Disclosure Schedule provided by it to Investors Bancorp corresponds to the
section reference herein. However, for purposes of the Disclosure Schedules, any
item disclosed on any schedule therein is deemed to be fully disclosed with
respect to all schedules under which such item may be relevant to the extent
that it is reasonably clear on the face of such schedule that such item applies
to such other schedule. References to the Knowledge of Roma Financial shall
include the Knowledge of Roma MHC, Roma Bank and RomAsia Bank.

Section 3.01    Standard

Except as set forth in the following sentence, no representation or warranty of
the Roma Parties contained in this Article III (other than the representation
and warranty contained in Section 3.08, which shall be true in all respects)
shall be deemed untrue or incorrect, and the Roma Parties shall not be deemed to
have breached a representation or warranty, as a consequence of the existence of
any fact, circumstance or event unless such fact, circumstance or event,
individually or taken together with all other facts, circumstances or events
inconsistent with any paragraph of this Article III, has had or reasonably would
be expected to have a Material Adverse Effect, disregarding for these purposes
(x) any qualification or exception for, or reference to, materiality in any such
representation or warranty and (y) any use of the terms “material,”
“materially,” “in all material respects,” “Material Adverse Effect” or similar
terms or phrases in any such representation or warranty. The foregoing standard
shall not apply to representations and warranties contained in Sections 3.02
(other than Sections 3.02(e), 3.02(f) and 3.02(g) and the last sentence of
Section 3.02(b)), Section 3.03, Section 3.04 (other than Section 3.04(b)(iii)),
Section 3.13(e) and (h), and Section 3.14, which shall be true and correct in
all material respects, and Section 3.08, which shall be deemed untrue and
incorrect if not true and correct in all respects.

Section 3.02    Organization

(a) Roma MHC is a Federal mutual holding company organized and validly existing
under the laws of the United States, and is duly registered as a savings and
loan holding company under the HOLA. Roma MHC has the full corporate power and
authority to own or lease all of its properties and assets and to carry on its
business as it is now being conducted and is duly licensed or qualified to do
business and is in good standing in each

 

14



--------------------------------------------------------------------------------

jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary, except where the failure to be so
licensed or qualified would not have a Material Adverse Effect on Roma MHC.

(b) Roma Financial is a Federal corporation organized and validly existing under
the laws of the United States, and is duly registered as a savings and loan
holding company under the HOLA. Roma Financial has the full corporate power and
authority to own or lease all of its properties and assets and to carry on its
business as it is now being conducted, and is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to be so licensed, qualified or in good standing would
not have a Material Adverse Effect on Roma Financial. Other than shares of
capital stock of Roma Bank and RomAsia Bank, and the Subsidiaries of Roma Bank
and RomAsia Bank as Previously Disclosed, Roma Financial does not own or
control, directly or indirectly, or have the right to acquire directly or
indirectly, any equity interest in any corporation, limited liability company,
association, partnership, joint venture or other entity.

(c) Each of Roma Bank and RomAsia Bank is a Federal savings bank organized and
validly existing under the laws of the United States. Except for their
respective Subsidiaries that are identified as Roma Subsidiaries, neither Roma
Bank nor RomAsia Bank possesses, directly or indirectly, any material equity
interest in any corporation, limited liability company, association,
partnership, joint venture or other entity, except for equity interests held in
its investment portfolio, and equity interests held by Roma Bank or RomAsia Bank
in a fiduciary capacity, and equity interests held in connection with its
lending activities, including stock in the FHLB. Each of Roma Bank and RomAsia
Bank owns all of the outstanding shares of capital stock of each of its
Subsidiaries free and clear of all liens, security interests, pledges, charges,
encumbrances, agreements and restrictions of any kind or nature. The deposits of
Roma Bank and RomAsia Bank are insured by the FDIC to the fullest extent
permitted by law, and all premiums and assessments required to be paid in
connection therewith have been paid when due by Roma Bank or RomAsia Bank, as
applicable.

(d) Each of Roma Bank and RomAsia Bank is a member in good standing of the FHLB
and owns the requisite amount of stock therein.

(e) The respective minute books of Roma MHC, Roma Financial, Roma Bank and
RomAsia Bank accurately record, in all material respects, all material corporate
actions of their respective shareholders, members and boards of directors
(including committees) through the date of this Agreement.

(f) Prior to the date of this Agreement, true and correct copies of the charters
and bylaws of Roma Bank, RomAsia Bank, Roma Financial and Roma MHC have been
made available to Investors Bancorp.

(g) Roma MHC is engaged in no activities other than holding shares of Roma
Financial Common Stock, and has no assets, other than shares of Roma Financial
Common Stock and cash or cash equivalents and no liabilities.

Section 3.03    Capitalization

(a) The authorized capital stock of Roma Financial consists of forty-five
million (45,000,000) shares of common stock, $0.10 par value (“Roma Financial
Common Stock”), and five million (5,000,000) shares of Preferred Stock, no par
value per share (the “Roma Financial Preferred Stock”). As of the date of this
Agreement, there are 29,648,517 shares of Roma Financial Common Stock
outstanding, all of which are validly issued, fully paid and nonassessable and
none of which were issued in violation of any preemptive rights, including
22,584,993.75 shares of Roma Financial Common Stock held by Roma MHC (the “Roma
MHC Shares”). There are no shares of Roma Financial Preferred Stock issued and
outstanding. There are 3,083,358 shares of Roma Financial Common Stock held by
Roma Financial as treasury stock. Except for Roma Financial Options, the RomAsia
Warrants and shares of common stock of RomAsia Bank issuable upon the exercise
of options to

 

15



--------------------------------------------------------------------------------

purchase RomAsia common stock granted under the RomAsia Bank 2009 Stock Option
Plan as Previously Disclosed, neither Roma Financial nor any Roma Subsidiary has
or is bound by any Right of any character relating to the purchase, sale,
issuance or voting of, or right to receive dividends or other distributions on,
any shares of Roma Financial Common Stock, or any other security of Roma
Financial or any Roma Subsidiary, or any securities representing the right to
vote, purchase or otherwise receive any shares of Roma Financial Common Stock or
any other security of Roma Financial or a Roma Subsidiary.

(b) Roma MHC owns the Roma MHC Shares free and clear of any lien or encumbrance.
Except for shares of Roma Financial Common Stock (and any equity interests that
may be attributed to Roma MHC due to its ownership of Roma Financial Common
Stock), Roma MHC does not possess, directly or indirectly, any equity interest
in any corporation.

(c) The authorized capital stock of Roma Bank consists of ninety million
(90,000,000) shares of common stock, $1.00 par value, and ten million
(10,000,000) shares of preferred stock, $1.00 par value. There are one hundred
(100) shares of Roma Bank common stock outstanding, all of which are validly
issued, fully paid and nonassessable and none of which were issued in violation
of any preemptive rights, and all of which are owned by Roma Financial free and
clear of any liens, encumbrances, charges, restrictions or rights of third
parties of any kind whatsoever.

(d) The authorized capital stock of RomAsia Bank consists of forty-five million
(45,000,000) shares of common stock, $0.10 par value, and five million
(5,000,000) shares of preferred stock, $0.10 par value. There are 1,785,989
shares of RomAsia Bank common stock outstanding, all of which are validly
issued, fully paid and nonassessable and none of which were issued in violation
of any preemptive rights, and 1,623,389 shares of which are owned by Roma
Financial free and clear of any liens, encumbrances, charges, restrictions or
rights of third parties of any kind whatsoever. The other stockholders of
RomAsia Bank and the number of shares of common stock owned by each such
stockholder has been Previously Disclosed. There are no shares of RomAsia Bank
preferred stock outstanding.

Section 3.04    Authority; No Violation

(a) The Roma Parties have full power and authority to execute and deliver this
Agreement, and, subject to (i) the receipt of all Regulatory Approvals,
(ii) compliance with all conditions contained therein, including any statutory
waiting periods, and (iii) the receipt of all required approvals of
shareholders, to perform their obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by the Roma Parties and the completion by the Roma Parties of the transactions
contemplated hereby have been duly and validly approved by the requisite vote of
each Board of Directors of the Roma Parties and, except for approval from the
shareholders of Roma Financial, and if required by the FRB the approval of the
Roma MHC Members, no other corporate proceedings on the part of the Roma Parties
are necessary to complete the Mergers and the transactions contemplated hereby.
Roma Financial has approved the Roma Bank Merger and the Roma Bank Merger
Agreement as the sole stockholder of Roma Bank. This Agreement has been duly and
validly executed and delivered by each of the Roma Parties and constitutes the
valid and binding obligations of each of the Roma Parties, enforceable against
each of the Roma Parties in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and as to Roma Bank the conservatorship or receivership provisions of the FDIA,
and subject, as to enforceability, to general principles of equity.

(b) Subject to the receipt of approvals from the Regulatory Authorities and the
compliance by the Roma Parties and the Investors Parties with any conditions
contained therein (including the expiration of any applicable waiting period),

 

  (A) the execution and delivery of this Agreement by the Roma Parties,

 

  (B) the consummation of the transactions contemplated hereby, and

 

  (C) compliance by the Roma Parties with any of the terms or provisions hereof,

 

16



--------------------------------------------------------------------------------

will not: (i) conflict with or result in a material breach of any provision of
the charters or bylaws of any of the Roma Parties or the certificate of
incorporation or other organizational document of any Roma Subsidiary;
(ii) violate any statute, code, ordinance, rule, regulation, judgment, order,
writ, decree or injunction applicable to the Roma Parties or any of the
properties or assets of the Roma Parties or any Roma Subsidiary; or
(iii) violate, conflict with, result in a breach of any provisions of,
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, result in the termination of, accelerate the
performance required by, or result in a right of termination or acceleration or
the creation of any lien, security interest, charge or other encumbrance upon
any of the properties or assets of any of the Roma Parties or any Roma
Subsidiary under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
investment or obligation to which any Roma Party or a Roma Subsidiary is a
party, or by which they or any of their respective properties or assets may be
bound or affected, except in the case of clause (iii) above, for violations
which, individually or in the aggregate, would not have a Material Adverse
Effect on the Roma Parties.

(c) Unless otherwise determined by the FRB, the affirmative vote of the holders
of a majority of the issued and outstanding shares of Roma Financial Common
Stock held by those holders of Roma Financial Common Stock other than Roma MHC,
as well as an affirmative vote of two-thirds of all of the issued and
outstanding shares of Roma Financial Common Stock, are the only votes of holders
of any class of Roma Financial’s capital stock necessary to adopt and approve
this Agreement and the transactions contemplated hereby.

(d) The board of directors of Roma Financial, by resolution duly adopted by the
requisite vote of the board of directors at a meeting duly called and held, has
(x) determined that this Agreement, the Mid-Tier Merger and the other
transactions contemplated hereby are fair to and in the best interests of Roma
Financial and its shareholders, and (y) recommended that the shareholders of
Roma Financial approve this Agreement and directed that such matter be submitted
for consideration by the Roma Financial shareholders at the Roma Financial
Shareholders Meeting.

(e) The board of directors of Roma MHC, by resolution duly adopted by the
requisite vote of the board of directors at a meeting duly called and held, has
(x) determined that this Agreement, the MHC Merger Agreement, the MHC Merger and
the other transactions contemplated hereby are fair to and in the best interests
of Roma MHC and its Members, and (y) has determined to recommend that the
Members of Roma MHC approve the MHC Merger and will direct that such matter be
submitted for consideration by the Roma MHC Members at a Roma MHC Members
Meeting.

(f) The board of directors of Roma Bank, by resolution duly adopted by the
requisite vote of the board of directors at a meeting duly called and held, has
(x) determined that this Agreement, the Roma Bank Merger, the Roma Bank Merger
Agreement, and the other transactions contemplated hereby are fair to and in the
best interests of Roma Bank and its shareholder, and (y) recommended that the
shareholder of Roma Bank approve this Agreement and the Roma Bank Merger
Agreement.

Section 3.05    Consents

Except for (a) filings with Regulatory Authorities, the receipt of the
Regulatory Approvals, the expiration of any waiting periods, and compliance with
any conditions contained therein, (b) the filing of the Certificate of Merger
with the Secretary of State of the State of Delaware, the Articles of
Combination with the Regulatory Authorities, and such filings with the
Department, the OCC and the FRB as are required for the Roma Bank Merger and the
MHC Merger, (c) the filing with the SEC of (i) the Merger Registration Statement
and (ii) such reports under Sections 13(a), 13(d), 13(g) and 16(a) of the
Exchange Act as may be required in connection with this Agreement and the
transactions contemplated hereby and the obtaining from the SEC of such orders
as may be required in connection therewith, (d) the filing with Regulatory
Authorities of the Members Proxy Statement for the vote of Roma MHC Members,
(e) the filing with the Nasdaq Stock Market of a notification of the listing of
the shares of Investors Common Stock to be issued in the Mid-Tier Merger, and
(f) such filings and approvals as are required to be made or obtained under the
securities or “Blue Sky” laws of various states in connection

 

17



--------------------------------------------------------------------------------

with the issuance of shares of Investors Common Stock pursuant to this
Agreement, no consents, waivers or approvals of, or filings or registrations
with, any Governmental Entity are necessary, and, to the Knowledge of Roma
Financial, no consents, waivers or approvals of, or filings or registrations
with, any other third parties are necessary, in connection with (x) the
execution and delivery of this Agreement by the Roma Parties, and (y) the
completion of the Mergers by the Roma Parties. The Roma Parties have no
Knowledge of any reason why any Regulatory Approvals or other required consents
or approvals will not be received.

Section 3.06    Financial Statements and Securities Documents

(a) The Annual Reports on Form 10-K for the fiscal years ended December 31, 2011
and December 31, 2010 filed with the SEC by Roma Financial, and all other
reports, registration statements, definitive proxy statements or information
statements filed by Roma Financial subsequent to December 31, 2009 under the
Securities Act, or under Section 13(a), 13(c), 14 or 15(d) of the Exchange Act
or under the Securities Act (the “Roma Financial Securities Documents”), in the
form filed with the SEC as of the date filed or, if amended or supplemented as
of the date amended or supplemented, (A) complied in all material respects as to
form with the applicable requirements under the Securities Act or the Exchange
Act, as the case may be, and (B) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The Roma Financial Statements
included or incorporated by reference into any such filing (including the
related notes and schedules thereto) fairly present in each case in all material
respects (subject in the case of the unaudited interim statements to normal
year-end adjustments) the consolidated financial position, results of operations
and cash flows of Roma Financial and the Roma Subsidiaries on a consolidated
basis as of and for the respective periods ending on the dates thereof, in
accordance with GAAP during the periods involved, except as indicated in the
notes thereto, or in the case of unaudited statements, as permitted by Form
10-Q.

(b) Roma Financial has made available to Investors true, correct and complete
copies of all written correspondence between the SEC and Roma Financial and any
Roma Subsidiary occurring since December 31, 2009. There are no outstanding
comments from or unresolved issues raised by the SEC with respect to any of the
Roma Financial Securities Documents. The books and records of Roma Financial and
each Roma Subsidiary have been, and are being, maintained in all material
respects in accordance with GAAP and any other applicable legal and accounting
requirements and reflect only actual transactions.

(c) Since January 1, 2009, Roma Financial and each Roma Subsidiary has timely
filed all reports, forms, schedules, registrations, statements and other
documents, together with any amendments thereto, with the FRB, the FDIC the OCC,
and with any other Governmental Entity, that they were required to file under
applicable laws and regulations and such reports were complete and accurate and
in compliance with the requirements of applicable laws and regulations, and all
fees and assessments due and payable in connection therewith have been paid.

(d) Roma Financial (x) has implemented and maintains a system of internal
control over financial reporting (as required by Rule 13a-15(a) of the Exchange
Act) that is designed to provide reasonable assurances regarding the reliability
of financial reporting and the preparation of its financial statements for
external purposes in accordance with GAAP and to provide reasonable assurances
that (i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP and to maintain
accountability for assets and (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, (y) has
implemented and maintains disclosure controls and procedures (as defined in Rule
13a-15(e) of the Exchange Act) to ensure that material information relating to
Roma Financial, including its consolidated Subsidiaries, is made known to the
chief executive officer and the chief financial officer of Roma Financial by
others within those entities, and (z) has disclosed, based on its most recent
evaluation prior to the date hereof, to Roma Financial’s outside auditors and
the audit committee of Roma Financial’s Board of Directors (i) any significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting (as

 

18



--------------------------------------------------------------------------------

defined in Rule 13a-15(f) of the Exchange Act) which are reasonably likely to
adversely affect Roma Financial’s ability to record, process, summarize and
report financial information and (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in Roma
Financial’s internal control over financial reporting. These disclosures (if
any) were made in writing by management to Roma Financial’s auditors and audit
committee and a copy has previously been made available to Investors Bancorp.
Roma Financial’s management has completed an assessment of the effectiveness of
its internal control over financial reporting in compliance with the
requirements of Section 404 of the Sarbanes-Oxley Act of 2002 for the year ended
December 31, 2011, and such assessment concluded that such controls were
effective.

(e) Since December 31, 2009, (A) neither Roma Financial nor any Roma Subsidiary
nor, to its Knowledge, any director, officer, employee, auditor, accountant or
representative of it or any Roma Subsidiary has received or otherwise had or
obtained knowledge of any material complaint, allegation, assertion or claim,
whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of Roma Financial or any Roma Subsidiary or
their respective internal accounting controls, including any material complaint,
allegation, assertion or claim that Roma Financial or any Roma Subsidiary has
engaged in questionable accounting or auditing practices, and (B) no attorney
representing Roma Financial or any Roma Subsidiary, whether or not employed by
Roma Financial or any Roma Subsidiary, has reported evidence of a material
violation of securities laws, breach of fiduciary duty or similar violation by
it or any of its officers, directors, employees or agents to its board of
directors or any committee thereof or to any of its directors or officers.

(f) Other than in connection with this Agreement and the transactions
contemplated hereby, since December 31, 2011, none of Roma Financial nor any
Roma Subsidiary has incurred any liability other than as reflected in the Roma
Financial Statements or in the ordinary course of business consistent with past
practice.

Section 3.07    Taxes

Roma Financial and the Roma Subsidiaries are members of the same affiliated
group within the meaning of IRC Section 1504(a). Each Roma Party and each Roma
Subsidiary has duly filed all Federal, state and material local tax returns,
including any and all declarations, claims for refunds, reports, information
returns and information statements (“Tax Returns”) required to be filed by or
with respect to it on or prior to the Closing Date, taking into account any
extensions (all such returns, to the Knowledge of Roma Financial, being accurate
and correct in all material respects) and has duly paid or made provisions for
the payment of all material Federal, state and local taxes which have been
incurred by or are due or claimed to be due from it by any taxing authority or
pursuant to any written tax sharing agreement on or prior to the Closing Date
other than taxes or other charges which (i) are not delinquent, (ii) are being
contested in good faith, or (iii) have not yet been fully determined. As of the
date of this Agreement, none of the Roma Parties has received written notice of,
and to the Knowledge of Roma Financial there is no audit examination, deficiency
assessment, tax investigation or refund litigation with respect to any taxes of
any Roma Party or any Roma Subsidiary, and no written claim has been made by any
authority in a jurisdiction where any Roma Party or any Roma Subsidiary does not
file tax returns that a Roma Party or any Roma Subsidiary is subject to taxation
in that jurisdiction. No Roma Party and no Roma Subsidiary has executed an
extension or waiver of any statute of limitations on the assessment or
collection of any material tax due that is currently in effect. Each Roma Party
and each Roma Subsidiary has, to its Knowledge, withheld and paid all taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, shareholder or other third
party, and each Roma Party and each Roma Subsidiary, to the Knowledge of Roma
Financial, has timely complied with all applicable information reporting
requirements under Part III, Subchapter A of Chapter 61 of the IRC and similar
applicable state and local information reporting requirements.

Section 3.08    No Material Adverse Effect.

Roma Financial has not suffered any Material Adverse Effect since December 31,
2011 and no event has occurred or circumstance arisen since that date which, in
the aggregate, has had or is reasonably likely to have a Material Adverse Effect
on Roma Financial.

 

19



--------------------------------------------------------------------------------

Section 3.09    Material Contracts; Leases; Defaults.

(a) Except as Previously Disclosed, neither Roma MHC, Roma Financial nor any
Roma Subsidiary is a party to or subject to: (i) any employment, consulting or
severance contract or material arrangement with any past or present officer,
director or employee, except for “at will” arrangements; (ii) any plan, material
arrangement or contract providing for bonuses, pensions, options, deferred
compensation, retirement payments, profit sharing or similar material
arrangements for or with any past or present officers, directors or employees;
(iii) any collective bargaining agreement with any labor union relating to
employees; (iv) any agreement which by its terms limits the payment of dividends
by Roma Financial or any Roma Subsidiary; (v) any instrument evidencing or
related to material indebtedness for borrowed money whether directly or
indirectly, by way of purchase money obligation, conditional sale, lease
purchase, guaranty or otherwise, in respect of which Roma Financial or any Roma
Subsidiary is an obligor to any person, which instrument evidences or relates to
indebtedness other than deposits, repurchase agreements, FHLB advances, bankers’
acceptances, and “treasury tax and loan” accounts and transactions in “federal
funds” in each case established in the ordinary course of business consistent
with past practice, or which contains financial covenants or other restrictions
(other than those relating to the payment of principal and interest when due)
which would be applicable on or after the Closing Date to Investors Bancorp or
any Investors Bancorp Subsidiary; (vi) any other agreement, written or oral,
that obligates Roma MHC, Roma Financial or any Roma Subsidiary for the payment
of more than $100,000 annually or for the payment of more than $150,000 over its
remaining term, which is not terminable without cause on 60 days’ or less notice
without penalty or payment (other than agreements for commercially available
“off-the-shelf” software), or (vii) any agreement (other than this Agreement),
contract, arrangement, commitment or understanding (whether written or oral)
that restricts or limits in any material way the conduct of business by Roma
Financial or any Roma Subsidiary other than generally applicable regulatory
restrictions (it being understood that any non-compete or similar provision
shall be deemed material, but any limitation on the scope of any license granted
under any such agreement shall not be deemed material).

(b) Roma Financial has Previously Disclosed each real estate lease to which it
or any Roma Subsidiary is a party that requires the consent of the lessor or its
agent resulting from the Mergers by virtue of the terms of any such lease,
identifying the section of the lease that contains such prohibition or
restriction. Subject to any consents that may be required as a result of the
transactions contemplated by this Agreement, to its Knowledge, neither Roma
Financial nor any Roma Subsidiary is in default in any material respect under
any material contract, agreement, commitment, arrangement, lease, insurance
policy or other instrument to which it is a party, by which its assets,
business, or operations may be bound or affected, or under which it or its
assets, business, or operations receive benefits, and there has not occurred any
event that, with the lapse of time or the giving of notice or both, would
constitute such a default.

(c) True and correct copies of agreements, contracts, arrangements and
instruments referred to in Section 3.09(a) and (b) (“Material Contracts”) have
been made available to Investors Bancorp on or before the date hereof, and are
in full force and effect on the date hereof. No party to any Material Contract
will have the right to terminate any or all of the provisions of any such
Material Contract as a result of the execution of, and the consummation of the
transactions contemplated by, this Agreement.

(d) Since December 31, 2011, through and including the date of this Agreement,
except as Previously Disclosed, and except as publicly disclosed in the Roma
Financial Securities Documents filed or furnished prior to the date hereof,
neither Roma Financial nor any Roma Subsidiary has (i) except for (A) normal
increases for employees (other than officers subject to the reporting
requirements of Section 16(a) of the Exchange Act) made in the ordinary course
of business consistent with past practice, or (B) as required by applicable law,
increased the wages, salaries, compensation, pension, or other fringe benefits
or perquisites payable to any executive officer, employee, or director, granted
any severance or termination pay, entered into any contract to make or grant any
severance or termination pay (except as required under the terms of agreements
or severance plans and as Previously Disclosed by Roma Financial), or paid any
bonus other than the customary year-end bonuses in amounts consistent with past
practice, (ii) granted any options or rights to purchase shares of Roma
Financial

 

20



--------------------------------------------------------------------------------

Common Stock or shares of capital stock of any Roma Subsidiary, or any right to
acquire any shares of such capital stock to any executive officer, director or
employee of Roma Financial or any Roma Subsidiary, other than grants to
employees (other than officers subject to the reporting requirements of
Section 16(a) of the Exchange Act) made in the ordinary course of business
consistent with past practice under Roma Financial Equity Incentive Plans,
(iii) increased or established any bonus, insurance, severance, deferred
compensation, pension, retirement, profit sharing, stock option (including,
without limitation, the granting of stock options, stock appreciation rights,
performance awards, or restricted stock awards), stock purchase or other
employee benefit plan, (iv) made any material election for federal or state
income tax purposes, (v) made any material change in the credit policies or
procedures of Roma Financial or any Roma Subsidiary, the effect of which was or
is to make any such policy or procedure less restrictive in any material
respect, (vi) made any material acquisition or disposition of any assets or
properties, or any contract for any such acquisition or disposition entered into
other than loans and loan commitments, (vii) entered into any lease of real or
personal property requiring annual payments in excess of $50,000, other than in
connection with foreclosed property or in the ordinary course of business
consistent with past practice, (viii) changed any accounting methods, principles
or practices of Roma Financial or any Roma Subsidiary affecting its assets,
liabilities or businesses, including any reserving, renewal or residual method,
practice or policy or (ix) suffered any strike, work stoppage, slow-down, or
other labor disturbance.

Section 3.10    Ownership of Property; Insurance Coverage.

(a) Roma Financial and each Roma Subsidiary has good and, as to real property,
marketable title to all material assets and properties owned by Roma Financial
or each Roma Subsidiary in the conduct of its businesses, whether such assets
and properties are real or personal, tangible or intangible, including assets
and property reflected in the balance sheets contained in the Roma Financial
Statements or acquired subsequent thereto (except to the extent that such assets
and properties have been disposed of in the ordinary course of business, since
the date of such balance sheets), subject to no material encumbrances, liens,
mortgages, security interests or pledges, except (i) those items which secure
liabilities for public or statutory obligations or any discount with, borrowing
from or other obligations to FHLB, inter-bank credit facilities, or any
transaction by any Roma Subsidiary acting in a fiduciary capacity,
(ii) statutory liens for amounts not yet delinquent or which are being contested
in good faith, (iii) non-monetary liens affecting real property which do not
adversely affect the value or use of such real property, and (iv) those
described and reflected in the Roma Financial Statements. Roma Financial and the
Roma Financial Subsidiaries, as lessee, have the right under valid and existing
leases of real and personal properties used by Roma Financial and any Roma
Subsidiary in the conduct of their businesses to occupy or use all such
properties as presently occupied and used by each of them.

(b) With respect to all material agreements pursuant to which Roma Financial or
any Roma Subsidiary has purchased securities subject to an agreement to resell,
if any, Roma Financial or such Roma Subsidiary, as the case may be, has a lien
or security interest (which to Roma Financial’s Knowledge is a valid, perfected
first lien) in the securities or other collateral securing the repurchase
agreement, and the value of such collateral equals or exceeds the amount of the
debt secured thereby.

(c) Roma Financial and each Roma Subsidiary currently maintain insurance
considered by each of them to be reasonable for their respective operations.
Neither Roma Financial nor any Roma Subsidiary, has received notice from any
insurance carrier since December 31, 2009 that (i) such insurance will be
canceled or that coverage thereunder will be reduced or eliminated, or
(ii) premium costs (other than with respect to health or disability insurance)
with respect to such policies of insurance will be substantially increased.
There are presently no material claims pending under such policies of insurance
and no notices have been given by Roma Financial or any Roma Subsidiary under
such policies (other than with respect to health or disability insurance). All
such insurance is valid and enforceable and in full force and effect, and since
December 31, 2009 Roma Financial and each Roma Subsidiary has received each type
of insurance coverage for which it has applied and during such periods has not
been denied indemnification for any material claims submitted under any of its
insurance policies.

 

21



--------------------------------------------------------------------------------

Section 3.11    Legal Proceedings.

Neither Roma MHC, Roma Financial nor any Roma Subsidiary is a party to any, and
there are no pending or, to the Knowledge of Roma Financial, threatened legal,
administrative, arbitration or other proceedings, claims (whether asserted or
unasserted), actions or governmental investigations or inquiries of any nature
(i) against Roma MHC, Roma Financial or any Roma Subsidiary, (ii) to which Roma
MHC, Roma Financial or any Roma Subsidiary’s assets are or may be subject,
(iii) challenging the validity or propriety of any of the transactions
contemplated by this Agreement, or (iv) which would reasonably be expected to
adversely affect the ability of any of the Roma Parties to perform under this
Agreement, except as to (i) and (ii) above, for any proceeding, claim, action,
investigation or inquiry which, if adversely determined, individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect on
Roma MHC or Roma Financial.

Section 3.12    Compliance With Applicable Law.

(a) To Roma Financial’s Knowledge, and except as Previously Disclosed, each of
Roma Financial and each Roma Subsidiary is in compliance in all material
respects with all applicable Federal, state, local and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders or decrees applicable to it,
its properties, assets and deposits, its business, and its conduct of business
and its relationship with its employees, including, without limitation, the USA
PATRIOT Act, the Equal Credit Opportunity Act, the Fair Housing Act, the CRA,
the Home Mortgage Disclosure Act, the Bank Secrecy Act and all applicable fair
lending laws and other laws relating to discriminatory business practices and
neither Roma Financial nor any Roma Subsidiary has received any written notice
to the contrary. The Board of Directors of Roma Bank and RomAsia Bank each has
adopted and Roma Bank and RomAsia Bank each has implemented an anti-money
laundering program that contains adequate and appropriate customer
identification verification procedures that has not been deemed ineffective by
any Governmental Entity and that meets the requirements of Sections 352 and 326
of the USA PATRIOT Act and the regulations thereunder. Neither Roma Financial
nor any Roma Subsidiary is a party to any agreement with any individual or group
regarding CRA matters.

(b) Each of Roma MHC, Roma Financial and each Roma Subsidiary has all material
permits, licenses, authorizations, orders and approvals of, and has made all
filings, applications and registrations with, all Governmental Entities and
Regulatory Authorities that are required in order to permit it to own or lease
its properties and to conduct its business as presently conducted except where
the failure to hold such permits, licensees, authorizations, orders or
approvals, or the failure to make such filings, applications or registrations
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on Roma MHC or Roma Financial; all such permits,
licenses, certificates of authority, orders and approvals are in full force and
effect in all material respects and, to the Knowledge of Roma Financial, no
suspension or cancellation of any such permit, license, certificate, order or
approval is threatened or will result from the consummation of the transactions
contemplated by this Agreement, subject to obtaining Regulatory Approvals.

(c) Since December 31, 2009, and except with respect to the OCC Agreement,
neither Roma MHC, Roma Financial nor any Roma Subsidiary has received any
written notification or, to Roma Financial’s Knowledge, any other communication
from any Regulatory Authority (i) asserting that Roma MHC, Roma Financial or any
Roma Subsidiary is not in material compliance with any of the statutes,
regulations or ordinances which such Regulatory Authority enforces;
(ii) requiring, or threatening to require, Roma MHC, Roma Financial or any Roma
Subsidiary, or indicating that Roma MHC, Roma Financial or any Roma Subsidiary
may be required, to enter into a cease and desist order, agreement or memorandum
of understanding or any other agreement with any federal or state governmental
agency or authority which is charged with the supervision or regulation of banks
or engages in the insurance of bank deposits restricting in any material respect
the operations of Roma Financial or any Roma Subsidiary, including without
limitation any restriction on the payment of dividends; or (iii) directing,
restricting or limiting, or purporting to direct, restrict or limit, in any
manner the operations of Roma Financial or any Roma Subsidiary, including
without limitation any restriction on the payment of dividends (any such notice,
communication, memorandum, agreement or order described in this sentence is
hereinafter referred to as a

 

22



--------------------------------------------------------------------------------

“Roma Financial Regulatory Agreement”). Except for the OCC Agreement, neither
Roma MHC, Roma Financial nor any Roma Subsidiary has consented to or entered
into any Roma Financial Regulatory Agreement that is currently in effect. The
most recent regulatory rating given to Roma Bank as to compliance with the CRA
is satisfactory or better.

(d) Roma Bank is in compliance in all material respects with the OCC Agreement,
within the timelines established in the OCC Agreement.

(e) Roma Financial is in compliance in all material respects with (i) the
applicable provisions of the Sarbanes-Oxley Act of 2002 and (ii) the applicable
listing and corporate governance rules and regulations of the Nasdaq.

Section 3.13    Employee Benefit Plans.

(a) Roma Financial has Previously Disclosed a list of all existing bonus,
incentive, deferred compensation, supplemental executive retirement plans,
pension, retirement, profit-sharing, thrift, savings, employee stock ownership,
stock bonus, stock purchase, restricted stock, stock option, stock appreciation,
phantom stock, severance, welfare benefit plans (including paid time off
policies and other material benefit policies and procedures), fringe benefit
plans, employment, consulting, settlement and change in control agreements and
all other material benefit practices, policies and arrangements maintained by
Roma MHC, Roma Financial or any Roma Subsidiary in which any employee or former
employee, consultant or former consultant or director or former director
participates or to which any such employee, consultant or director is a party or
is otherwise entitled to receive benefits, including such plans of any entities
acquired by any Roma Parties or any Roma Subsidiary (the “Roma Financial
Compensation and Benefit Plans. Neither Roma MHC, Roma Financial nor any Roma
Subsidiary has any written or oral commitment to create any additional Roma
Financial Compensation and Benefit Plan or to materially modify, change or renew
any existing Roma Financial Compensation and Benefit Plan (any modification or
change that increases the cost of such plans would be deemed material), except
as required to maintain the qualified status thereof, Roma Financial has made
available to Investors Bancorp true and correct copies of the Roma Financial
Compensation and Benefit Plans.

(b) To the Knowledge of Roma Financial, each Roma Financial Compensation and
Benefit Plan has been operated and administered in all material respects in
accordance with its terms and with applicable law, including, but not limited
to, ERISA, the IRC, the Securities Act, the Exchange Act, the Age Discrimination
in Employment Act, Part G of Subtitle I of ERISA and Section 4980B of the IRC
(collectively, “COBRA”), the Health Insurance Portability and Accountability Act
(“HIPAA”) and any regulations or rules promulgated thereunder, and all material
filings, disclosures and notices required by ERISA, the IRC, the Securities Act,
the Exchange Act, the Age Discrimination in Employment Act, COBRA and HIPAA and
any other applicable law have been timely made or any interest, fines, penalties
or other impositions for late filings have been paid in full. Each Roma
Financial Compensation and Benefit Plan which is an “employee pension benefit
plan” within the meaning of Section 3(2) of ERISA and which is intended to be
qualified under Section 401(a) of the IRC has received a favorable determination
letter from the IRS or is entitled to rely on a determination letter issued to
the sponsor of a master or prototype plan, and Roma Financial is not aware of
any circumstances which are reasonably likely to result in revocation of any
such favorable determination letter. There is no material pending or, to the
Knowledge of Roma Financial, threatened action, suit or claim relating to any of
the Roma Financial Compensation and Benefit Plans (other than routine claims for
benefits). Neither Roma Financial nor any Roma Subsidiary has engaged in a
transaction, or omitted to take any action, with respect to any Roma Financial
Compensation and Benefit Plan that would reasonably be expected to subject Roma
Financial or any Roma Subsidiary to a material unpaid tax or penalty imposed by
either Chapter 43 of the IRC or Sections 409 or 502 of ERISA.

(c) No liability under Title IV of ERISA has been incurred by Roma Financial or
any Roma Subsidiary with respect to any Roma Financial Compensation and Benefit
Plan which is subject to Title IV of ERISA (“Roma Financial Defined Benefit
Plan”) currently or formerly maintained by Roma Financial or any entity which is

 

23



--------------------------------------------------------------------------------

considered one employer with Roma Financial under Section 4001(b)(1) of ERISA or
Section 414 of the IRC (an “Roma Financial ERISA Affiliate”) since the effective
date of ERISA that has not been satisfied in full, and no condition exists that
presents a material risk to Roma Financial or any Roma Financial ERISA Affiliate
of incurring a liability under such Title. Except as Previously Disclosed, no
Roma Financial Defined Benefit Plan had an “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, as of the last day of
the end of the most recent plan year ending prior to the date hereof; the fair
market value of the assets of each Roma Financial Defined Benefit Plan exceeds
the present value of the “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA) under such Roma Financial Defined Benefit Plan as
of the end of the most recent plan year with respect to the respective Roma
Financial Defined Benefit Plan ending prior to the date hereof, calculated on
the basis of the actuarial assumptions used in the most recent actuarial
valuation for such Roma Financial Defined Benefit Plan as of the date hereof;
there is not currently pending with the Pension Benefits Guarantee Corporation
(“PBGC”) any filing with respect to any reportable event under Section 4043 of
ERISA nor has any reportable event occurred as to which a filing is required and
has not been made (other than as might be required with respect to this
Agreement and the transactions contemplated thereby). Neither Roma Financial nor
any Roma Financial ERISA Affiliate has contributed to any “multiemployer plan,”
as defined in Section 3(37) of ERISA. Neither Roma Financial, nor any Roma
Financial ERISA Affiliate, nor any Roma Financial Compensation and Benefit Plan,
including any Roma Financial Defined Benefit Plan, nor any trust created
thereunder, nor any trustee or administrator thereof has engaged in a
transaction in connection with which Roma Financial, any Roma Financial ERISA
Affiliate, and any Roma Financial Compensation and Benefit Plan, including any
Roma Financial Defined Benefit Plan or any such trust or any trustee or
administrator thereof, could reasonably be expected to be subject to either a
civil liability or penalty pursuant to Section 409, 502(i) or 502(l) of ERISA or
a tax imposed pursuant to Chapter 43 of the IRC.

(d) All material contributions required to be made under the terms of any Roma
Financial Compensation and Benefit Plan have been timely made, and all
anticipated contributions and funding obligations are accrued on Roma
Financial’s consolidated financial statements to the extent required by GAAP and
Section 412 of the IRC. Roma Financial and each Roma Subsidiary has expensed and
accrued as a liability the present value of future benefits under each
applicable Roma Financial Compensation and Benefit Plan for financial reporting
purposes to the extent required by GAAP.

(e) Except as Previously Disclosed, neither Roma Financial nor any Roma
Subsidiary has any obligations to provide retiree health, life insurance, or
disability insurance, or any retiree death benefits under any Roma Financial
Compensation and Benefit Plan, other than benefits mandated by COBRA. There has
been no communication to employees by Roma Financial or any Roma Subsidiary that
would reasonably be expected to promise or guarantee such employees retiree
health, life insurance, or disability insurance, or any retiree death benefits.

(f) Neither Roma Financial nor any Roma Subsidiary maintains any Roma Financial
Compensation and Benefit Plans covering employees who are not United States
residents.

(g) With respect to each Roma Financial Compensation and Benefit Plan, if
applicable, Roma Financial has provided or made available to Investors Bancorp
copies of the: (A) plan documents, including any underlying distribution
election forms and benefit schedules, trust instruments and insurance contracts;
(B) three most recent IRS Forms 5500; (C) three most recent actuarial reports
and financial statements, including the total accrued and vested liabilities,
all contributions made by Roma Financial and any Roma Subsidiary and assumptions
on which the calculations are based; (D) most recent summary plan description;
(E) most recent determination letter issued by the IRS; (F) any Form 5310 or
Form 5330 filed with the IRS within the last three years; (G) most recent
nondiscrimination tests performed under ERISA and the IRC (including 401(k) and
401(m) tests); and (H) all material communications with any governmental
authority (including the U.S. Department of Labor, IRS, PBGC, OCC, FRB and SEC)
with respect to any Roma Financial Compensation and Benefit Plan.

(h) Except as Previously Disclosed, the consummation of the Mergers will not,
directly or indirectly (including, without limitation, as a result of any
termination of employment or service at any time prior to or

 

24



--------------------------------------------------------------------------------

following the Effective Time) (A) entitle any employee, consultant or director
to any payment or benefit (including severance pay, change in control benefit,
or similar compensation) or any increase in compensation, (B) entitle any
employee or independent contractor to terminate any plan, agreement or
arrangement without cause and continue to accrue future benefits thereunder, or
result in the vesting or acceleration of any benefits under any Roma Financial
Compensation and Benefit Plan or (C) result in any material increase in benefits
payable under any Roma Financial Compensation and Benefit Plan.

(i) Neither Roma Financial nor any Roma Subsidiary maintains any compensation
plans, programs or arrangements under which any payment is reasonably likely to
become non-deductible, in whole or in part, for tax reporting purposes as a
result of the limitations under Section 162(m) of the IRC and the regulations
issued thereunder.

(j) Except as Previously Disclosed, to the Knowledge of Roma Financial, all
“non-qualified” deferred compensation plans, programs or arrangements (within
the meaning of Section 409A of the IRC) of Roma Financial and each Roma
Subsidiary have (i) between January 1, 2005 and December 31, 2008, been operated
in all material respects in good faith compliance with Section 409A of the IRC
and applicable IRS Notices, and (ii) since January 1, 2009 (or such later date
as permitted under applicable guidance issued by the IRS), have been in
compliance with Section 409A of the IRC and IRS regulations and guidance
thereunder. All stock options and stock appreciation rights granted by Roma
Financial or any Roma Subsidiary to any current or former employee or director
have been granted with a per share exercise price or reference price at least
equal to the fair market value of the underlying stock on the date the option or
stock appreciation right was granted, within the meaning of Section 409A of the
IRC and associated guidance.

(k) Except as Previously Disclosed, there are no stock options, stock
appreciation or similar rights, earned dividends or dividend equivalents, or
shares of restricted stock, outstanding under any of the Roma Financial
Compensation and Benefit Plans or otherwise as of the date hereof and none will
be granted, awarded, or credited after the date hereof.

(l) Roma Financial has Previously Disclosed a list setting forth, as of the
payroll date immediately preceding the date of this Agreement, a list of the
full names of all officers, and employees of Roma Financial and each Roma
Subsidiary whose annual rate of salary is $75,000 or greater, their title and
rate of salary, and their date of hire.

(m) Any amount that is reasonably likely to be received (whether in cash or
property or the vesting of property) as a result of any of the transactions
contemplated by this Agreement by any employee, officer, director or independent
contractor of the Roma Parties who is a “Disqualified Individual” (as such term
is defined in Treasury Regulation Section 1.280G-1) under any Roma Financial
Compensation and Benefit Plan currently in effect will not be characterized as
an “excess parachute payment” (as such term is defined in Section 280G(b)(1) of
the IRC).

Section 3.14    Brokers, Finders and Financial Advisors.

Neither Roma MHC, Roma Financial nor any Roma Subsidiary, nor any of their
respective officers, directors, employees or agents, has employed any broker,
finder or financial advisor in connection with the transactions contemplated by
this Agreement, or incurred any liability or commitment for any fees or
commissions to any such person in connection with the transactions contemplated
by this Agreement except for the retention of Sandler O’Neill & Partners, L.P.
by Roma Financial and the fee payable pursuant thereto. Roma Financial has
Previously Disclosed a true and correct copy of the engagement agreement with
Sandler O’Neill & Partners, L.P. for its services rendered to the Roma Parties
in connection with the Mergers and transactions contemplated by this Agreement.

 

25



--------------------------------------------------------------------------------

Section 3.15    Environmental Matters.

(a) With respect to Roma Financial and each Roma Subsidiary:

(i) To the Knowledge of Roma Financial, neither the conduct nor operation of its
business nor any condition of any property currently or previously owned or
operated by it, results or resulted in a violation of any Environmental Laws
that is reasonably likely to impose a material liability (including a material
remediation obligation) upon Roma Financial or any Roma Subsidiary. To the
Knowledge of Roma Financial, no condition exists or event has occurred with
respect to any of Roma Financial and each Roma Subsidiary or any owned or
operated property that is reasonably likely to result in any material liability
to Roma Financial or any Roma Subsidiary by reason of any Environmental Laws.
Neither Roma Financial nor any Roma Subsidiary during the past five years has
received any written notice from any Person or Governmental Entity that Roma
Financial or any Roma Subsidiary or the operation or condition of any property
ever owned, operated by Roma Financial or any Roma Subsidiary (including
Participation Facilities) are currently in violation of or otherwise are alleged
to have liability under any Environmental Laws or relating to Materials of
Environmental Concern (including, but not limited to, responsibility (or
potential responsibility) for the cleanup or other remediation of any Materials
of Environmental Concern at, on, beneath, or originating from any such property)
for which a material liability is reasonably likely to be imposed upon Roma
Financial or any Roma Subsidiary;

(ii) There is no suit, claim, action, demand, executive or administrative order,
directive, investigation or proceeding pending or, to the Knowledge of Roma
Financial, threatened, before any court, governmental agency or other forum
against Roma Financial or any Roma Subsidiary (x) for alleged noncompliance
(including by any predecessor) with, or liability under, any Environmental Law
or (y) relating to the presence of or Release into the environment of any
Materials of Environmental Concern whether or not occurring at or on a site
owned, leased or operated by Roma Financial or any Roma Subsidiary;

(iii) To Roma Financial’s Knowledge, there are no underground storage tanks on,
in or under any properties owned or operated by Roma Financial or any Roma
Subsidiary, and to Roma Financial’s Knowledge, no underground storage tanks have
been closed or removed from any properties owned or operated by Roma Financial
or any Roma Subsidiary or any Participation Facility except in compliance with
Environmental Laws in all material respects; and

(iv) To the Knowledge of Roma Financial, no condition exists on any property for
which Roma Financial holds a lien, that results or resulted in a material
violation of Environmental Laws or creates a material liability under
Environmental Law that is reasonably likely to impose a material liability
(including a material remediation obligation) upon Roma Financial or any Roma
Subsidiary.

(b) “Participation Facility” means any facility in which Roma Financial or any
Roma Subsidiary participates in the management (as that term is defined under
CERCLA), whether as a fiduciary, lender in control of the facility, owner or
operator.

Section 3.16    Loan Portfolio.

(a) The allowance for loan losses reflected in Roma Financial’s audited
consolidated balance sheet at December 31, 2011 was, and the allowance for loan
losses shown on the balance sheets in the Roma Financial Securities Documents
for periods ending after December 31, 2011 was or will be, adequate, as of the
date thereof, under GAAP.

(b) Roma Financial has Previously Disclosed a list setting forth, as of
November 30, 2012, by account, of: (A) all loans (including loan participations)
of Roma Financial or any other Roma Subsidiary that have been accelerated during
the past twelve months; (B) all loan commitments or lines of credit of Roma
Financial or any other Roma Subsidiary which have been terminated by Roma
Financial or any other Roma Subsidiary during the past twelve months by reason
of a default or adverse developments in the condition of the borrower or other
events or circumstances affecting the credit of the borrower; (C) each borrower,
customer or other party which

 

26



--------------------------------------------------------------------------------

has notified Roma Financial or any other Roma Subsidiary during three years
preceding the date of this Agreement, or has asserted against Roma Financial or
any other Roma Subsidiary, in each case in writing, any “lender liability” or
similar claim, and, to the Knowledge of Roma Financial, each borrower, customer
or other party which has given Roma Financial or any other Roma Subsidiary any
oral notification of, or orally asserted to or against Roma Financial or any
other Roma Subsidiary, any such claim; (D) all loans, (1) that are contractually
past due 60 days or more in the payment of principal and/or interest, (2) that
are on non-accrual status, (3) that are as of the date of this Agreement
classified as “substandard,” “doubtful,” “loss,” “classified,” “criticized,”
“credit risk assets,” “concerned loans,” “watch list” or “special mention” (or
words of similar import) by Roma Financial and any Roma Subsidiary, or any
applicable Regulatory Authority, (4) as to which a reasonable doubt exists as to
the timely future collectability of principal and/or interest, whether or not
interest is still accruing or the loans are less than 90 days past due,
(5) where, during the past three years, the interest rate terms have been
reduced and/or the maturity dates have been extended subsequent to the agreement
under which the loan was originally created due to concerns regarding the
borrower’s ability to pay in accordance with such initial terms, (6) where a
specific reserve allocation exists in connection therewith or (7) that are
required to be accounted for as a troubled debt restructuring in accordance with
Financial Accounting Standards Board Accounting Standards Codification 310-40,
“Troubled Debt Restructuring by Creditors,” as updated by Accounting Standards
Update 2011-02; and (E) all assets classified by Roma Bank or any Roma
Subsidiary as real estate acquired through foreclosure or in lieu of
foreclosure, including in-substance foreclosures, and all other assets currently
held that were acquired through foreclosure or in lieu of foreclosure. The
foregoing list may exclude any individual loan with a principal outstanding
balance of less than $100,000.

(c) All loans receivable (including discounts) and accrued interest entered on
the books of Roma Financial and each Roma Subsidiary arose out of bona fide
arm’s-length transactions, were made for good and valuable consideration in the
ordinary course of Roma Financial’s or the appropriate Roma Subsidiary’s
respective business. To the Knowledge of Roma Financial, the loans, discounts
and the accrued interest reflected on the books of Roma Financial and each Roma
Subsidiary are subject to no defenses, set-offs or counterclaims (including,
without limitation, those afforded by usury or truth-in-lending laws), except as
may be provided by bankruptcy, insolvency or similar laws affecting creditors’
rights generally or by general principles of equity. All such loans are owned by
Roma Financial or the appropriate Roma Subsidiary free and clear of any liens.

(d) The notes and other evidences of indebtedness evidencing the loans described
above, and all pledges, mortgages, deeds of trust and other collateral documents
or security instruments relating thereto are, in all material respects, valid,
true and genuine, and what they purport to be.

Section 3.17    Reserved.

Section 3.18    Related Party Transactions.

Except as Previously Disclosed or as described in Roma Financial’s Proxy
Statement distributed in connection with the annual meeting of shareholders held
on April 18, 2012, neither Roma Financial nor any Roma Subsidiary is a party to
any transaction (including any loan or other credit accommodation) with any
Affiliate of Roma Financial or any Roma Subsidiary. All such transactions that
are loans (a) were made in the ordinary course of business, (b) were made on
substantially the same terms, including interest rates and collateral, as those
prevailing at the time for comparable transactions with other Persons, and
(c) did not involve substantially more than the normal risk of collectability or
present other unfavorable features (as such terms are used under Item 404 of SEC
Regulation S-K promulgated under the Securities Act and the Exchange Act). All
such transactions (whether or not loans) complied with FDIC Regulation O and FRB
Regulation W, to the extent applicable. No loan or credit accommodation to any
Affiliate of Roma Financial or any Roma Subsidiary is presently in default or,
during the three year period prior to the date of this Agreement, has been in
default or has been restructured, modified or extended. To the Knowledge of Roma
Financial, neither Roma Financial nor any Roma Subsidiary has been notified that
principal and interest with respect to any such loan or other credit
accommodation will not be paid when due or that the loan grade classification
accorded such loan or credit accommodation by Roma Financial is inappropriate.

 

27



--------------------------------------------------------------------------------

Section 3.19    Investment Management and Related Activities

Except as Previously Disclosed, none of Roma Financial, any Roma Subsidiary or
any director, officer or employee of Roma Financial or any Roma Subsidiary, is
required to be registered, licensed or authorized under the laws or regulations
issued by any Governmental Entity as an investment adviser, a broker or dealer,
an insurance agency or company, a commodity trading adviser, a commodity pool
operator, a futures commission merchant, an introducing broker, a registered
representative or associated person, a counseling officer, an insurance agent, a
sales person or in any similar capacity with a Governmental Entity.

Section 3.20    Registration Obligations.

Neither Roma Financial nor any Roma Subsidiary is under any obligation,
contingent or otherwise, which will survive the Effective Time by reason of any
agreement to register any transaction involving any of its securities under the
Securities Act.

Section 3.21    Risk Management Instruments.

All interest rate swaps, caps, floors, option agreements, futures and forward
contracts and other similar risk management arrangements, whether entered into
for Roma Financial’s own account, or for the account of one or more of Roma
Financial or a Roma Subsidiary or their customers, were in all material respects
entered into in compliance with all applicable laws, rules, regulations and
regulatory policies, and to the Knowledge of Roma Financial, with counterparties
believed to be financially responsible at the time; and to Roma Financial’s
Knowledge each of them constitutes the valid and legally binding obligation of
Roma Financial or a Roma Subsidiary, enforceable in accordance with its terms
(except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles), and is in full force and effect. Neither Roma Financial nor any
Roma Subsidiary, nor to the Knowledge of Roma Financial any other party thereto,
is in breach of any of its obligations under any such agreement or arrangement
in any material respect.

Section 3.22    Fairness Opinion.

Roma Financial has received a written opinion from Sandler O’Neill & Partners,
L.P. to the effect that, subject to the terms, conditions and qualifications set
forth therein, as of the date hereof, the Merger Consideration to be received by
the minority shareholders of Roma Financial pursuant to this Agreement is fair
to such shareholders from a financial point of view. Such opinion has not been
amended or rescinded as of the date of this Agreement.

Section 3.23    Trust Accounts.

Roma Bank and each Roma Subsidiary has properly administered all accounts for
which it acts as a fiduciary, including but not limited to accounts for which it
serves as trustee, agent, custodian, personal representative, guardian,
conservator or investment advisor, in accordance with the terms of the governing
documents and applicable laws and regulations. Neither Roma nor any other Roma
Subsidiary, and to the Knowledge of Roma Financial, nor any of their respective
directors, officers or employees, have committed any breach of trust with
respect to any such fiduciary account and the records for each such fiduciary
account.

Section 3.24    Intellectual Property.

Roma Financial and each Roma Subsidiary owns or, to Roma Financial’s Knowledge,
possesses valid and binding licenses and other rights (subject to expirations in
accordance with their terms) to use all patents, copyrights, trade secrets,
trade names, service marks and trademarks, which are material to the conduct of
their business as currently conducted, each without payment, except for all
license agreements under which license fees or other payments are due in the
ordinary course of Roma Financial’s or any Roma Subsidiary’s business,

 

28



--------------------------------------------------------------------------------

and neither Roma Financial nor any Roma Subsidiary has received any notice of
conflict with respect thereto that asserts the rights of others. Roma Financial
and each Roma Subsidiary has performed all the material obligations required to
be performed, and are not in default in any respect, under any contract,
agreement, arrangement or commitment relating to any of the foregoing. To the
Knowledge of Roma Financial, the conduct of the business of Roma Financial and
each Roma Subsidiary as currently conducted or proposed to be conducted does
not, in any material respect, infringe upon, misappropriate or otherwise violate
any intellectual property owned or controlled by any third party.

Section 3.25    Labor Matters.

There are no labor or collective bargaining agreements to which Roma Financial
or any Roma Subsidiary is a party. To the Knowledge of Roma Financial, there is
no union organizing effort pending or threatened against Roma Financial or any
Roma Subsidiary. There is no labor strike, labor dispute (other than routine
employee grievances that are not related to union employees), work slowdown,
stoppage or lockout pending or, to the Knowledge of Roma Financial, threatened
against Roma Financial or any Roma Subsidiary. There is no unfair labor practice
or labor arbitration proceeding pending or, to the Knowledge of Roma Financial,
threatened against Roma Financial or any Roma Subsidiary (other than routine
employee grievances that are not related to union employees). Roma Financial and
each Roma Subsidiary is in compliance in all material respects with all
applicable laws respecting employment and employment practices, terms and
conditions of employment and wages and hours, and are not engaged in any unfair
labor practice.

Section 3.26    Roma Financial Information Supplied.

The information relating to Roma Financial and any Roma Subsidiary to be
contained in the Proxy Statement-Prospectus, or furnished to Investors Bancorp
for inclusion in any other document filed with any Regulatory Authority or other
Governmental Entity in connection herewith, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances in which they are made,
not misleading. The Proxy Statement-Prospectus will comply with the provisions
of the Exchange Act and the rules and regulations thereunder and the provisions
of the Securities Act and the rules and regulations thereunder, except that no
representation or warranty is made by Roma Financial with respect to statements
made or incorporated by reference therein based on information supplied by
Investors Bancorp specifically for inclusion or incorporation by reference in
the Proxy Statement-Prospectus.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS PARTIES

Each of the Investors Parties represent and warrant to Roma Financial that the
statements contained in this Article IV are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date (as
though made on the Closing Date), except as Previously Disclosed, and except as
to any representation or warranty which relates to a specific date. Investors
Bancorp has made a good faith effort to ensure that the disclosure on each
schedule of the Disclosure Schedules delivered by it to Roma Financial
corresponds to the section referenced herein. However, for purposes of these
Disclosure Schedules, any item disclosed on any schedule therein is deemed to be
fully disclosed with respect to all schedules under which such item may be
relevant as and to the extent that it is reasonably clear on the face of such
schedule that such item applies to such other schedule. References to the
Knowledge of Investors Bancorp shall include the Knowledge of Investors Bank and
Investors MHC.

Section 4.01    Standard.

Except as set forth in the following sentence, no representation or warranty of
the Investors Parties contained in this Article IV (other than the
representation and warranty contained in Section 4.08, which shall be true in
all respects) shall be deemed untrue or incorrect, and the Investors Parties
shall not be deemed to have breached a representation or warranty, as a
consequence of the existence of any fact, circumstance or event

 

29



--------------------------------------------------------------------------------

unless such fact, circumstance or event, individually or taken together with all
other facts, circumstances or events inconsistent with any paragraph of this
Article IV, has had or reasonably would be expected to have a Material Adverse
Effect, disregarding for these purposes (x) any qualification or exception for,
or reference to, materiality in any such representation or warranty and (y) any
use of the terms “material,” “materially,” “in all material respects,” “Material
Adverse Effect” or similar terms or phrases in any such representation or
warranty. The foregoing standard shall not apply to representations and
warranties contained in Sections 4.02 (other than Sections 4.02(d), 4.02(e) and
4.02(f) and the last sentence of Section 4.02(b)), Section 4.03, and
Section 4.04 (other than Section 4.04(b)(iii)), which shall be true and correct
in all material respects, and Section 4.08, which shall be deemed untrue and
incorrect if not true and correct in all respects.

Section 4.02    Organization.

(a) Investors MHC is a mutual holding company organized, validly existing and in
good standing under the laws of the State of New Jersey, and is duly registered
as a bank holding company under the BHCA. Investors MHC has the full corporate
power and authority to own or lease all of its properties and assets and to
carry on its business as it is now conducted and is duly licensed or qualified
to do business and is in good standing in each jurisdiction in which the nature
of the business conducted by it or the character or location of the properties
and assets owned or leased by it makes such licensing or qualification
necessary, except where the failure to be so licensed or qualified would not
have a Material Adverse Effect on Investors MHC.

(b) Investors Bancorp is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, and is duly registered as
a bank holding company under the BHCA. Investors Bancorp has full corporate
power and authority to carry on its business as now conducted and is duly
licensed or qualified to do business in the states of the United States and
foreign jurisdictions where its ownership or leasing of property or the conduct
of its business requires such qualification, except where the failure to be so
licensed or qualified would not have a Material Adverse Effect on Investors
Bancorp.

(c) Investors Bank is a savings bank duly organized and validly existing under
the laws of the State of New Jersey. The deposits of Investors Bank are insured
by the FDIC to the fullest extent permitted by law, and all premiums and
assessments required to be paid in connection therewith have been paid when due.
Investors Bank is a member in good standing of the FHLB and owns the requisite
amount of stock therein.

(d) Investors Bancorp has Previously Disclosed each Investors Bancorp
Subsidiary. Each Investors Bancorp Subsidiary is a corporation or limited
liability company duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization.

(e) The respective minute books of Investors MHC, Investors Bancorp and each
Investors Bancorp Subsidiary accurately records, in all material respects, all
material corporate actions of their respective shareholders and boards of
directors (including committees) through the date of this Agreement.

(f) Prior to the date of this Agreement, Investors Bancorp has made available to
Roma Financial true and correct copies of the certificate of incorporation and
bylaws of Investors Bancorp, Investors Bank and Investors MHC.

(g) Investors MHC is engaged in no operating activities other than holding
shares of Investors Bancorp Common Stock, and has no assets, other than shares
of Investors Bancorp Common Stock and cash, cash equivalents or financial
investments, and has no liabilities.

Section 4.03    Capitalization.

(a) The authorized capital stock of Investors Bancorp consists of two hundred
million (200,000,000) shares of common stock, $0.01 par value (“Investors
Bancorp Common Stock”), and fifty million (50,000,000) shares of Preferred
Stock, $0.01 par value (the “Investors Bancorp Preferred Stock”). As of the date
of this Agreement, there are 111,889,882 shares of Investors Bancorp Common
Stock outstanding, all of which are validly issued,

 

30



--------------------------------------------------------------------------------

fully paid and nonassessable and none of which were issued in violation of any
preemptive rights, including 65,396,235 shares of Investors Bancorp Common Stock
held by Investors MHC (the “Investors MHC Shares”). There are no shares of
Investors Bancorp Preferred Stock issued and outstanding. As of the date of this
Agreement, there are 6,120,398 shares of Investors Bancorp Common Stock held by
Investors Bancorp as treasury stock. Except for Investors Bancorp Options,
neither Investors Bancorp nor any Investors Bancorp Subsidiary has or is bound
by any Right of any character relating to the purchase, sale, issuance or voting
of, or right to receive dividends or other distributions on, any shares of
Investors Bancorp Common Stock, or any other security of Investors Bancorp or
any Investors Bancorp Subsidiary, or any securities representing the right to
vote, purchase or otherwise receive any shares of Investors Bancorp Common Stock
or any other security of Investors Bancorp.

(b) Investors MHC owns the Investors MHC Shares free and clear of any lien or
encumbrance. Except for shares of Investors Bancorp Common Stock (and any equity
interests that may be attributed to Investors MHC due to its ownership of
Investors Bancorp Common Stock), Investors MHC does not possess, directly or
indirectly, any equity interest in any corporation.

(c) The authorized capital stock of Investors Bank consists of five million
(5,000,000) shares of common stock, $2.00 par value, and no shares of preferred
stock. There are two hundred and fifty thousand (250,000) shares of Investors
Bank common stock outstanding, all of which are validly issued, fully paid and
nonassessable and none of which were issued in violation of any preemptive
rights, and all of which are owned by Investors Bancorp free and clear of any
liens, encumbrances, charges, restrictions or rights of third parties of any
kind whatsoever.

(d) To the Knowledge of Investors Bancorp, and except as set forth in the
Investors Bancorp proxy statement dated April 10, 2012, no Person or “group” (as
that term is used in Section 13(d)(3) of the Exchange Act) is the beneficial
owner (as defined in Section 13(d) of the Exchange Act) of 5% or more of the
outstanding shares of Investors Bancorp Common Stock.

Section 4.04    Authority; No Violation.

(a) The Investors Parties have full power and authority to execute and deliver
this Agreement, and subject to (i) the receipt of all Regulatory Approvals,
(ii) compliance with all conditions contained therein, including any statutory
waiting periods, and (iii) the receipt of all required approvals of
shareholders, to perform their obligations thereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by the Investors Parties and the completion by the Investors Parties of the
transactions contemplated hereby have been duly and validly approved by the
requisite vote of each Board of Directors of the Investors Parties and by
Investors Bancorp as the sole shareholder of Investors Bank, and, except for
approval from the shareholders of Investors Bancorp, no other corporate
proceedings on the part of the Investors Parties are necessary to complete the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by each of the Investors Parties and constitutes the
valid and binding obligations of each of the Investors Parties, enforceable
against each of the Investors Parties in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and as to Investors Bank, the conservatorship or receivership
provisions of the FDIA, and subject, as to enforceability, to general principles
of equity.

(b) Subject to the receipt of approvals from the Regulatory Authorities and the
compliance by the Investors Parties and the Roma Parties with any conditions
contained therein (including the expiration of any applicable waiting period),

 

  (A) the execution and delivery of this Agreement by the Investors Parties,

 

  (B) the consummation of the transactions contemplated hereby, and

 

  (C) compliance by the Investors Parties with any of the terms or provisions
hereof,

 

31



--------------------------------------------------------------------------------

will not: (i) conflict with or result in a material breach of any provision of
the charters or bylaws of any of the Investors Parties or the certificate of
incorporation of any Investors Bancorp Subsidiary; (ii) violate any statute,
code, ordinance, rule, regulation, judgment, order, writ, decree or injunction
applicable to the Investors Parties or any of the properties or assets of the
Investors Parties; or (iii) violate, conflict with, result in a breach of any
provisions of, constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, result in the termination of,
accelerate the performance required by, or result in a right of termination or
acceleration or the creation of any lien, security interest, charge or other
encumbrance upon any of the properties or assets of any of the Investors Parties
under any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other investment or
obligation to which any Investors Party is a party, or by which they or any of
their respective properties or assets may be bound or affected, except in the
case of clause (iii) above, for violations which, individually or in the
aggregate, would not have a Material Adverse Effect on the Investors Parties.

(c) The affirmative vote of the holders of a majority of the issued and
outstanding shares of Investors Bancorp Common Stock voted at the Investors
Bancorp Shareholder Meeting is the only vote of holders of any class of
Investors Bancorp’s capital stock necessary to adopt and approve this Agreement
and the transactions contemplated hereby.

(d) The board of directors of Investors Bancorp, by resolution duly adopted by
the requisite vote of the board of directors at a meeting duly called and held,
has (x) determined that this Agreement, the Mid-Tier Merger and the other
transactions contemplated hereby are fair to and in the best interests of
Investors Bancorp and its shareholders and declared the Mid-Tier Merger to be
advisable, and (y) recommended that the shareholders of Investors Bancorp
approve this Agreement and directed that such matter be submitted for
consideration by the Investors Bancorp shareholders at the Investors Bancorp
Shareholders Meeting.

Section 4.05    Consents.

Except for (a) filings with Regulatory Authorities, the receipt of the
Regulatory Approvals, the expiration of any waiting periods, and compliance with
any conditions contained therein, (b) the filing of the Certificate of Merger
with the Secretary of State of the State of Delaware, the Articles of
Combination with the Regulatory Authorities, and such filings with the
Department, the OCC and the FRB as are required for the Roma Bank Merger and the
MHC Merger, (c) the filing with the SEC of (i) the Merger Registration Statement
and (ii) such reports under Sections 13(a), 13(d), 13(g) and 16(a) of the
Exchange Act as may be required in connection with this Agreement and the
transactions contemplated hereby and the obtaining from the SEC of such orders
as may be required in connection therewith, (e) the filing with the Nasdaq Stock
Market of a notification of the listing of the shares of Investors Common Stock
to be issued in the Mid-Tier Merger, and (f) such filings and approvals as are
required to be made or obtained under the securities or “Blue Sky” laws of
various states in connection with the issuance of shares of Investors Common
Stock pursuant to this Agreement, no consents, waivers or approvals of, or
filings or registrations with, any Governmental Entity are necessary, and, to
the Knowledge of Investors Bancorp, no consents, waivers or approvals of, or
filings or registrations with, any other third parties are necessary, in
connection with (x) the execution and delivery of this Agreement by the
Investors Parties, and (y) the completion of the Mergers by the Investors
Parties. The Investors Parties have no Knowledge of any reason that any
Regulatory Approvals or other required consents or approvals will not be
received.

Section 4.06    Financial Statements and Securities Documents.

(a) The Annual Reports on Form 10-K for the years ended December 31, 2011 and
December 31, 2010 filed with the SEC by Investors Bancorp, and all other
reports, registration statements, definitive proxy statements or information
statements filed by Investors Bancorp subsequent to December 31, 2009 under the
Securities Act, or under Section 13(a), 13(c), 14 or 15(d) of the Exchange Act
or under the Securities Act (the “Investors Bancorp Securities Documents”), in
the form filed with the SEC as of the date filed or, if amended or supplemented
as of

 

32



--------------------------------------------------------------------------------

the date amended or supplemented, (A) complied in all material respects as to
form with the applicable requirements under the Securities Act or the Exchange
Act, as the case may be, and (B) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The Investors Financials included or
incorporated by reference into any such filing (including the related notes and
schedules thereto) fairly present in each case in all material respects (subject
in the case of the unaudited interim statements to normal year-end adjustments)
the consolidated financial position, results of operations and cash flows of
Investors Bancorp and the Investor Subsidiaries on a consolidated basis as of
and for the respective periods ending on the dates thereof, in accordance with
GAAP during the periods involved, except as indicated in the notes thereto, or
in the case of unaudited statements, as permitted by Form 10-Q.

(b) Investors Bancorp has made available to the Roma Parties true, correct and
complete copies of all written correspondence between the SEC and Investors
Bancorp and any Investors Bancorp Subsidiary occurring since December 31,
2009. There are no outstanding comments from or unresolved issues raised by the
SEC with respect to any of the Investors Bancorp Securities Documents. The books
and records of Investors Bancorp and its Subsidiaries have been, and are being,
maintained in all material respects in accordance with GAAP and any other
applicable legal and accounting requirements and reflect only actual
transactions.

(c) Since January 1, 2009, Investors Bancorp and each of its Subsidiaries have
timely filed all reports, forms, schedules, registrations, statements and other
documents, together with any amendments thereto, that they were required to file
with any Governmental Entity and such reports were complete and accurate and in
compliance with the requirements of applicable laws and regulations, and all
fees and assessments due and payable in connection therewith have been paid.

(d) Investors Bancorp (x) has implemented and maintains a system of internal
control over financial reporting (as required by Rule 13a-15(a) of the Exchange
Act) that is designed to provide reasonable assurances regarding the reliability
of financial reporting and the preparation of its financial statements for
external purposes in accordance with GAAP and to provide reasonable assurances
that (i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP and to maintain
accountability for assets and (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, (y) has
implemented and maintains disclosure controls and procedures (as defined in Rule
13a-15(e) of the Exchange Act) to ensure that material information relating to
Investors Bancorp, including its consolidated Subsidiaries, is made known to the
chief executive officer and the chief financial officer of Investors Bancorp by
others within those entities, and (z) has disclosed, based on its most recent
evaluation prior to the date hereof, to Investors Bancorp outside auditors and
the audit committee of Investors Bancorp Board of Directors (i) any significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting (as defined in Rule 13a-15(f) of the Exchange
Act) which are reasonably likely to adversely affect Investors Bancorp ability
to record, process, summarize and report financial information and (ii) any
fraud, whether or not material, that involves management or other employees who
have a significant role in Investors Bancorp internal control over financial
reporting. These disclosures (if any) were made in writing by management to
Investors Bancorp auditors and audit committee and a copy has previously been
made available to Roma Financial. Investors Bancorp management has completed an
assessment of the effectiveness of its internal control over financial reporting
in compliance with the requirements of Section 404 of the Sarbanes-Oxley Act of
2002 for the year ended December 31, 2011, and such assessment concluded that
such controls were effective.

(e) Since December 31, 2009, (A) neither Investors Bancorp nor any Investors
Bancorp Subsidiary nor, to its Knowledge, any director, officer, employee,
auditor, accountant or representative of Investors Bancorp or any Investors
Bancorp Subsidiary has received or otherwise had or obtained knowledge of any
material complaint, allegation, assertion or claim, whether written or oral,
regarding the accounting or auditing practices, procedures, methodologies or
methods of Investors Bancorp or any Investors Bancorp Subsidiary or their
respective internal accounting controls, including any material complaint,
allegation, assertion or claim that Investors Bancorp or

 

33



--------------------------------------------------------------------------------

any Investors Bancorp Subsidiary has engaged in questionable accounting or
auditing practices, and (B) no attorney representing Investors Bancorp or any
Investors Bancorp Subsidiary, whether or not employed by Investors Bancorp or
any Investors Bancorp Subsidiary, has reported evidence of a material violation
of securities laws, breach of fiduciary duty or similar violation by it or any
of its officers, directors, employees or agents to its board of directors or any
committee thereof or to any of its directors or officers.

(f) Other than in connection with this Agreement and the transactions
contemplated hereby, since December 31, 2011, Investors Bancorp and its
Subsidiaries have not incurred any liability other than as reflected in the
Investors Financials or in the ordinary course of business consistent with past
practice.

Section 4.07    Taxes.

Each Investors Party and each Investors Bancorp Subsidiary has duly filed all
Tax Returns required to be filed by or with respect to it on or prior to the
Closing Date, taking into account any extensions (all of such returns, to the
Knowledge of Investors Bancorp, being accurate and correct in all material
respects) and had duly paid or made provisions for the payment of all material
Federal, state and local taxes which have been incurred by or are due or claimed
to be due from it by any taxing authority or pursuant to any written tax sharing
agreement on or prior to the Closing Date other than taxes or other charges
which (i) are not delinquent, (ii) are being contested in good faith, or
(iii) have not yet been fully determined. As of the date of this Agreement, none
of the Investors Parties has received written notice of, and to Knowledge of
Investors Bancorp there is no audit examination, deficiency assessment, tax
investigation or refund litigation with respect to any taxes of any Investors
Party or any Investors Bancorp Subsidiary, and no written claim has been made by
any authority in a jurisdiction where any Investors Party or any Investors
Bancorp Subsidiary does not file tax returns that an Investors party or any
Investors Bancorp Subsidiary is subject to taxation in that jurisdiction. No
Investors Party and no Investors Bancorp Subsidiary has executed an extension or
waiver of any statute of limitations on the assessment or collection of any
material tax due that is currently in effect. Each Investors Party and each
Investors Bancorp Subsidiary has, to its Knowledge, withheld and paid all taxes
required to have been withheld and paid in connection with amounts paid or
owning to any employee, independent contractor, creditor, shareholder or other
third party, and each Investors Party and each Investors Bancorp Subsidiary, to
the Knowledge of Investors Bancorp, has timely complied with all applicable
information reporting requirements under Part III, Subchapter A of Chapter 61 of
the IRC and similar applicable state and local information reporting
requirements.

Section 4.08    No Material Adverse Effect.

Investors Bancorp has not suffered any Material Adverse Effect since
December 31, 2011 and no event has occurred or circumstance arisen since that
date which, in the aggregate, has had or is reasonably likely to have a Material
Adverse Effect on Investors Bancorp.

Section 4.09    Ownership of Property; Insurance Coverage.

(a) Investors Bancorp and each Investors Bancorp Subsidiary has good and, as to
real property, marketable title to all material assets and properties owned by
Investors Bancorp or each Investors Bancorp Subsidiary in the conduct of its
businesses, whether such assets and properties are real or personal, tangible or
intangible, including assets and property reflected in the balance sheets
contained in the Investors Financials or acquired subsequent thereto (except to
the extent that such assets and properties have been disposed of in the ordinary
course of business, since the date of such balance sheets), subject to no
material encumbrances, liens, mortgages, security interests or pledges, except
(i) those items which secure liabilities for public or statutory obligations or
any discount with, borrowing from or other obligations to FHLB, inter-bank
credit facilities, or any transaction by an Investors Bancorp Subsidiary acting
in a fiduciary capacity, (ii) statutory liens for amounts not yet delinquent or
which are being contested in good faith, (iii) non-monetary liens affecting real
property which do not adversely affect the value or use of such real property,
and (iv) those described and reflected in the Investors

 

34



--------------------------------------------------------------------------------

Financials. Investors Bancorp and the Investors Bancorp Subsidiaries, as lessee,
have the right under valid and existing leases of real and personal properties
used by Investors Bancorp and its Subsidiaries in the conduct of their
businesses to occupy or use all such properties as presently occupied and used
by each of them.

(b) With respect to all material agreements pursuant to which Investors Bancorp
or any Investors Bancorp Subsidiary has purchased securities subject to an
agreement to resell, if any, Investors Bancorp or such Investors Bancorp
Subsidiary, as the case may be, has a lien or security interest (which to
Investors Bancorp’s Knowledge is a valid, perfected first lien) in the
securities or other collateral securing the repurchase agreement, and the value
of such collateral equals or exceeds the amount of the debt secured thereby.

(c) Investors Bancorp and each Investors Bancorp Subsidiary currently maintain
insurance considered by each of them to be reasonable for their respective
operations. Neither Investors Bancorp nor any Investors Bancorp Subsidiary has
received notice from any insurance carrier since December 31, 2009 that (i) such
insurance will be canceled or that coverage thereunder will be reduced or
eliminated, or (ii) premium costs (other than with respect to health or
disability insurance) with respect to such policies of insurance will be
substantially increased. There are presently no material claims pending under
such policies of insurance and no notices have been given by Investors Bancorp
or any Investors Bancorp Subsidiary under such policies (other than with respect
to health or disability insurance). All such insurance is valid and enforceable
and in full force and effect, and since December 31, 2009 Investors Bancorp and
each Investors Bancorp Subsidiary has received each type of insurance coverage
for which it has applied and during such periods has not been denied
indemnification for any material claims submitted under any of its insurance
policies.

Section 4.10    Legal Proceedings.

Neither Investors MHC, Investors Bancorp nor any Investors Bancorp Subsidiary is
a party to any, and there are no pending or, to the Knowledge of Investors
Bancorp, threatened legal, administrative, arbitration or other proceedings,
claims (whether asserted or unasserted), actions or governmental investigations
or inquiries of any nature (i) against Investors MHC, Investors Bancorp or any
Investors Bancorp Subsidiary, (ii) to which Investors MHC, Investors Bancorp or
any Investors Bancorp Subsidiary’s assets are or may be subject,
(iii) challenging the validity or propriety of any of the transactions
contemplated by this Agreement, or (iv) which would reasonably be expected to
adversely affect the ability of the Investors Parties to perform under this
Agreement, except as to (i) and (ii) above, for any proceeding, claim, action,
investigation or inquiry which, if adversely determined, individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect on
Investors Bancorp.

Section 4.11    Compliance With Applicable Law.

(a) To the Knowledge of Investors Bancorp, each of Investors Bancorp and each
Investors Bancorp Subsidiary is in compliance in all material respects with all
applicable Federal, state, local and foreign statutes, laws, regulations,
ordinances, rules, judgments, orders or decrees applicable to it, its
properties, assets and deposits, its business, and its conduct of business and
its relationship with its employees, including, without limitation, the USA
PATRIOT Act, the Equal Credit Opportunity Act, the Fair Housing Act, the CRA,
the Home Mortgage Disclosure Act, the Bank Secrecy Act and all other applicable
fair lending laws and other laws relating to discriminatory business practices,
and neither Investors Bancorp nor any Investors Bancorp Subsidiary has received
any written notice to the contrary. The Board of Directors of Investors Bank has
adopted and Investors Bank has implemented an anti-money laundering program that
contains adequate and appropriate customer identification verification
procedures that has not been deemed ineffective by any Governmental Entity and
that meets the requirements of Sections 352 and 326 of the USA PATRIOT Act and
the regulations thereunder. Neither Investors Bancorp nor any Investors
Subsidiary is a party to any agreement with any individual or group regarding
CRA matters.

(b) Each of Investors MHC, Investors Bancorp and each Investors Bancorp
Subsidiary has all material permits, licenses, authorizations, orders and
approvals of, and has made all filings, applications and registrations

 

35



--------------------------------------------------------------------------------

with, all Governmental Entities and Regulatory Authorities that are required in
order to permit it to own or lease its properties and to conduct its business as
presently conducted; all such permits, licenses, certificates of authority,
orders and approvals are in full force and effect and, to the Knowledge of
Investors Bancorp, no suspension or cancellation of any such permit, license,
certificate, order or approval is threatened or will result from the
consummation of the transactions contemplated by this Agreement, subject to
obtaining the Regulatory Approvals.

(c) Since December 31, 2009, neither Investors MHC, Investors Bancorp nor any
Investors Bancorp Subsidiary has received any written notification or, to the
Knowledge of Investors Bancorp, any other communication from any Regulatory
Authority (i) asserting that Investors MHC, Investors Bancorp or any Investors
Bancorp Subsidiary is not in material compliance with any of the statutes,
regulations or ordinances which such Regulatory Authority enforces;
(ii) requiring or threatening to require Investors MHC, Investors Bancorp or any
Investors Bancorp Subsidiary, or indicating that Investors MHC, Investors
Bancorp or any Investors Bancorp Subsidiary may be required, to enter into a
cease and desist order, agreement or memorandum of understanding or any other
agreement with any Federal or state governmental agency or authority which is
charged with the supervision or regulation of banks or engages in the insurance
of bank deposits restricting in any material respect the operations of Investors
Bancorp or any Investors Bancorp Subsidiary, including without limitation any
restriction on the payment of dividends; or (iii) directing, in any manner the
operations of Investors Bancorp or any Investors Bancorp Subsidiary, including
without limitation any restriction on the payment of dividends (any such notice,
communication, memorandum, agreement or order described in this sentence is
hereinafter referred to as an “Investors Bancorp Regulatory Agreement”). Neither
Investors MHC, Investors Bancorp nor any Investors Bancorp Subsidiary has
consented to or entered into any currently effective Investors Bancorp
Regulatory Agreement. The most recent regulatory rating given to Investors Bank
as to compliance with the CRA is satisfactory or better.

(d) Investors Bancorp is in compliance in all material respects with (i) the
applicable provisions of the Sarbanes-Oxley Act of 2002 and (ii) the applicable
listing and corporate governance rules and regulations of the Nasdaq.

Section 4.12    Investors Bancorp Common Stock.

The shares of Investors Bancorp Common Stock to be issued as Merger
Consideration pursuant to this Agreement, when issued in accordance with the
terms of this Agreement, will be duly authorized, validly issued, fully paid and
non-assessable and subject to no preemptive rights.

Section 4.13    Investors Bancorp Information Supplied.

The information relating to Investors Bancorp and any Investors Bancorp
Subsidiary to be contained in the Proxy Statement-Prospectus, in any proxy
statement for the merger of RomAsia Bank with and into Investors Bank or the
merger of Roma MHC with and into Investors MHC, or in other document filed with
any Regulatory Authority or other Governmental Entity in connection herewith,
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances in which they are made, not misleading. The Proxy
Statement-Prospectus will comply with the provisions of the Exchange Act and the
rules and regulations thereunder and the provisions of the Securities Act and
the rules and regulations thereunder, except that no representation or warranty
is made by Investors Bancorp with respect to statements made or incorporated by
reference therein based on information supplied by Roma Financial specifically
for inclusion or incorporation by reference in the Proxy Statement-Prospectus.

Section 4.14    Employee Benefit Plans.

(a) Investors Bancorp has Previously Disclosed a list of all existing bonus,
incentive, deferred compensation, pension, retirement, profit-sharing, employee
stock ownership, restricted stock, stock option,

 

36



--------------------------------------------------------------------------------

stock appreciation, phantom stock, severance, welfare benefit, and fringe
benefit plans and all other benefit practices, policies and arrangements
maintained by Investors Bancorp or any Investors Bancorp Subsidiary and in which
employees in general may participate (the “Investors Compensation and Benefit
Plans”).

(b) To the Knowledge of Investors Bancorp, each Investors Compensation and
Benefit Plan has been operated and administered in all material respects in
accordance with its terms and with applicable law, including, but not limited
to, ERISA, the IRC, the Securities Act, the Exchange Act, the Age Discrimination
in Employment Act, COBRA, HIPAA, and any regulations or rules promulgated
thereunder, and all material filings, disclosures and notices required by ERISA,
the IRC, the Securities Act, the Exchange Act, the Age Discrimination in
Employment Act, COBRA, and HIPAA and any other applicable law have been timely
made or any interest, fines, penalties or other impositions for late filings
have been paid in full. Each Investors Compensation and Benefit Plan which is an
“employee pension benefit plan” within the meaning of Section 3(2) of ERISA and
which is intended to be qualified under Section 401(a) of the IRC has received a
favorable determination letter from the IRS or is entitled to rely on a
determination letter issued to the sponsor of a master or prototype plan, and
Investors Bancorp is not aware of any circumstances which are reasonably likely
to result in revocation of any such favorable determination letter. There is no
material pending or, to the Knowledge of Investors Bancorp, threatened action,
suit or claim relating to any of the Investors Compensation and Benefit Plans
(other than routine claims for benefits). Neither Investors Bancorp nor any
Investors Bancorp Subsidiary has engaged in a transaction, or omitted to take
any action, with respect to any Investors Compensation and Benefit Plan that
would reasonably be expected to subject Investors Bancorp or any Investors
Bancorp Subsidiary to a material unpaid tax or penalty imposed by either
Section 4975 of the IRC or Section 502 of ERISA.

(c) No liability to any Governmental Entity, other than PBGC premiums arising in
the ordinary course of business, has been or is expected by Investors Bancorp or
any Investors Bancorp Subsidiary with respect to any Investors Compensation and
Benefit Plan which is subject to Title IV of ERISA (“Investors Defined Benefit
Plan”) currently or formerly maintained by Investors Bancorp or any entity which
is considered one employer with Investors Bancorp under Section 4001(b)(1) of
ERISA or Section 414 of the IRC (an “Investors ERISA Affiliate”). No Investors
Defined Benefit Plan had an “accumulated funding deficiency” (as defined in
Section 431 of the IRC), whether or not waived, as of the last day of the end of
the most recent plan year ending prior to the date hereof. The fair market value
of the assets of each Investors Defined Benefit Plan exceeds the present value
of the benefits guaranteed under Section 4022 of ERISA under such Investors
Defined Benefit Plan as of the end of the most recent plan year with respect to
the respective Investors Defined Benefit Plan ending prior to the date hereof,
calculated on the basis of the actuarial assumptions used in the most recent
actuarial valuation for such Investors Defined Benefit Plan as of the date
hereof; and no notice of a “reportable event” (as defined in Section 4043 of
ERISA) for which the 30-day reporting requirement has not been waived has been
required to be filed for any Investors Defined Benefit Plan within the 12-month
period ending on the date hereof. Neither Investors Bancorp nor any of its
Investors Subsidiaries has provided, or is required to provide, security to any
Investors Defined Benefit Plan or has taken any action, or omitted to take any
action, that has resulted, or would reasonably be expected to result in the
imposition of a lien under Section 412(n) of the IRC or pursuant to ERISA.
Neither Investors Bancorp nor any Investors Bancorp Subsidiary nor any Investors
ERISA Affiliate has contributed to any “multiemployer plan,” as defined in
Section 3(37) of ERISA, on or after January 1, 1998.

(d) All material contributions required to be made under the terms of any
Investors Compensation and Benefit Plan have been timely made, and all
anticipated contributions and funding obligations are accrued on Investors
Bancorp’s consolidated financial statements to the extent required by GAAP.
Investors Bancorp and its Subsidiaries have expensed and accrued as a liability
the present value of future benefits under each applicable Investors
Compensation and Benefit Plan for financial reporting purposes to the extent
required by GAAP.

Section 4.15    Environmental Matters

(a) To the Knowledge of Investors Bancorp, neither the conduct nor operation of
its business nor any condition of any property currently or previously owned or
operated by it (including, without limitation, in a

 

37



--------------------------------------------------------------------------------

fiduciary or agency capacity), or on which it holds a lien, results or resulted
in a violation of any Environmental Laws that is reasonably likely to impose a
material liability (including a material remediation obligation) upon Investors
Bancorp or any of Investors Bancorp Subsidiary. To the Knowledge of Investors
Bancorp, no condition has existed or event has occurred with respect to any of
them or any such property that, with notice or the passage of time, or both, is
reasonably likely to result in any material liability to Investors Bancorp or
any Investors Bancorp Subsidiary by reason of any Environmental Laws. Neither
Investors Bancorp nor any Investors Bancorp Subsidiary during the past five
years has received any written notice from any Person that Investors Bancorp or
any Investors Bancorp Subsidiary or the operation or condition of any property
ever owned, operated, or held as collateral or in a fiduciary capacity by any of
them are currently in violation of or otherwise are alleged to have financial
exposure under any Environmental Laws or relating to Materials of Environmental
Concern (including, but not limited to, responsibility (or potential
responsibility) for the cleanup or other remediation of any Materials of
Environmental Concern at, on, beneath, or originating from any such property)
for which a material liability is reasonably likely to be imposed upon Investors
Bancorp or any Investors Bancorp Subsidiary.

(b) There is no suit, claim, action, demand, executive or administrative order,
directive, investigation or proceeding pending or, to the Knowledge of Investors
Bancorp, threatened, before any court, governmental agency or other forum
against Investors Bancorp or any Investors Bancorp Subsidiary (x) for alleged
noncompliance (including by any predecessor) with, or liability under, any
Environmental Law or (y) relating to the presence of or release (defined herein)
into the environment of any Materials of Environmental Concern (as defined
herein), whether or not occurring at or on a site owned, leased or operated by
any of the Investors Bancorp or any Investors Bancorp Subsidiary.

Section 4.16    Brokers, Finders and Financial Advisors.

Neither Investors MHC, Investors Bancorp nor any Investors Bancorp Subsidiary,
nor any of their respective officers, directors, employees or agents, has
employed any broker, finder or financial advisor in connection with the
transactions contemplated by this Agreement, or incurred any liability or
commitment for any fees or commissions to any such person in connection with the
transactions contemplated by this Agreement except for the retention of Stifel
Nicolaus Weisel (“Stifel”) and RBC Capital Markets, LLC (“RBC”) by Investors
Bancorp and the fee payable pursuant thereto. Investors Bancorp has Previously
Disclosed true and correct copies of the engagement agreements with Stifel and
RBC, setting forth the fee payable to Stifel and RBC for services rendered to
the Investors Parties in connection with the Mergers and transactions
contemplated by this Agreement.

Section 4.17    Securities Documents.

Investors Bancorp has made available to Roma Financial copies of its (i) annual
reports on Form 10-K for the years ended December 31, 2011, 2010 and 2009, and
(ii) proxy materials used in connection with its meetings of shareholders held
in 2011, 2010 and 2009.

Section 4.18    Fairness Opinion.

Investors Bancorp has received a written opinion from RBC to the effect that,
subject to the terms, conditions and qualifications set forth therein, as of the
date hereof, the Merger Consideration to be paid by Investors Bancorp is fair to
Investors Bancorp from a financial point of view.

Section 4.19    Loan Portfolio.

(a) The allowance for loan losses reflected in Investors Bancorp’s audited
consolidated balance sheet at December 31, 2011 was, and the allowance for loan
losses shown on the balance sheets in the Investors Bancorp Securities Documents
for periods ending after December 31, 2011 was or will be, adequate, as of the
date thereof, under GAAP.

 

38



--------------------------------------------------------------------------------

(b) Investors Bancorp has Previously Disclosed a list setting forth, as of
October 31, 2012, by account, of: (A) all loans (including loan participations)
of Investors Bancorp or any other Investors Subsidiary that have been
accelerated during the past twelve months; (B) all loan commitments or lines of
credit of Investors Bancorp or any other Investors Subsidiary which have been
terminated by Investors Bancorp or any other Investors Subsidiary during the
past twelve months by reason of a default or adverse developments in the
condition of the borrower or other events or circumstances affecting the credit
of the borrower; (C) each borrower, customer or other party which has notified
Investors Bancorp or any other Investors Subsidiary during three years preceding
the date of this Agreement, or has asserted against Investors Bancorp or any
other Investors Subsidiary, in each case in writing, any “lender liability” or
similar claim, and, to the Knowledge of Investors Bancorp, each borrower,
customer or other party which has given Investors Bancorp or any other Investors
Subsidiary any oral notification of, or orally asserted to or against Investors
Bancorp or any other Investors Subsidiary, any such claim; (D) all loans,
(1) that are contractually past due 60 days or more in the payment of principal
and/or interest, (2) that are on non-accrual status, (3) that are as of the date
of this Agreement classified as “substandard,” “doubtful,” “loss,” “classified,”
“criticized,” “credit risk assets,” “concerned loans,” “watch list” or “special
mention” (or words of similar import) by Investors Bancorp and any Investors
Subsidiary, or any applicable Regulatory Authority, (4) as to which a reasonable
doubt exists as to the timely future collectability of principal and/or
interest, whether or not interest is still accruing or the loans are less than
90 days past due, (5) where, during the past three years, the interest rate
terms have been reduced and/or the maturity dates have been extended subsequent
to the agreement under which the loan was originally created due to concerns
regarding the borrower’s ability to pay in accordance with such initial terms,
(6) where a specific reserve allocation exists in connection therewith or
(7) that are required to be accounted for as a troubled debt restructuring in
accordance with Financial Accounting Standards Board Accounting Standards
Codification 310-40, “Troubled Debt Restructuring by Creditors,” as updated by
Accounting Standards Update 2011-02; and (E) all assets classified by Investors
Bank or any Investors Subsidiary as real estate acquired through foreclosure or
in lieu of foreclosure, including in-substance foreclosures, and all other
assets currently held that were acquired through foreclosure or in lieu of
foreclosure. The foregoing list may exclude any individual loan with a principal
outstanding balance of less than $500,000.

(c) All loans receivable (including discounts) and accrued interest entered on
the books of Investors Bancorp and each Investors Subsidiary arose out of bona
fide arm’s-length transactions, were made for good and valuable consideration in
the ordinary course of Investors Bancorp’s or the appropriate Investors
Subsidiary’s respective business. To the Knowledge of Investors Bancorp, the
loans, discounts and the accrued interest reflected on the books of Investors
Bancorp and each Investors Subsidiary are subject to no defenses, set-offs or
counterclaims (including, without limitation, those afforded by usury or
truth-in-lending laws), except as may be provided by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally or by general principles of
equity. All such loans are owned by Investors Bancorp or the appropriate
Investors Subsidiary free and clear of any liens.

(d) The notes and other evidences of indebtedness evidencing the loans described
above, and all pledges, mortgages, deeds of trust and other collateral documents
or security instruments relating thereto are, in all material respects, valid,
true and genuine, and what they purport to be.

Section 4.20    Registration Obligations.

Neither Investors Bancorp nor any Investors Subsidiary is under any obligation,
contingent or otherwise, which will survive the Effective Time by reason of any
agreement to register any transaction involving any of its securities under the
Securities Act.

Section 4.21    Material Contracts.

Since December 31, 2011, through and including the date of this Agreement, and
except as publicly disclosed in the Investors Bancorp Securities Documents filed
or furnished prior to the date hereof, neither Investors Bancorp nor any
Investors Subsidiary has entered into any contract that would be required to be
filed as an exhibit to the Investors Bancorp Securities Documents.

 

39



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF THE ROMA PARTIES

Section 5.01    Conduct of Business.

(a) Affirmative Covenants. During the period from the date of this Agreement to
the Effective Time, except with the written consent of Investors Bancorp, which
consent will not be unreasonably withheld, conditioned or delayed, each of the
Roma Parties will, and it will cause each Roma Subsidiary to: operate its
business in the usual, regular and ordinary course of business; use reasonable
efforts to preserve intact its business organization and assets and maintain its
rights and franchises, and voluntarily take no action which would, or would be
reasonably likely to, (i) materially adversely affect the ability of the Parties
to obtain any Regulatory Approvals or other approvals of Governmental Entities
required for the transactions contemplated hereby or materially increase the
period of time necessary to obtain such approvals, or (ii) materially adversely
affect its ability to perform its covenants and agreements under this Agreement.

(b) Negative Covenants. Each of the Roma Parties agrees that from the date of
this Agreement to the Effective Time, except as otherwise specifically permitted
or required by this Agreement or as Previously Disclosed, without the written
consent of Investors Bancorp (which consent shall not be unreasonably withheld,
conditioned or delayed), it will not, and it will cause each Roma Subsidiary not
to:

(i) change or waive any provision of its Certificate of Incorporation, Charter
or Bylaws, or appoint a new director to its board of directors;

(ii) change the number of authorized or issued shares of its capital stock,
issue any shares of its capital stock, including any shares that are held as
“treasury shares” as of the date of this Agreement, or issue or grant any Right
or agreement of any character relating to its authorized or issued capital stock
or any securities convertible into shares of such stock, make any grant or award
under the Roma Financial Equity Incentive Plans or any other equity compensation
plan or arrangement, or split, combine or reclassify any shares of capital
stock, or declare, set aside or pay any dividend or other distribution in
respect of capital stock, or redeem or otherwise acquire any shares of capital
stock; notwithstanding the foregoing, (i) Roma Financial and RomAsia Bank may
issue shares of its common stock upon the valid exercise, in accordance with the
information Previously Disclosed, of presently outstanding Roma Financial
Options issued under the Roma Financial Equity Incentive Plans; and (ii) Roma
Bank may pay cash dividends to Roma Financial consistent with past practice.

(iii) enter into, amend in any material respect or terminate any contract or
agreement except for any such contract or agreement that is for a term of twelve
months or less or terminable at will without penalty, involves a cost of less
than $100,000, and is otherwise in the ordinary course of business;

(iv) make application for the opening or closing of any, or except with respect
to the Previously Disclosed applications, open or close any, branch or automated
banking facility;

(v) grant or agree to pay any bonus, severance or termination to, or enter into,
renew or amend any employment agreement, change in control agreement, incentive
plan or arrangement, severance agreement, supplemental executive agreement, or
similar compensation arrangement or agreement with, or increase in any manner
the compensation or fringe benefits of, any of its directors, officers or
employees, except (i) as may be required pursuant to commitments existing on the
date hereof and as Previously Disclosed, and (ii) pay increases in the ordinary
course of business consistent with past practice to non-executive officer
employees. Neither Roma Financial nor any Roma Subsidiary shall hire or promote
any employee to a rank having a title of vice president or other more senior
rank or hire any new employee at an annual rate of compensation in excess of
$75,000, provided that Roma Financial or a Roma Subsidiary may hire at-will,
non-officer employees to fill vacancies that may from time to time arise in the
ordinary course of business;

(vi) enter into or, except as may be required by law, materially modify any
pension, retirement, stock option, stock purchase, stock appreciation right,
stock grant, savings, profit sharing, deferred compensation,

 

40



--------------------------------------------------------------------------------

supplemental retirement, consulting, bonus, group insurance or other employee
benefit, incentive or welfare contract, plan or arrangement, or any trust
agreement related thereto, in respect of any of its directors, officers or
employees; or make any contributions to any defined contribution plan not in the
ordinary course of business consistent with past practice;

(vii) merge or consolidate Roma Financial or any Roma Subsidiary with any other
corporation; sell or lease all or any substantial portion of the assets or
business of Roma Financial or any Roma Subsidiary; make any acquisition of all
or any substantial portion of the business or assets of any other person, firm,
association, corporation or business organization other than in connection with
foreclosures, settlements in lieu of foreclosure, troubled loan or debt
restructuring, or the collection of any loan or credit arrangement between Roma
Financial, or any Roma Subsidiary, and any other person; enter into a purchase
and assumption transaction with respect to deposits and liabilities; voluntarily
revoke or surrender any certificate of authority to maintain, or file an
application for the relocation of, any existing branch office, or file an
application for a certificate of authority to establish a new branch office;

(viii) sell or otherwise dispose of the capital stock of Roma Financial or any
Roma Subsidiary or sell or otherwise dispose of any asset of Roma Financial or
of any Roma Subsidiary other than in the ordinary course of business consistent
with past practice; except for transactions with the FHLB, subject any asset of
Roma Financial or of any Roma Subsidiary to a lien, pledge, security interest or
other encumbrance other than in the ordinary course of business consistent with
past practice;

(ix) incur, modify, extend or renegotiate any indebtedness for borrowed money
(other than deposits, federal funds purchased, FHLB advances and securities sold
under agreements to repurchase, in each case in the ordinary course of business
consistent with past practice), prepay any indebtedness or other similar
arrangements so as to cause Roma Financial or any Roma Subsidiary to incur any
prepayment penalty, or assume, guarantee, endorse or otherwise as an
accommodation become responsible for the obligations of any other Person;

(x) voluntarily take any action which would result in any of the representations
and warranties of the Roma Parties set forth in this Agreement becoming untrue
as of any date after the date hereof or in any of the conditions set forth in
Article VIII hereof not being satisfied, except in each case as may be required
by applicable law;

(xi) change any method, practice or principle of accounting, except as may be
required from time to time by GAAP (without regard to any optional early
adoption date) or any Regulatory Authority;

(xii) waive, release, grant or transfer any material rights of value or modify
or change in any material respect any existing material agreement or
indebtedness to which Roma Financial or any Roma Subsidiary is a party;

(xiii) purchase any securities (other than FHLB stock as required by the FHLB)
other than securities: (i) issued by a federal government agency, and (iii) with
a weighted average life of not more than four years (based on the assumption
that interest rates rise 300 basis points);

(xiv) except for commitments issued prior to the date of this Agreement which
have not yet expired and which have been Previously Disclosed, and the renewal
of existing lines of credit, make any new loan or other credit facility
commitment (including without limitation, lines of credit and letters of credit)
in an amount in excess of $2.0 million for a commercial real estate loan or
$500,000 for a commercial business loan, or $500,000 for a construction loan, or
in excess of $750,000 for a residential loan. In addition, the prior approval of
Investors Bancorp is required with respect to the foregoing: (i) any new loan or
credit facility commitment to any borrower or group of affiliated borrowers
whose credit exposure with Roma Bank, Roma Financial or any Roma Subsidiary, in
the aggregate, exceeds $2.5 million prior thereto or as a result thereof; and
(ii) any new loan or credit facility commitment secured by any property located
outside of New Jersey, Pennsylvania (no further west than Harrisburg) and
Delaware;

(xv) enter into, renew, extend or modify any other transaction (other than a
deposit transaction) with any Affiliate;

 

41



--------------------------------------------------------------------------------

(xvi) enter into any futures contract, option, interest rate caps, interest rate
floors, interest rate exchange agreement or other agreement or take any other
action for purposes of hedging the exposure of its interest-earning assets and
interest-bearing liabilities to changes in market rates of interest other than
in the ordinary course of business consistent with past practices;

(xvii) except for the execution of this Agreement, and actions taken or which
will be taken in accordance with this Agreement and performance hereunder, take
any action that would give rise to a right of payment to any individual under
any employment agreement, other than to renew, following notice to Investors
Bancorp, of existing employment agreements at current compensation rates and
terms, subject to regulatory restrictions;

(xviii) make any material change in policies in existence on the date of this
Agreement with regard to: the extension of credit, or the establishment of
reserves with respect to the possible loss thereon or the charge off of losses
incurred thereon; investments; asset/liability management; deposit pricing or
gathering; or other material banking policies except as may be required by
changes in applicable law or regulations, the OCC Agreement, GAAP or by a
Regulatory Authority;

(xix) except for the execution of this Agreement, and the transactions
contemplated herein, take any action that would give rise to an acceleration of
the right to payment to any individual under any Roma Financial Compensation and
Benefit Plan, or that would cause the acceleration of vesting of any outstanding
award granted under the Roma Financial Equity Incentive Plans;

(xx) make any capital expenditures in excess of $75,000 individually or $150,000
in the aggregate, other than pursuant to binding commitments existing on the
date hereof and as Previously Disclosed, and other than expenditures necessary
to maintain existing assets in good repair; take any further steps, incur any
additional costs, or enter into any additional binding commitments or
agreements, with respect to the proposed “Town Center Building II” construction
project.

(xxi) undertake or enter into any lease, contract or other commitment for its
account (other than renewals of existing contracts on current terms in the
normal course of business consistent with past practice), other than in the
normal course of providing credit to customers as part of its banking business,
involving a payment by Roma Financial or any Roma Subsidiary of more than
$100,000 annually, or containing any financial commitment on the part of Roma
Financial or any Roma Subsidiary extending beyond 12 months from the date hereof
and involving a payment by Roma Financial or any Roma Subsidiary of more than
$100,000;

(xxii) pay, discharge, settle or compromise any claim, action, litigation,
arbitration or proceeding, except, in consultation with Investors Bancorp, with
respect to any such payment, discharge, settlement or compromise made in the
ordinary course of business consistent with past practice that involves solely
money damages in the amount not in excess of $75,000 individually or $200,000 in
the aggregate, and that does not create negative precedent for other pending or
potential claims, actions, litigation, arbitration or proceedings, or waive or
release any material rights or claims, or agree to consent to the issuance of
any injunction, decree, order or judgment restricting or otherwise affecting its
business or operations; provided, however, that this covenant does not apply to
any charge-off or partial charge-off of a loan balance as a result of a
foreclosure proceedings or other real estate owned matters;

(xxiii) Make any investment or commitment to invest in real estate or in any
real estate development project; or foreclose upon or take a deed or title to
any real estate (other than one (1) to four (4) family residential properties)
without first conducting a Phase I environmental assessment of the property or
foreclose upon any real estate if such environmental assessment indicates the
presence of Materials of Environmental Concern;

(xxiv) purchase or sell any mortgage loan servicing rights;

(xxv) issue any broadly distributed communication relating to the Mergers to
employees (including general communications relating to benefits and
compensation) without prior consultation with Investors Bancorp and, to the
extent relating to post-Closing employment, benefit or compensation information

 

42



--------------------------------------------------------------------------------

without the prior consent of Investors Bancorp (which shall not be unreasonably
withheld) or issue any broadly distributed communication to customers relating
to the Mergers without the prior approval of Investors Bancorp (which shall not
be unreasonably withheld), except as required by law or for communications in
the ordinary course of business consistent with past practice that do not relate
to the Mergers or other transactions contemplated hereby;

(xxvi) (1) take any action or knowingly fail to take any reasonable action that
would, or would be reasonably likely to, prevent, impede or delay the Mergers
from qualifying as reorganizations within the meaning of Section 368(a) of the
IRC, or (2) take any action that is reasonably likely to result in a material
violation of any provision of this Agreement except, in each case, as may be
required by applicable law or regulation; or

(xxvii) agree to do any of the foregoing.

Section 5.02    Current Information.

(a) During the period from the date of this Agreement to the Effective Time, the
Roma Parties will cause one or more of their representatives to confer with
representatives of Investors Bancorp and report the general status of its
ongoing operations at such times as Investors Bancorp may reasonably request,
provided that such representatives shall be subject to the Confidentiality
Agreement. Roma Financial will promptly notify Investors Bancorp of any material
change in the normal course of its business or in the operation of its
properties and, to the extent permitted by applicable law, of any governmental
complaints, investigations or hearings (or communications indicating that the
same may be contemplated), or the institution or the threat of material
litigation involving Roma Financial or any Roma Subsidiary. Without limiting the
foregoing, senior officers of Investors Bancorp and Roma Financial and Roma Bank
shall meet on a reasonably regular basis (expected to be at least monthly) to
review the financial and operational affairs of Roma Financial and the Roma
Subsidiaries, in accordance with applicable law, and Roma Financial shall give
due consideration to Investors Bancorp’s input on such matters, with the
understanding that, notwithstanding any other provision contained in this
Agreement, neither Investors Bancorp nor any Investors Bancorp Subsidiary shall
under any circumstance be permitted to exercise control of Roma Financial or any
Roma Subsidiary prior to the Effective Time.

(b) Representatives of Roma Bank and Investors Bank shall meet on a regular
basis to discuss and plan for the conversion of data processing and related
electronic informational systems to those used by Investors Bank, which planning
shall include, but not be limited to, discussion of the possible termination by
Roma Bank of third-party service provider arrangements effective at the
Effective Time or at a date thereafter, non-renewal of personal property leases
and software licenses used in connection with their systems operations,
retention of outside consultants and additional employees to assist with the
conversion, and outsourcing, as appropriate, of proprietary or self-provided
system services, it being understood that Roma Bank shall not be obligated to
take any such action prior to the Effective Time and no conversion shall take
place prior to the Effective Time. In the event that Roma Bank takes, at the
request of Investors Bank, any action relative to third parties to facilitate
the conversion that results in the imposition of any termination fees or
charges, Investors Bank shall indemnify Roma Bank for any such fees and charges,
and the costs of reversing the conversion process, if for any reason the
Mid-Tier Merger is not consummated for any reason other than a breach of this
Agreement by one of the Roma Parties, or a termination of this Agreement under
Section 10.01(g) or 10.01(i).

(c) Roma Financial shall provide Investors Bank, within fifteen (15) business
days after the end of each calendar month, a written list of nonperforming
assets (the term “nonperforming assets,” for purposes of this subsection, means
(i) loans that are “troubled debt restructuring” as defined in Financial
Accounting Standards Board Accounting Standards Codification 310-40, “Troubled
Debt Restructuring by Creditors,”, as updated by Accounting Standards Update
2011-02 (ii) loans on nonaccrual, (iii) real estate owned, (iv) all loans ninety
(90) days or more past due) as of the end of such month and (v) impaired loans.
On a monthly basis, Roma Financial shall provide Investors Bank with a schedule
of all loan approvals, which schedule shall indicate the loan amount, loan type
and other material features of the loan.

 

43



--------------------------------------------------------------------------------

(d) Roma Financial shall promptly inform Investors Bancorp upon receiving notice
of any legal, administrative, arbitration or other proceedings, demands,
notices, audits or investigations (by any Federal, state or local commission,
agency or board) relating to the alleged liability of Roma Financial or any Roma
Subsidiary under any labor or employment law.

Section 5.03    Access to Properties and Records.

(a) The Roma Parties agree that upon reasonable notice and subject to applicable
laws relating to the exchange of information, they will (and will cause each
Roma Subsidiary to) afford Investors Bancorp, and its officers, employees,
counsel, accountants and other authorized Representatives, such reasonable
access during normal business hours throughout the period before the Effective
Time to the books, records (including tax returns and work papers of independent
auditors, provided that Investors Bancorp complies with any and all requirements
of Roma Financial’s independent auditors with respect thereto), properties,
personnel and to such other information as Investors Bancorp may reasonably
request and, during such period, they will furnish promptly to Investors Bancorp
(1) a copy of each report, schedule and other document filed by it pursuant to
the requirements of Federal or state securities or banking laws, and (2) all
other information concerning the business, properties and personnel of it as
Investors may reasonably request. In no event, however, will the Roma Parties be
required to share or make available any information with respect to their
evaluation of this Agreement and the transactions contemplated hereby or any
Acquisition Proposal. The Roma Parties will not be required to afford access or
disclose information that would violate or prejudice the rights of its
customers, jeopardize attorney-client privilege or contravene any provisions of
applicable law, rule or regulation or any binding agreement with any third
party. The Roma Parties will make appropriate substitute arrangements in
circumstances where the previous sentence applies. Investors Bancorp will hold
any information that is nonpublic and confidential in accordance with the
confidentiality provisions of the Confidentiality Agreement. No investigation by
any party of the business and affairs of the other party, pursuant to this
Section of the Agreement or otherwise, will affect or be deemed to modify or
waive any representation, warranty, covenant or agreement in this Agreement, or
the conditions to any party’s obligation to consummate the transactions
contemplated by this Agreement.

(b) Roma Financial shall permit Investors Bancorp, at Investors Bancorp’s
expense, to cause a “phase I environmental audit” and a “phase II environmental
audit” to be performed at each branch of Roma Bank at any time prior to the
Closing Date; provided, however, that Investors Bancorp shall have the right to
conduct a “phase II environmental audit” prior to the Closing only to the extent
that a “phase II environmental audit” is within the scope of additional testing
recommended by the “phase I environmental audit” to be performed as a result of
a “Recognized Environmental Condition” (as such term is defined by ASTM
International) that was discovered in the “phase I environmental audit,” and
provided that as to any “phase II environmental audits” performed at a branch
which is leased, the landlord pursuant to the applicable lease has consented to
such “phase II environmental audit” if such consent is necessary pursuant to the
lease. Roma Bank will use their commercially reasonable efforts (at no cost to
Roma Bank) to obtain such landlord consent. Prior to performing any “phase II
environmental audits,” Investors Bancorp will provide Roma Bank with a copy of
its proposed work plan and Investors Bancorp will cooperate in good faith with
Roma Bank to address any comments or suggestions made by Roma Bank regarding the
work plan. Investors Bancorp and its environmental consultant shall conduct all
environmental assessments pursuant to this Section at mutually agreeable times
and so as to eliminate or minimize to the greatest extent possible interference
with the operation of the banks’ business, and Investors Bancorp shall maintain
or cause to be maintained reasonably adequate insurance with respect to any
assessment conducted hereunder. Investors Bancorp shall be required to restore
each such property to substantially its pre-assessment condition. All costs and
expenses incurred in connection with any “phase I environmental audit” and any
“phase II environmental audit,” and any restoration and clean up, shall be borne
solely by Investors Bancorp.

Section 5.04    Financial and Other Statements.

(a) Promptly upon receipt thereof, Roma Financial will furnish to Investors
Bancorp copies of each annual, interim or special audit of the financial
statements of Roma Financial and the Roma Financial Subsidiaries made

 

44



--------------------------------------------------------------------------------

by its independent auditors and copies of all internal control reports submitted
to Roma Financial by such auditors in connection with each annual, interim or
special audit of the financial statements of Roma Financial and the Roma
Financial Subsidiaries made by such auditors.

(b) Roma Financial will furnish to Investors Bancorp copies of all documents,
statements and reports as it or any Roma Subsidiary shall send to its
shareholders, the OCC, or any other Regulatory Authority, except as legally
prohibited thereby. Within 25 days after the end of each month, Roma Financial
will deliver to Investors Bancorp a consolidated balance sheet and a
consolidated statement of income, without related notes, for such month prepared
in accordance with current financial reporting practices.

Section 5.05    Maintenance of Insurance; Tax Matters.

(a) Roma Financial shall maintain, and cause each Roma Subsidiary to maintain,
insurance in such amounts as are reasonable to cover such risks as are customary
in relation to the character and location of their properties and the nature of
their business.

(b) During the period from the date of this Agreement to the Effective Time,
each of the Roma Parties shall, and shall cause their Subsidiaries to,
(i) timely file (taking into account any extensions of time within which to
file) all Tax Returns required to be filed by it, and such Tax Returns shall be
prepared in a manner reasonably consistent with past practice; (ii) timely pay
all taxes shown as due and payable on such Tax Returns that are so filed;
(iii) establish an accrual in its books and records and financial statements in
accordance with past practice for all taxes payable by it for which a Tax Return
is due prior to the Effective Time; and (iv) promptly notify Investors Bancorp
of any suit, claim, action, investigation, proceeding or audit pending against
or with respect to Roma Financial or any Roma Subsidiary in respect of any tax
matter, including, without limitation, tax liabilities and refund claims.

Section 5.06    Disclosure Supplements.

From time to time prior to the Effective Time, Roma Financial will promptly
supplement or amend the Roma Financial Disclosure Schedule delivered in
connection herewith with respect to any matter hereafter arising which, if
existing, occurring or known at the date of this Agreement, and notwithstanding
the standard set forth in Section 3.01 of this Agreement, would have been
required to be set forth or described in such Roma Financial Disclosure Schedule
or which is necessary to correct any information in such Roma Financial
Disclosure Schedule which has been rendered materially inaccurate thereby. No
supplement or amendment to such Roma Financial Disclosure Schedule shall have
any effect for the purpose of determining satisfaction of the conditions set
forth in Article VIII.

Section 5.07    Consents and Approvals of Third Parties.

The Roma Parties shall use all commercially reasonable efforts to obtain as soon
as practicable all consents and approvals necessary or desirable for the
consummation of the transactions contemplated by this Agreement.

Section 5.08    Reasonable Best Efforts.

Subject to the terms and conditions herein provided, the Roma Parties agree to
use reasonable best efforts to take, or cause to be taken, all action and to do,
or cause to be done, all things necessary, proper or advisable under applicable
laws and regulations to consummate and make effective the Mergers and the other
transactions contemplated by this Agreement.

Section 5.09    Failure to Fulfill Conditions.

Roma Financial shall give prompt notice to Investors Bancorp of any fact, event
or circumstance known to it that is reasonably likely, individually or taken
together with all other facts, events and circumstances known to it, to result
in any condition set forth in Article VIII not being satisfied.

 

45



--------------------------------------------------------------------------------

Section 5.10    No Solicitation.

(a) Roma MHC and Roma Financial shall not, and shall not authorize nor permit
any Roma Subsidiary and the respective officers, directors, employees,
investment bankers, financial advisors, attorneys, accountants, consultants,
affiliates and other agents (collectively, the “Representatives”) to, directly
or indirectly, (i) initiate, solicit, induce or knowingly encourage, or take any
action to facilitate the making of, any inquiry, offer or proposal which
constitutes, or could reasonably be expected to lead to, an Acquisition
Proposal; (ii) participate in any discussions or negotiations regarding any
Acquisition Proposal or furnish, or otherwise afford access, to any Person
(other than Investors Bancorp) any information or data with respect to Roma
Financial or any Roma Subsidiary or otherwise relating to an Acquisition
Proposal; (iii) release any Person from, waive any provisions of, or fail to
enforce any confidentiality agreement or standstill agreement to which Roma
Financial is a party; or (iv) enter into any agreement, agreement in principle
or letter of intent with respect to any Acquisition Proposal or approve or
resolve to approve any Acquisition Proposal or any agreement, agreement in
principle or letter of intent relating to an Acquisition Proposal. Any violation
of the foregoing restrictions by Roma Financial or any Representative, whether
or not such Representative is so authorized and whether or not such
Representative is purporting to act on behalf of Roma Financial or otherwise,
shall be deemed to be a breach of this Agreement by Roma Financial. Roma
Financial and each Roma Subsidiary shall, and shall cause each of Roma Financial
Representatives to, immediately cease and cause to be terminated any and all
existing discussions, negotiations, and communications with any Persons with
respect to any existing or potential Acquisition Proposal.

For purposes of this Agreement, “Acquisition Proposal” shall mean any inquiry,
offer or proposal (other than an inquiry, offer or proposal from Investors
Bancorp), whether or not in writing, contemplating, relating to, or that could
reasonably be expected to lead to, an Acquisition Transaction. For purposes of
this Agreement, “Acquisition Transaction” shall mean (A) any transaction or
series of transactions involving any merger, consolidation, recapitalization,
share exchange, liquidation, dissolution or similar transaction involving Roma
MHC, Roma Financial or any Roma Subsidiary; (B) any transaction pursuant to
which any third party (other than Investors Bancorp or any Investors Bancorp
Subsidiary) or group acquires or would acquire (whether through sale, lease or
other disposition), directly or indirectly, any assets of Roma MHC, Roma
Financial or any Roma Subsidiary representing, in the aggregate, twenty-five
percent (25%) or more of the assets of Roma MHC, Roma Financial and its
Subsidiaries on a consolidated basis; (C) any issuance, sale or other
disposition of (including by way of merger, consolidation, share exchange or any
similar transaction) securities (or options, rights or warrants to purchase or
securities convertible into, such securities) representing twenty-five percent
(25%) or more of the votes attached to the outstanding securities of Roma
Financial or any Roma Subsidiary; (D) any tender offer or exchange offer that,
if consummated, would result in any third party or group beneficially owning
twenty-five percent (25%) or more of any class of equity securities of Roma
Financial or any Roma Subsidiary; or (E) any transaction which is similar in
form, substance or purpose to any of the foregoing transactions, or any
combination of the foregoing.

(b) Notwithstanding Section 5.10(a), Roma MHC and Roma Financial may take any of
the actions described in clauses (ii) and (iv) of Section 5.10(a) if, but only
if, prior to the date of the Roma Financial Shareholders Meeting: (i) Roma
Financial has received a bona fide unsolicited written Acquisition Proposal that
did not result from a breach of this Section 5.10; (ii) the Roma Financial Board
determines in good faith, after consultation with and having considered the
advice of its outside legal counsel and its independent financial advisor, that
such Acquisition Proposal constitutes or is reasonably likely to lead to a
Superior Proposal; (iii) prior to furnishing or affording access to any
information or data with respect to Roma Financial or any Roma Subsidiary or
otherwise relating to an Acquisition Proposal, Roma Financial receives from such
Person a confidentiality agreement with terms no less favorable to Roma
Financial than those contained in the Confidentiality Agreement. Roma Financial
shall promptly provide to Investors Bancorp any non-public information regarding
Roma Financial or any Roma Subsidiary provided to any other Person that was not
previously provided to Investors Bancorp, such additional information to be
provided no later than the date of provision of such information to such other
party.

For purposes of this Agreement, “Superior Proposal” shall mean any bona fide
written proposal (or its most recently amended or modified terms, if amended or
modified) made by a third party to enter into an Acquisition

 

46



--------------------------------------------------------------------------------

Transaction on terms that the Roma Financial Board determines in its good faith
judgment, after consultation with and having considered the advice of outside
legal counsel and a financial advisor: (i) would, if consummated, result in the
acquisition of all, but not less than all, of the issued and outstanding shares
of Roma Financial Common Stock or all, or substantially all, of the assets of
Roma Financial and its Subsidiaries on a consolidated basis; (ii) would result
in a transaction that involves consideration to the holders of the shares of
Roma Financial Common Stock that is more favorable, from a financial point of
view, than the consideration to be paid to Roma Financial’s shareholders
pursuant to this Agreement, considering, among other things, the nature of the
consideration being offered and which proposal is not conditioned upon obtaining
additional financing and (iii) is reasonably likely to be completed on the terms
proposed, in each case taking into account all legal, financial, regulatory and
other aspects of the proposal, including any material regulatory approvals or
other risks associated with the timing of the proposed transaction beyond or in
addition to those specifically contemplated hereby.

(c) Roma Financial and/or Roma MHC shall promptly (and in any event within two
business days) notify Investors Bancorp in writing if any proposals or offers
are received by, any information is requested from, or any negotiations or
discussions are sought to be initiated or continued with, Roma MHC, Roma
Financial or any Roma Financial Representatives, in each case in connection with
any Acquisition Proposal, and such notice shall indicate the name of the Person
initiating such discussions or negotiations or making such proposal, offer or
information request and the material terms and conditions of any proposals or
offers (and, in the case of written materials relating to such proposal, offer,
information request, negotiations or discussion, providing copies of such
materials (including e-mails or other electronic communications) unless:
(i) such materials constitute confidential information of the party making such
offer or proposal under an effective confidentiality agreement, (ii) disclosure
of such materials jeopardizes the attorney-client privilege or (iii) disclosure
of such materials contravenes any law, rule, regulation, order, judgment or
decree. Roma Financial agrees that it shall keep Investors Bancorp informed, on
a current basis, of the status and terms of any such proposal, offer,
information request, negotiations or discussions (including any amendments or
modifications to such proposal, offer or request).

(d) Neither the Roma Financial Board nor any committee thereof shall:
(i) withdraw, qualify or modify, or propose to withdraw, qualify or modify, in a
manner adverse to Investors Bancorp in connection with the transactions
contemplated by this Agreement (including the Mergers), the Roma Financial
Recommendation (as defined in Section 7.01), or make any statement, filing or
release, in connection with Roma Financial Shareholders Meeting or otherwise,
inconsistent with the Roma Financial Recommendation (it being understood that
taking a neutral position or no position with respect to an Acquisition Proposal
shall be considered an adverse modification of the Roma Financial
Recommendation); or (ii) approve or recommend, or publicly propose to approve or
recommend, any Acquisition Proposal.

(e) Notwithstanding Section 5.10(d), prior to the date of the Roma Financial
Shareholders Meeting, the Roma Financial Board may approve or recommend to the
shareholders of Roma Financial a Superior Proposal and withdraw, qualify or
modify the Roma Financial Recommendation in connection therewith (a “Roma
Financial Subsequent Determination”) after the third (3rd) Business Day
following Investors Bancorp’s receipt of a notice (the “Notice of Superior
Proposal”) from Roma Financial advising Investors Bancorp that the Roma
Financial Board has decided that a bona fide unsolicited written Acquisition
Proposal that it received (that did not result from a breach of this
Section 5.10) constitutes a Superior Proposal (it being understood that Roma
Financial shall be required to deliver a new Notice of Superior Proposal in
respect of any revised Superior Proposal from such third party or its affiliates
that Roma Financial proposes to accept and the subsequent notice period shall be
two (2) business days) if, but only if, (i) the Roma Financial Board has
reasonably determined in good faith, after consultation with and having
considered the advice of outside legal counsel and a financial advisor, that the
failure to take such actions would be reasonably likely to be inconsistent with
its fiduciary duties to Roma Financial’s shareholders under applicable law, and
(ii) at the end of such three (3) Business Day period or the two (2) Business
Day Period (as the case may be), after taking into account any such adjusted,
modified or amended terms as may have been committed to in writing by Investors
Bancorp since its receipt of such Notice

 

47



--------------------------------------------------------------------------------

of Superior Proposal (provided, however, that Investors Bancorp shall not have
any obligation to propose any adjustments, modifications or amendments to the
terms and conditions of this Agreement), the Roma Financial Board has again in
good faith made the determination (A) in clause (i) of this Section 5.10(e) and
(B) that such Acquisition Proposal constitutes a Superior Proposal.

(f) Nothing contained in this Section 5.10 shall prohibit Roma Financial or the
Roma Financial Board from complying with Roma Financial’s obligations required
under Rules 14d-9 and 14e-2(a) promulgated under the Exchange Act; provided,
however, that any such disclosure relating to an Acquisition Proposal shall be
deemed a change in the Roma Financial Recommendation unless the Roma Financial
Board reaffirms the Roma Financial Recommendation in such disclosure.

Section 5.11    Reserves and Merger-Related Costs.

Roma Financial agrees to consult with Investors Bancorp with respect to its
loan, litigation and real estate valuation policies and practices (including
loan classifications and levels of reserves). Investors Bancorp and Roma
Financial shall also consult with respect to the character, amount and timing of
restructuring charges to be taken by each of them in connection with the
transactions contemplated hereby and shall take such charges as Investors
Bancorp shall reasonably request and which are not inconsistent with GAAP,
provided that no such actions need be effected until Investors Bancorp shall
have irrevocably certified to Roma Financial that all conditions set forth in
Article VIII to the obligation of Investors Bancorp to consummate the
transactions contemplated hereby (other than the delivery of certificates or
opinions) have been satisfied or, where legally permissible, waived.

Section 5.12    Board of Directors and Committee Meetings.

Each Roma Party shall permit representatives of Investors Bancorp (no more than
two) to attend any meeting of its Board of Directors or the Executive and Loan
Committees thereof as an observer, subject to the Confidentiality Agreement,
provided that no Roma Party shall be required to permit the Investors Bancorp
representative to remain present during any confidential discussion of this
Agreement and the transactions contemplated hereby or any third party proposal
to acquire control of Roma Financial or during any other matter that the
respective Board of Directors has reasonably determined to be confidential with
respect to Investors Bancorp’s participation.

Section 5.13    Voting of Roma MHC Shares; RomAsia Merger Agreement

(a) Roma MHC shall vote the Roma MHC Shares in favor of the Mid-Tier Merger and
this Agreement at the Roma Financial Shareholders Meeting.

(b) Roma Financial shall use its best efforts, as the owner of 1,623,389 shares
of common stock of RomAsia Bank (90.9% of all shares), to have the RomAsia Bank
Merger Agreement, substantially in the form attached hereto as Exhibit C (with
the merger consideration as set forth in Exhibit C) considered and approved by
the requisite vote of the Board of Directors of RomAsia Bank. Roma Financial
shall cause a meeting of the Board of Directors of RomAsia Bank to be held for
such purpose on or before January 18, 2013. Roma Financial shall vote the shares
of RomAsia Bank common stock it owns in favor of the RomAsia Bank Merger and the
RomAsia Bank Merger Agreement, and against any other merger or acquisition
proposal that may be submitted to the shareholders of RomAsia Bank.

Section 5.14    Section 16 Matters

Prior to the Effective Time, the Parties will each take such steps as may be
reasonably necessary or appropriate to cause any disposition of shares of Roma
Financial Common Stock or conversion of any derivative securities in respect of
shares of Roma Financial Common Stock in connection with the consummation of the
transactions contemplated by this Agreement to be exempt under Rule 16b-3
promulgated under the Exchange Act.

 

48



--------------------------------------------------------------------------------

Section 5.15    Certain Litigation.

Roma Financial shall provide Investors Bancorp the opportunity to participate at
Investors Bancorp’s own expense in the defense or settlement of any shareholder
litigation against Roma Financial and/or its directors relating to the
transactions contemplated by this Agreement, and no such settlement shall be
agreed to without Investors Bancorp’s prior written consent.

Section 5.16    Compliance with OCC Agreement.

Roma Bank shall use its reasonable best efforts to take, or cause to be taken,
all actions necessary to ensure full compliance with the terms of the OCC
Agreement.

Section 5.17    Roma Bank Defined Benefit Pension Plan.

Roma Bank shall take all necessary actions to cease all benefit accruals as of
the Effective Time pursuant to the Roma Bank Defined Benefit Pension Plan,
including providing timely notice of such actions to the participants or
beneficiaries in the Roma Bank Defined Benefit Pension Plan and the PBGC as
required under ERISA and the IRC.

ARTICLE VI

COVENANTS OF THE INVESTORS PARTIES

Section 6.01    Conduct of Business.

(a). Affirmative Covenants. During the period from the date of this Agreement to
the Effective Time, except with the written consent of Roma Financial, which
consent will not be unreasonably withheld, each of the Investors Parties will,
and will cause each Investors Bancorp Subsidiary to operate its business in the
usual, regular and ordinary course of business and use reasonable efforts to
preserve intact its business organization and assets and maintain its rights and
franchises and voluntarily take no action which would, or would be reasonably
likely to, (i) materially adversely affect the ability of the Parties to obtain
any Regulatory Approvals or other approvals of Governmental Entities required
for the transactions contemplated hereby or materially increase the period of
time necessary to obtain such approvals, or (ii) materially adversely affect its
ability to perform its covenants and agreements under this Agreement.

(b) Negative Covenants. Each of the Investors Parties agrees that from the date
of this Agreement until the Effective Time, except as otherwise specifically
permitted or required by this Agreement, without the written consent of Roma
Financial (which consent shall not be unreasonably withheld, conditioned or
delayed), it will not, and it will cause each Investors Bancorp Subsidiary not
to:

(i) change or waive any provision of its Certificate of Incorporation, Charter
or By-laws in a manner that would materially and adversely affect the benefits
of the Mid-Tier Merger to the holders of Roma Financial Common Stock;

(ii) voluntarily take any action which would result in any of the
representations and warranties of the Investors Parties set forth in this
Agreement becoming untrue as of any date after the date hereof or in any of the
conditions set forth in Article VIII hereof not being satisfied, except in each
case as may be required by applicable law;

(iii) change any method, practice or principle of accounting, except as may be
required from time to time by GAAP (without regard to any optional early
adoption date) or any Regulatory Authority;

(iv) (1) take any action or knowingly fail to take any reasonable action that
would, or would be reasonably likely to, prevent, impede or delay the Mergers
from qualifying as reorganizations within the meaning of Section 368(a) of the
IRC, or (2) take any action that is reasonably likely to result in a material
violation of any provision of this Agreement except, in each case, as may be
required by applicable law or regulation; or

(v) agree to do any of the foregoing.

 

49



--------------------------------------------------------------------------------

Section 6.02    Current Information.

During the period from the date of this Agreement to the Effective Time,
Investors Bancorp will cause one or more of its representatives to confer with
representatives of Roma Financial and report the general status of its financial
condition, operations and business and matters relating to the completion of the
transactions contemplated hereby, at such times as Roma Financial may reasonably
request. Investors Bancorp will promptly notify Roma Financial, to the extent
permitted by applicable law, of any governmental complaints, investigations or
hearings (or communications indicating that the same may be contemplated), which
might adversely affect the ability of the parties to obtain the Regulatory
Approvals or materially increase the period of time necessary to obtain such
approvals; or the institution of material litigation involving Investors Bancorp
and any Investors Bancorp Subsidiary. Investors Bancorp shall be reasonably
responsive to requests by Roma Financial for access to such information and
personnel regarding Investors Bancorp and its Subsidiaries as may be reasonably
necessary for Roma Financial to confirm that the representations and warranties
of the Investors Parties contained herein are true and correct and that the
covenants of the Investors Parties contained herein have been performed in all
material respects; provided, however, that Investors Bancorp shall not be
required to take any action that would provide access to or to disclose
information where such access or disclosure, in Investors Bancorp’s reasonable
judgment, would interfere with the normal conduct of Investors Bancorp’s
business or would violate or prejudice the rights or business interests or
confidences of any customer or other person or would result in the waiver by it
of the privilege protecting communications between it and any of its counsel.

Section 6.03    Financial and Other Statements.

Investors Bancorp will furnish to Roma Financial copies of all documents,
statements and reports that it sends to its shareholders, or files with any
Regulatory Authority with respect to the Mergers (except as legally prohibited).

Section 6.04    Disclosure Supplements.

From time to time prior to the Effective Time, Investors Bancorp will promptly
supplement or amend the Investors Bancorp Disclosure Schedule delivered in
connection herewith with respect to any material matter hereafter arising which,
if existing, occurring or known at the date of this Agreement, and
notwithstanding the standard set forth in Section 4.01 of this Agreement, would
have been required to be set forth or described in such Investors Bancorp
Disclosure Schedule or which is necessary to correct any information in such
Investors Bancorp Disclosure Schedule which has been rendered inaccurate
thereby. No supplement or amendment to such Investors Bancorp Disclosure
Schedule shall have any effect for the purpose of determining satisfaction of
the conditions set forth in Article VIII.

Section 6.05    Consents and Approvals of Third Parties; Reasonable Best Efforts

The Investors Parties shall use all commercially reasonable efforts to obtain as
soon as practicable all consents and approvals, necessary or desirable for the
consummation of the transactions contemplated by this Agreement. Subject to the
terms and conditions herein provided, the Investors Parties agree to use
reasonable best efforts to take, or cause to be taken, all action and to do, or
cause to be done, all things necessary, proper or advisable under applicable
laws and regulations to consummate and make effective the transactions
contemplated by this Agreement.

Section 6.06    Failure to Fulfill Conditions.

Investors Bancorp shall give prompt notice to Roma Financial of any fact, event
or circumstance known to it that is reasonably likely, individually or taken
together with all other facts, events and circumstances known to it, to result
in any condition set forth in Article VIII not being satisfied.

 

50



--------------------------------------------------------------------------------

Section 6.07    Employee Benefits.

(a) Investors Bancorp will review all Roma Financial Compensation and Benefit
Plans to determine whether to maintain, terminate or continue such plans.
Employees who are employed by Roma Financial or any Roma Subsidiary as of, and
immediately prior to, the Effective Time shall become employees of Investors
Bancorp and Investors Bank upon, and immediately following, the Effective Time,
provided however that this shall not be construed to limit the ability of
Investors Bancorp or Investors Bank to terminate the employment of any such
employee. In the event employee compensation and/or benefits as currently
provided by Roma Financial or any Roma Subsidiary are changed or terminated by
Investors Bancorp, in whole or in part, Investors Bancorp shall provide former
employees of Roma Financial or any Roma Subsidiary who become employees of
Investors Bancorp (or any Investors Bancorp Subsidiary) after the Effective Time
(“Continuing Employees”) with compensation and benefits that are, in the
aggregate, substantially similar to the compensation and benefits provided to
similarly situated employees of Investors Bancorp or applicable Investors
Bancorp Subsidiary (as of the date any such compensation or benefit is
provided). Except as specifically set forth herein, Employees of Roma Financial
or any Roma Subsidiary who become participants in an Investors Bancorp
Compensation and Benefit Plan shall, for purposes of determining eligibility for
and for any applicable vesting periods of such employee benefits only (and not
for benefit accrual purposes) be given credit for meeting eligibility and
vesting requirements in such plans for service as an employee of Roma Financial
or any Roma Subsidiary or any predecessor thereto prior to the Effective Time;
provided, however, that credit for prior service shall be given under the
Investors Bancorp ESOP and the Investors Defined Benefit Plan only for purposes
of determining eligibility to participate in such plans and not for vesting
purposes, and provided further, that credit for benefit accrual purposes will be
given only for purposes of Investors Bancorp vacation policies or programs and
for purposes of the calculation of severance benefits under any severance
compensation plan of Investors Bancorp. This Agreement shall not be construed to
limit the ability of Investors Bancorp or Investors Bank to review employee
benefits programs from time to time and to make such changes (including
terminating any program) as they deem appropriate.

(b) Investors Bancorp shall honor the terms of all employment, consulting and
change in control agreements, if any, Previously Disclosed by Roma Financial,
subject to regulatory limitations. Each person named in Investors Bancorp
Disclosure Schedule 6.07(b) who is a party to an employment, severance or change
in control agreement with Roma Financial or any Roma Subsidiary (the “Roma
Employment Agreements”) and who has been offered continued employment with
Investors Bank after the Effective Time, will be offered an agreement with
Investors Bank, the terms of which are set forth in Investors Bancorp Disclosure
Schedule 6.07(b), in replacement of his or her Roma Employment Agreement, to be
effective as of the Effective Time, subject to any required regulatory
approvals. Roma Financial has Previously Disclosed the payments and benefits
that would be made/provided under the Roma Employment Agreements, assuming a
change in control and a termination of employment had occurred as of
December 31, 2012.

(c) Except as provided in Section 6.07(b), nothing contained in this Agreement
shall be construed to grant a contract of employment to any Continuing Employee.
Any employee of Roma Financial or Roma Subsidiary, other than an employee who is
a party to an employment agreement, change in control agreement or other
separation agreement that provides a benefit on a termination of employment,
whose employment is terminated involuntarily (other than for cause) within one
year following the Bank Merger Effective Date shall receive a lump sum severance
payment from Investors Bank equal to two weeks pay at the rate then in effect,
for each full year of employment with Roma Financial (or the applicable Roma
Subsidiary) with a minimum severance payment of four weeks and up to a maximum
of 26 weeks, provided that such employee enters into a release of claims against
the Roma Parties and the Investors Parties, their Subsidiaries and affiliates in
a form satisfactory to Investors Bancorp. Such employees of Roma Financial or
Roma Subsidiary will have the right to continued health coverage under group
health plans of Investors Bank in accordance with IRC Section 4980B(f) and ERISA
Sections 601-609.

(d) The Roma 401(k) Plans shall be terminated immediately prior to the Effective
Time. In connection with the termination of the Roma 401(k) Plans, Roma Bank
(including any Subsidiary), or Investors Bank following

 

51



--------------------------------------------------------------------------------

the Effective Time, shall use their best efforts to seek a favorable
determination letter from the IRS on the termination of the Roma 401(k) Plans.
As soon as administratively practicable following the receipt of a favorable
determination letter from the IRS on the termination of the Roma 401(k) Plans,
the account balances of all participants and beneficiaries in the Roma 401(k)
Plans shall be either distributed to participants and beneficiaries or
transferred to an eligible tax-qualified retirement plan or individual
retirement account as a participant or beneficiary may direct in accordance with
the requirements of the IRC and ERISA.

(e) The Roma Bank ESOP shall be terminated immediately prior to the Effective
Time (the “ESOP Termination Date”). Roma Bank shall continue to accrue and make
contributions to such Roma Bank ESOP for the plan year ending as of the ESOP
Termination Date in accordance with the ESOP share acquisition loan amortization
schedule in effect as of the date of this Agreement. In no event later than
three business days prior to the Effective Time, a sufficient number of
unallocated shares held as collateral pursuant to the Roma Bank ESOP shall be
used to repay the outstanding ESOP share acquisition loan, and immediately
thereafter Roma Financial will take all necessary actions to extinguish the
remaining ESOP share acquisition loan. The Roma Bank ESOP shall terminate in
accordance with its terms and all plan assets (with the exception of the
unallocated shares that are used to repay the outstanding ESOP share acquisition
loan) shall be allocated for the benefit of such plan participants as of the
ESOP Termination Date. Not later than the Effective Time, all remaining shares
of Roma Financial Common Stock held by the Roma Bank ESOP as of the Effective
Time shall be converted into the right to receive the Merger Consideration. In
connection with the termination of the Roma Bank ESOP, Roma Bank, or Investors
Bank following the Effective Time, shall use their best efforts to seek a
favorable determination letter from the IRS on the termination of the Roma Bank
ESOP. As soon as administratively practicable following the receipt of a
favorable determination letter on the termination of the Roma Bank ESOP, the
account balances in the ESOP shall be either distributed to the participants and
beneficiaries or transferred to an eligible tax-qualified retirement plan or
individual retirement account as a participant or beneficiary may direct, in
accordance with the requirements of the IRC and ERISA.

(f) In the event of any termination or consolidation of any Roma Financial
health plan with any Investors Bancorp health plan, Investors Bancorp shall make
available to Continuing Employees and their dependents employer-provided health
coverage on the same basis as it provides such coverage to Investors Bancorp
employees. Unless a Continuing Employee affirmatively terminates coverage under
an Roma Financial health plan prior to the time that such Continuing Employee
becomes eligible to participate in the Investors Bancorp health plan, no
coverage of any of the Continuing Employees or their dependents shall terminate
under any of the Roma Financial health plans prior to the time such Continuing
Employees and their dependents become eligible to participate in the health
plans, programs and benefits common to all employees of Investors Bancorp and
their dependents. In the event of a termination or consolidation of any Roma
Financial health plan, terminated Roma Financial employees and qualified
beneficiaries will have the right to continued coverage under group health plans
of Investors Bancorp in accordance with COBRA, consistent with the provisions
below. All Roma Financial employees who cease participating in a Roma Financial
health plan and become participants in a comparable Investors Bancorp health
plan (each a “Former Roma Financial Health Plan Participant”) shall receive
credit for any co-payment and deductibles paid under Roma Financial’s health
plan for purposes of satisfying any applicable deductible or out-of-pocket
requirements under the Investors Bancorp health plan, upon substantiation, in a
form satisfactory to Investors Bancorp that such co-payment and/or deductible
has been satisfied. With respect to any Former Roma Financial Health Plan
Participant, any coverage limitation under the Investors Bancorp health plan due
to any pre-existing condition shall be waived by the Investors Bancorp health
plan to the degree that such condition was covered by the Roma Financial health
plan and such condition would otherwise have been covered by the Investors
Bancorp health plan in the absence of such coverage limitation.

(g) Roma Financial has Previously Disclosed each individual (“Participant”) who
has entered into a Supplemental Executive Retirement Plan Agreement and/or a
Phantom Stock Appreciation Rights Agreement with Roma Financial or any Roma
Subsidiary (collectively, the “Non-Qualified Agreements”) and the amount of
their project accrued benefits thereunder as of December 31, 2012. Investors
Bancorp shall on the Effective Time (i) take such actions as permitted to
irrevocably terminate each Non-Qualified Agreement; and (ii) subject

 

52



--------------------------------------------------------------------------------

to the execution of a release of claims against the Investors Parties, their
Subsidiaries and affiliates in a form satisfactory to Investors Bancorp with
respect to the Participant’s contractual rights under his or her Non-Qualified
Agreement, distribute to each Participant in accordance with the terms of the
Non-Qualified Agreement and Section 409A of the IRC, a lump sum cash amount
equal to the liquidation value of such Participant’s accrued benefit. The
liquidation value of each Participant’s accrued benefit under his or her
Non-Qualified Agreement to be paid at the Effective Time shall be determined by
Roma Financial and approved by Investors Bancorp by no later than five
(5) business days prior to the Effective Time.

(h) Notwithstanding anything to the contrary, in no event shall the aggregate
payments or benefits to be made under any Roma Financial Compensation and
Benefit Plan that constitute a “parachute payment” (as such term is defined in
Section 280G of the IRC), and to the extent any payments or benefits would
constitute a “parachute payment,” such payments and/or benefits will be reduced
to the extent necessary to avoid penalties under Section 280G of the IRC.

(i) The Investors Parties agree that the completion of the Mergers will
constitute a “Change in Control” with respect to the Roma Financial Compensation
and Benefit Plans.

(j) Investors Bancorp, Investors Bank, Roma Financial and Roma Bank agree to
jointly establish a retention bonus pool to be paid to certain designated
Continuing Employees, with such recipients, amount of payments and timing of
payments to be agreed to in writing by the parties no later than 30 days
following the date of this Agreement. Such payments shall be made to the
applicable individuals if they are still employed by one of the parties upon
their designated “work through” date as set forth in the written retention bonus
pool agreement. The parties reserve the right to amend the retention bonus pool
agreement from time to time, by a mutual written agreement.

Section 6.08    Directors and Officers Indemnification and Insurance.

(a) For a period of six years after the Effective Time, Investors Bancorp shall
indemnify, defend and hold harmless each person who is now, or who has been at
any time before the date hereof or who becomes before the Effective Time, an
officer or director of Roma Financial or any Roma Subsidiary (the “Indemnified
Parties”) against all losses, claims, damages, costs, expenses (including
attorney’s fees), liabilities or judgments or amounts that are paid in
settlement (which settlement shall require the prior written consent of
Investors Bancorp, which consent shall not be unreasonably withheld) of or in
connection with any claim, action, suit, proceeding or investigation, whether
civil, criminal, or administrative (each a “Claim”), in which an Indemnified
Party is, or is threatened to be made, a party or witness in whole or in part or
arising in whole or in part out of the fact that such person is or was a
director, officer or employee of Roma Financial or a Roma Subsidiary if such
Claim pertains to any matter of fact arising, existing or occurring at or before
the Effective Time (including, without limitation, the Mergers and the other
transactions contemplated hereby), regardless of whether such Claim is asserted
or claimed before, or after, the Effective Time, to the fullest extent as would
have been permitted by Roma Financial under the applicable Regulations and under
Roma Financial’s Charter and Bylaws. Investors Bancorp shall pay expenses in
advance of the final disposition of any such action or proceeding to each
Indemnified Party to the fullest extent as would have been permitted by Roma
Financial under applicable Regulations and under Roma Financial’s Charter and
Bylaws, upon receipt of an undertaking to repay such advance payments if he
shall be adjudicated or determined to be not entitled to indemnification in the
manner set forth below. Any Indemnified Party wishing to claim indemnification
under this Section 6.08 upon learning of any Claim, shall notify Investors
Bancorp (but the failure to so notify Investors Bancorp shall not relieve
Investors Bancorp from any liability which it may have under this Section 6.08,
except to the extent such failure materially prejudices Investors Bancorp) and
shall deliver to Investors Bancorp the undertaking referred to in the previous
section. In the event of any such claim, action, suit, proceeding or
investigation (whether arising before or after the Effective Time),
(i) Investors Bancorp, or an insurance carrier pursuant to Section 6.08(c)
below, shall have the right to assume the defense thereof and Investors Bancorp
shall not be liable to such Indemnified Parties for any legal expenses of other
counsel or any other expenses subsequently incurred by such Indemnified

 

53



--------------------------------------------------------------------------------

Parties in connection with the defense thereof, except that if Investors Bancorp
elects not to assume such defense or counsel for the Indemnified Parties advises
that there are issues which raise conflicts of interest between Investors
Bancorp and the Indemnified Parties, the Indemnified Parties may retain counsel
which is reasonably satisfactory to Investors Bancorp, unless the Indemnified
Party is provided with counsel by an insurance carrier pursuant to
Section 6.08(c) below, and Investors Bancorp shall pay, promptly as statements
therefore are received, the reasonable fees and expenses of such counsel for the
Indemnified Parties (which may not exceed one firm in any jurisdiction),
(ii) the Indemnified Parties will cooperate in the defense of any such matter,
(iii) Investors Bancorp shall not be liable for any settlement effected without
its prior written consent (which consent shall not be unreasonably withheld) and
(iv) Investors Bancorp shall have no obligation hereunder to the extent that a
Federal or state banking agency or a court of competent jurisdiction shall
determine that indemnification of an Indemnified Party in the manner
contemplated hereby is prohibited by applicable laws and regulations.

(b) In the event that either Investors Bancorp or any of its successors or
assigns (i) consolidates with or merges into any other person and shall not be
the continuing or surviving bank or entity of such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
person, then, and in each such case, proper provision shall be made so that the
successors and assigns of Investors Bancorp shall assume the obligations set
forth in this Section 6.08.

(c) Investors Bancorp shall use its best efforts to maintain, or shall cause
Investors Bank to maintain, in effect for six years following the Effective
Time, the current directors’ and officers’ liability insurance policies covering
the officers and directors of Roma Financial (provided, that Investors Bancorp
may substitute therefor policies of at least the same coverage containing terms
and conditions which are not materially less favorable) with respect to matters
occurring at or prior to the Effective Time; provided, however, that in no event
shall Investors Bancorp be required to expend pursuant to this Section 6.08(c)
an amount that in the aggregate is more than 200% of the annual cost currently
expended by Roma Financial with respect to such insurance (the “Maximum
Amount”); provided, further, that if the amount of the annual premium necessary
to maintain or procure such insurance coverage exceeds the Maximum Amount,
Investors Bancorp shall maintain the most advantageous policies of directors’
and officers’ insurance obtainable for a premium equal to the Maximum Amount. In
connection with the foregoing, Roma Financial agrees in order for Investors
Bancorp to fulfill its agreement to provide directors and officers liability
insurance policies for six years to provide such insurer or substitute insurer
with such reasonable and customary representations as such insurer may request
with respect to the reporting of any prior claims.

(d) The obligations of Investors Bancorp provided under this Section 6.08 are
intended to be enforceable against Investors Bancorp directly by the Indemnified
Parties and shall be binding on all respective successors and permitted assigns
of Investors Bancorp.

(e) At the Effective Time, Investors Bancorp will assume all obligations of Roma
Financial to provide indemnification for former officers and directors of
Sterling Banks, Inc. and Sterling Bank in accordance with and subject to the
limitations set forth in Section 6.4 of the Agreement and Plan of Merger, dated
as of March 17, 2010, among Sterling Banks, Inc., Sterling Bank, Roma Financial
Corporation and Roma Bank.

Section 6.09    Stock Listing.

Investors Bancorp agrees to list on Nasdaq (or such other national securities
exchange on which the shares of Investors Bancorp Common Stock shall be listed
as of the date of consummation of the Merger), subject to official notice,
shares of Investors Bancorp Common Stock to be issued in the Merger.

Section 6.10    Boards of Directors; Advisory Board; Contribution to Charitable
Foundation

(a) The Investors Parties shall take the appropriate actions such that effective
as of the day immediately following the Closing Date, the number of persons
comprising the boards of directors of each of Investors

 

54



--------------------------------------------------------------------------------

Bancorp, Investors MHC and Investors Bank shall be increased by three (3), and
three members of the Roma Financial board of directors as of the date of this
Agreement and as of the Effective Time, as designated by Investors Bancorp in
consultation with Roma Financial, shall be appointed to the board of directors
of each of Investors Bancorp, Investors MHC and Investors Bank, respectively.
Such directors to be designated shall be determined by Investors Bancorp,
Investors MHC and Investors Bank prior to the printing and mailing of the Proxy
Statement-Prospectus. For a period of three years following the Closing Date, if
any of the directors of Roma Financial appointed to the boards of directors of
the Investors Parties in accordance with the foregoing shall cease to be a
director (due to retirement, death or otherwise) of all of the Investors
Parties, a person from the Roma Advisory Board selected by Investors Bancorp,
subject to the governance criteria, including independence standards, applicable
to all Investor Bancorp director appointments, shall be appointed to the board
of directors of each of the Investors Party as a replacement,.

(b) As promptly as practicable following the Closing Date, Investors Bank will
invite all members of the Roma Board of Directors as of the date of this
Agreement (other than those members who are elected to the Boards of Directors
pursuant to paragraph (a) of this Section 6.10) to serve as paid members of an
advisory board (the “Roma Advisory Board”), the function of which will be, among
other things, to advise Investors Bank with respect to the Roma Bank market
area, deposit and lending activities and customer relationships. Investors Bank
intends to maintain the Roma Advisory Board for a period of no less than five
(5) years. The annual compensation of the advisory board has been Previously
Disclosed by Investors Bancorp.

(c) No change to the name of the Roma Bank Charitable Foundation is required as
a result of this Agreement. No later than 6 months following the Effective Time,
the Investors Parties shall contribute $1 million in the aggregate to the Roma
Bank Charitable Foundation for charitable contributions in the Mercer and
Burlington markets. Investors Bancorp and Investors Bank shall use their best
efforts to cause the Investors Charitable Foundation, from and for a period of
three years following the Effective Time, to match 10% of any charitable
contributions made by the Roma Bank Charitable Foundation. Roma Financial and
Roma Bank shall use their best efforts to cause two persons designated by
Investors Bank to be appointed to the board of directors of the Roma Bank
Charitable Foundation effective upon the Effective Time.

Section 6.11    Investors MHC Shares.

Investors MHC shall vote the Investors MHC Shares in favor of the Mid-Tier
Merger and this Agreement at the Investors Bancorp Shareholders Meeting.

Section 6.12    Tax Free Reorganization.

Each of the Investors Parties agrees that from the date of this Agreement, it or
they will not, and it will cause any Investors Subsidiary not to, knowingly take
any action or knowingly fail to take any reasonable action that would, or would
be reasonably likely to, prevent, impede or delay the Mergers from qualifying as
reorganizations with the meaning of Section 368(a) of the IRC. This obligation
of the Investors Parties shall survive the Effective Time.

ARTICLE VII

REGULATORY AND OTHER MATTERS

Section 7.01    Meetings of Shareholders.

(a) Roma Financial will (i) take all steps necessary to duly call, give notice
of, convene and hold a meeting of its shareholders as promptly as practicable
after the Merger Registration Statement is declared effective by the SEC, for
the purpose of considering this Agreement and the Mid-Tier Merger (the “Roma
Financial Shareholders Meeting”), except as otherwise provided in Section 5.10,
(ii) in connection with the solicitation of proxies with respect to the Roma
Financial Shareholders Meeting, have its Board of Directors recommend approval
of this

 

55



--------------------------------------------------------------------------------

Agreement to the Roma Financial shareholders (the “Roma Financial
Recommendation”), subject to Section 5.10; and (iii) cooperate and consult with
Investors Bancorp with respect to each of the foregoing matters. Subject to the
foregoing, Roma Financial and the Roma Financial Board of Directors will use
their reasonable best efforts to obtain from its stockholders the votes
necessary to approve the adoption of this Agreement.

(b) Investors Bancorp will (i) take all steps necessary to duly call, give
notice of, convene and hold a special meeting of its shareholders as promptly as
practicable after the Merger Registration Statement is declared effective by the
SEC, for the purpose of considering this Agreement and the Merger (the
“Investors Bancorp Shareholders Meeting” ), (ii) in connection with the
solicitation of proxies with respect to the Investors Bancorp Shareholders
Meeting, have its Board of Directors recommend approval of this Agreement to the
Investors Bancorp shareholders; and (iii) cooperate and consult with Roma
Financial with respect to each of the foregoing matters. The Board of Directors
of Investors Bancorp may fail to make such a recommendation referred to in
clause (ii) above, or withdraw, modify or change any such recommendation only if
such Board of Directors, after having consulted with and considered the advice
of its financial and legal advisors, has determined that the making of such
recommendation, or the failure to withdraw, modify or change its recommendation,
would constitute a breach of the fiduciary duties of such directors under
applicable law. Subject to the foregoing, Investors Bancorp and the Investors
Bancorp Board of Directors will use their reasonable best efforts to obtain from
its stockholders the votes necessary to approve the adoption of this Agreement.

Section 7.02    Proxy Statement-Prospectus; Merger Registration Statement.

(a) For the purposes (i) of registering Investors Bancorp Common Stock to be
offered to holders of Roma Financial Common Stock in connection with the Merger
with the SEC under the Securities Act, (ii) of holding the Roma Financial
Shareholders Meeting and (iii) of holding the Investors Bancorp Shareholders
Meeting, Investors Bancorp shall draft and prepare, and Roma Financial shall
cooperate in the preparation of, the Merger Registration Statement, including a
joint proxy statement and prospectus satisfying all applicable requirements of
applicable state securities and banking laws, and of the Securities Act and the
Exchange Act, and the rules and regulations thereunder (such joint proxy
statement/prospectus in the form mailed by Roma Financial to the Roma Financial
shareholders and by Investors Bancorp to the Investors Bancorp shareholders,
together with any and all amendments or supplements thereto, being herein
referred to as the “Proxy Statement-Prospectus”). Investors Bancorp shall
provide Roma Financial and its counsel with appropriate opportunity to review
and comment on the Proxy Statement-Prospectus, and shall incorporate all
appropriate comments thereto, prior to the time it is initially filed with the
SEC or any amendments are filed with the SEC. Investors Bancorp shall file the
Merger Registration Statement, including the Proxy Statement-Prospectus, with
the SEC as soon as practicable following execution of this Agreement. Each of
Investors Bancorp and Roma Financial shall use its reasonable best efforts to
have the Merger Registration Statement declared effective under the Securities
Act as promptly as practicable after such filing, and Roma Financial and
Investors Bancorp shall each thereafter promptly mail the Proxy
Statement-Prospectus to their respective shareholders. Investors Bancorp shall
also use its reasonable best efforts to obtain all necessary state securities
law or “blue sky” permits and approvals required to carry out the transactions
contemplated by this Agreement, and Roma Financial shall furnish all information
concerning Roma Financial and the holders of Roma Financial Common Stock as may
be reasonably requested in connection with any such action.

(b) Investors Bancorp will advise Roma Financial promptly after Investors
Bancorp receives notice of the time when the Merger Registration Statement has
become effective or any supplement or amendment has been filed, of the issuance
of any stop order or the suspension of the registration of the shares of
Investors Bancorp Common Stock issuable pursuant to the Merger Registration
Statement, or the initiation or threat of any proceeding for any such purpose,
or of any request by the SEC for the amendment or supplement of the Merger
Registration Statement, or for additional information, and Investors Bancorp
will provide Roma Financial with as many copies of such Merger Registration
Statement and all amendments thereto promptly upon the filing thereof as Roma
Financial may reasonably request.

 

56



--------------------------------------------------------------------------------

(c) Roma Financial and Investors Bancorp shall promptly notify the other party
if at any time it becomes aware that the Proxy Statement-Prospectus or the
Merger Registration Statement contains any untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading. In such event, Roma Financial shall cooperate
with Investors Bancorp in the preparation of a supplement or amendment to such
Proxy Statement-Prospectus that corrects such misstatement or omission, and
Investors Bancorp shall file an amended Merger Registration Statement with the
SEC, and each of Roma Financial and Investors Bancorp shall mail an amended
Proxy Statement-Prospectus to their respective shareholders.

Section 7.03    Roma MHC Membership Approval

(a) If a vote of the Roma MHC Members is required by the FRB, Roma MHC will take
all steps necessary to duly call, give notice of, convene and hold a meeting of
its Members (the “Roma MHC Members Meeting”), for the purpose of considering
this Agreement and the MHC Merger. Roma MHC shall draft and prepare, and
Investors Bancorp shall cooperate in the preparation of, a proxy statement
satisfying all applicable requirements (such proxy statement in the form mailed
to the Roma MHC members, together with any and all amendments or supplements
thereto, being herein referred to as the “Members Proxy Statement”). Roma MHC
shall file the Members Proxy Statement with the appropriate Regulatory
Authorities. Roma MHC shall use its best efforts to have the Members Proxy
Statement cleared for mailing as promptly as practicable after such filing, and
Roma MHC shall thereafter promptly mail the Members Proxy Statement to the Roma
MHC Members. The Board of Directors of Roma MHC shall recommend approval of the
MHC Merger.

(b) Investors Bancorp shall provide Roma MHC with any information concerning
itself that Roma MHC may reasonably request in connection with the drafting and
preparation of the Members Proxy Statement, and Roma Financial shall notify
Investors Bancorp promptly of the receipt of any comments of the applicable
Regulatory Authority with respect to the Members Proxy Statement and of any
requests by the applicable Regulatory Authority for any amendment or supplement
thereto or for additional information and shall provide to Investors Bancorp
promptly copies of all correspondence between Roma Financial or any Roma
Subsidiary and the applicable Regulatory Authority. Roma MHC shall give
Investors Bancorp and its counsel the opportunity to review and comment on the
Members Proxy Statement prior to its being filed with the applicable Regulatory
Authority and shall give Investors Bancorp and its counsel the opportunity to
review and comment on all amendments and supplements to the Members Proxy
Statement and all responses to requests for additional information and replies
to comments prior to their being filed with, or sent to, the applicable
Regulatory Authority. Each of Investors Bancorp and each Roma Party agrees to
use all reasonable efforts, after consultation with the other party hereto, to
respond promptly to all such comments of and requests by the applicable
Regulatory Authority and to cause the Members Proxy Statement and all required
amendments and supplements thereto to be mailed to the Roma MHC Members entitled
to vote at the Roma MHC Members Meeting hereof at the earliest practicable time.

(c) Roma MHC and Investors Bancorp shall promptly notify the other party if at
any time it becomes aware that the Members Proxy Statement contains any untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements contained therein, in light
of the circumstances under which they were made, not misleading. In such event,
Investors Bancorp shall cooperate with Roma MHC in the preparation of a
supplement or amendment to such Members Proxy Statement that corrects such
misstatement or omission, and Roma MHC shall file an amended Members Proxy
Statement with the applicable Regulatory Authority, and Roma MHC shall mail an
amended Members Proxy Statement to the Roma MHC Members.

Section 7.04.    Regulatory Approvals.

The Parties will cooperate with each other and use all reasonable efforts to
promptly prepare all necessary documentation, to effect all necessary filings
and to obtain all necessary permits, consents, waivers, approvals and
authorizations of the SEC, the Regulatory Authorities and any other third
parties and governmental bodies

 

57



--------------------------------------------------------------------------------

necessary to consummate the transactions contemplated by this Agreement;
provided, however, that in no event shall any of the Investors Parties be
required to agree to any prohibition, limitation, or other requirement that
would prohibit or materially limit the ownership or operation by any of the
Investors Parties of all or any material portion of the business or assets of
Roma Financial or any Roma Subsidiary, compel any of the Investors Parties to
dispose of or hold separate all or any material portion of the business or
assets of Roma Financial or any Roma Subsidiary, continue in effect after the
Effective Time the OCC Agreement or any provision thereof, or otherwise
materially impair the value of Roma Financial to Investors Bancorp (together, a
“Burdensome Condition”). The Parties will furnish each other and each other’s
counsel with all information concerning themselves, their Subsidiaries,
directors, officers and shareholders and such other matters as may be necessary
or advisable in connection with the Proxy Statement-Prospectus and any Member
Proxy Statement and any application, petition or any other statement or
application made to any Regulatory Authority or Governmental Entity in
connection with the Mergers, and the other transactions contemplated by this
Agreement. Roma Financial shall have the right to review the information
relating to Roma Financial and any Roma Subsidiary, which appear in any filing
made in connection with the transactions contemplated by this Agreement with any
Regulatory Authority or any Governmental Entity. Investors Bancorp shall give
Roma Financial and its counsel the opportunity to review each filing prior to
its being filed with a Regulatory Authority and shall give Roma Financial and
its counsel the opportunity to review all regulatory filings, amendments and
supplements to such filings and all responses to requests for additional
information and replies to comments prior to their being filed with, or sent to,
a Regulatory Authority. Investors Bancorp will furnish to Roma Financial copies
of all documents, statements and reports as it files with any Regulatory
Authorities with respect to the Mergers.

ARTICLE VIII

CLOSING CONDITIONS

Section 8.01    Conditions to Each Party’s Obligations under this Agreement.

The respective obligations of each party under this Agreement shall be subject
to the fulfillment at or prior to the Closing Date of the following conditions,
none of which may be waived:

(a) Shareholder and Membership Approvals. This Agreement and the transactions
contemplated hereby shall have been approved by the requisite vote of each of
the shareholders of Roma Financial and Investors Bancorp and if required by the
FRB, by the requisite vote of the Roma MHC Members.

(b) Injunctions. None of the Parties hereto shall be subject to any order,
decree or injunction of a court or agency of competent jurisdiction that enjoins
or prohibits the consummation of the transactions contemplated by this Agreement
and no statute, rule or regulation shall have been enacted, entered,
promulgated, interpreted, applied or enforced by any Governmental Entity or
Regulatory Authority that enjoins or prohibits the consummation of the
transactions contemplated by this Agreement.

(c) Regulatory Approvals. All Regulatory Approvals required to consummate the
transactions contemplated by this Agreement shall have been obtained and shall
remain in full force and effect and all waiting periods relating to such
approvals shall have expired; all other necessary approvals, authorizations and
consents of any Governmental Entities required to consummate the transactions
contemplated by this Agreement, the failure of which to obtain would reasonably
be expected to have a Material Adverse Effect, shall have been obtained and
shall remain in full force and effect and all waiting periods relating to such
approvals, authorizations or consents shall have expired.

(d) Third Party Consents. The Parties shall have obtained the consent or
approval of each person (other than the Regulatory Approvals and other
approvals, authorizations and consents of Governmental Entities referred to in
Section 8.01(c)) whose consent or approval shall be required to consummate the
transactions contemplated by this Agreement, except for those for which failure
to obtain such consent or approval would not, individually or in the aggregate,
have a Material Adverse Effect on Investors Bancorp (after giving effect to the
consummation of the transactions contemplated hereby).

 

58



--------------------------------------------------------------------------------

(e) Merger Registration Statement. The Merger Registration Statement shall have
been declared effective by the SEC and no stop order suspending the
effectiveness of the Merger Registration Statement shall have been issued and be
in effect and no proceedings for that purpose shall have been initiated by the
SEC and not withdrawn.

Section 8.02    Conditions to the Obligations of the Investors Parties under
this Agreement.

The obligations of the Investors Parties under this Agreement shall be further
subject to the satisfaction of the conditions set forth in this Section 8.02 at
or prior to the Closing Date:

(a) Representations and Warranties. Subject to the standard set forth in
Section 3.01, each of the representations and warranties of the Roma Parties set
forth in this Agreement shall be true and correct as of the date of this
Agreement and as of the Closing Date with the same effect as though all such
representations and warranties had been made on the Closing Date (except to the
extent such representations and warranties speak as of an earlier date, which
only need be true and correct as of such earlier date), and Roma Financial shall
have delivered to Investors Bancorp a certificate to such effect signed by the
Chief Executive Officer and the Chief Financial Officer of Roma Financial as of
the Closing Date.

(b) Agreements and Covenants. The Roma Parties shall have performed in all
material respects all obligations, and complied in all material respects with
all agreements or covenants to be performed or complied with by it at or prior
to the Effective Time. Investors Bancorp shall have received a certificate
signed on behalf of Roma Financial by the Chief Executive Officer and Chief
Financial Officer of Roma Financial to such effect dated as of the Effective
Time.

(c) Tax Opinion. On the basis of facts, representations and assumptions which
shall be consistent with the state of facts existing at the Closing Date,
Investors Bancorp shall have received an opinion of Luse Gorman Pomerenk &
Schick, P.C., reasonably acceptable in form and substance to Investors Bancorp,
dated as of the Closing Date, substantially to the effect that for federal
income tax purposes, the Mergers will qualify as reorganizations within the
meaning of Section 368(a) of the IRC. In rendering the tax opinions described
herein, the law firms may require and rely upon customary representations
contained in certificates of officers of Investors Bancorp and Roma Financial
and their respective Subsidiaries.

(d) Regulatory Approvals. None of the Regulatory Approvals necessary to
consummate the Mergers and the transactions contemplated by this Agreement shall
include any term, condition or restriction upon any of the Investors Parties
that Investors Bancorp reasonably determines is a Burdensome Condition.

Section 8.03    Conditions to the Obligations of the Roma Parties under this
Agreement.

The obligations of the Roma Parties under this Agreement shall be further
subject to the satisfaction of the conditions set forth in this Section 8.03 at
or prior to the Closing Date:

(a) Representations and Warranties. Subject to the standard set forth in
Section 4.01, each of the representations and warranties of the Investors
Parties set forth in this Agreement shall be true and correct as of the date of
this Agreement and as of the Closing Date with the same effect as though all
such representations and warranties had been made as of the Closing Date (except
to the extent such representations and warranties speak as of an earlier date,
which only need be true and correct as of such earlier date); and Investors
Bancorp shall have delivered to Roma Financial a certificate to such effect
signed by the Chief Executive or Chief Operating Officer and the Chief Financial
Officer of Investors Bancorp as of the Effective Time.

(b) Agreements and Covenants. The Investors Parties shall have performed in all
material respects all obligations and complied in all material respects with all
agreements or covenants to be performed or complied with by it at or prior to
the Effective Time, and Roma Financial shall have received a certificate signed
on behalf of Investors Bancorp by the Chief Executive or Operating Officer and
Chief Financial Officer to such effect dated as of the Effective Time.

 

59



--------------------------------------------------------------------------------

(c) Tax Opinion. On the basis of facts, representations and assumptions which
shall be consistent with the state of facts existing at the Closing Date, Roma
Financial shall have received an opinion of Spidi & Fisch, PC, reasonably
acceptable in form and substance to Roma Financial, dated as of the Closing
Date, substantially to the effect that for federal income tax purposes, the
Mergers will qualify as reorganizations within the meaning of Section 368(a) of
the Code. In rendering the tax opinions described herein, the law firms may
require and rely upon customary representations contained in certificates of
officers of Investors Bancorp and Roma Financial and their respective
Subsidiaries.

(d) Nasdaq Listing. The shares of Investors Bancorp Common Stock to be issued in
the Mid-Tier Merger shall have been approved for listing on Nasdaq (or such
other national securities exchange on which the shares of Investors Bancorp
Common Stock is listed as of the Effective Time), subject to official notice of
issuance.

(e) Exchange Agent Certificate. Roma Financial shall have received from the
Exchange Agent a certificate stating that it has received irrevocable
authorization to issue the shares of Investors Bancorp Common Stock to be issues
in the Mid-Tier Merger.

(f) Board Appointments. The Investors Parties shall have taken all action
necessary to appoint the representatives of Roma Financial to the boards of
directors of the Investors Parties and to establish the Roma Advisory Board in
accordance with Section 6.10 hereof.

ARTICLE IX

THE CLOSING

Section 9.01    Time and Place.

Subject to the provisions of Articles VIII and X hereof, the Closing of the
transactions contemplated hereby shall take place at the offices of Luse Gorman
Pomerenk & Schick, 5335 Wisconsin Avenue, Suite 780, Washington, D.C. at 10:00
a.m., on the Closing Date, or at such other place or time upon which Investors
Bancorp and Roma Financial mutually agree. A pre-closing of the transactions
contemplated hereby (the “Pre-Closing”) shall take place at the offices of Luse
Gorman Pomerenk & Schick, 5335 Wisconsin Avenue, Suite 780, Washington, D.C. at
10:00 a.m. on the day prior to the Closing Date.

Section 9.02    Deliveries at the Pre-Closing and the Closing.

At the Pre-Closing there shall be delivered to Investors Bancorp and Roma
Financial the opinions, certificates, and other documents and instruments
required to be delivered at the Pre-Closing under Article IX hereof. At or prior
to the Closing, Investors Bancorp shall have delivered the Merger Consideration
as set forth under Section 2.04(b) hereof.

ARTICLE X

TERMINATION, AMENDMENT AND WAIVER

Section 10.01    Termination.

This Agreement may be terminated at any time prior to the Closing Date, whether
before or after approval of the Mid-Tier Merger by the shareholders of Roma
Financial and/or Investors Bancorp:

(a) At any time by the mutual written agreement of Investors Bancorp and Roma
Financial;

(b) By the Board of Directors of either Investors Bancorp or Roma Financial
(provided, that the terminating party is not then in material breach of any
representation, warranty, covenant or other agreement contained herein) if there
shall have been a material breach of any of the representations or warranties
set forth in this Agreement (disregarding any qualification as to Knowledge) on
the part of one of the other Parties, which breach (i) if occurring or
continuing on the date on which the Closing would otherwise occur would result
in the failure

 

60



--------------------------------------------------------------------------------

of the conditions set forth in Section 8.02(a) or 8.03(a), as the case may be,
and (ii) by its nature cannot be cured prior to the Termination Date or shall
not have been cured within 30 days after written notice of such breach by the
terminating party to the other party;

(c) By the Board of Directors of either Investors Bancorp or Roma Financial
(provided, that the terminating party is not then in material breach of any
representation, warranty, covenant or other agreement contained herein) if there
shall have been a material failure to perform or comply with any of the
covenants or agreements set forth in this Agreement on the part of one of the
other Parties, which failure by its nature cannot be cured prior to the
Termination Date or shall not have been cured within 30 days after written
notice of such failure by the terminating party to the other party;

(d) By the Board of Directors of either Investors Bancorp or Roma Financial if
the Closing shall not have occurred by the Termination Date, or such later date
as shall have been agreed to in writing by Investors Bancorp and Roma Financial;
provided, that no party may terminate this Agreement pursuant to this
Section 10.01(d) if the failure of the Closing to have occurred on or before
said date was due to such party’s material breach of any representation,
warranty, covenant or other agreement contained in this Agreement;

(e) By the Board of Directors of either Investors Bancorp or Roma Financial if:
(x) the shareholders of Roma Financial shall have voted at the Roma Financial
Shareholders Meeting on the transactions contemplated by this Agreement and such
vote shall not have been sufficient to approve such transactions, or (y) the
members of Roma MHC shall have voted at the Roma MHC Members Meeting (if held)
on the transactions contemplated by this Agreement and such vote shall not have
been sufficient to approve the transactions, or (z) the shareholders of
Investors Bancorp shall have voted at the Investors Bancorp Shareholders Meeting
on the transactions contemplated by this Agreement and such vote shall not have
been sufficient to approve such transactions;

(f) By the Board of Directors of either Investors Bancorp or Roma Financial if
(i) final action has been taken by a Regulatory Authority whose approval is
required in connection with this Agreement and the transactions contemplated
hereby, which final action (x) has become unappealable and (y) does not approve
this Agreement or the transactions contemplated hereby, or (ii) any court of
competent jurisdiction or other governmental authority shall have issued an
order, decree, ruling or taken any other action restraining, enjoining or
otherwise prohibiting any of the Mergers and such order, decree, ruling or other
action shall have become final and nonappealable;

(g) By the Board of Directors of Investors Bancorp if Roma Financial has
received a Superior Proposal, and in accordance with Section 5.10 of this
Agreement, the Board of Directors of Roma Financial has entered into an
acquisition agreement with respect to the Superior Proposal, terminated this
Agreement, or withdraws its recommendation of this Agreement, fails to make such
recommendation or modifies or qualifies its recommendation in a manner adverse
to Investors Bancorp;

(h) By the Board of Directors of Roma Financial if the Board of Directors of
Investors Bancorp does not publicly recommend in the Proxy Statement-Prospectus
that shareholders approve this Agreement or if, after recommending in the Proxy
Statement-Prospectus that shareholders approve this Agreement, the Board of
Directors withdraws its recommendation or modifies or qualifies its
recommendation in a manner adverse to Roma Financial;

(i) By the Board of Directors of Roma Financial if Roma Financial has received a
Superior Proposal, and in accordance with Section 5.10 of this Agreement, the
Board of Directors of Roma Financial has made a determination to terminate this
Agreement in order to accept such Superior Proposal.

(j) By Roma Financial, if its Board of Directors so determines by a majority
vote of the members of its entire Board, at any time during the five business
day period commencing on the Determination Date, such termination to be
effective on the 10th business day following such Determination Date (“Effective
Termination Date”), if both of the following conditions are satisfied:

(i) The Investors Bancorp Market Value on the Determination Date is less than
the Initial Investors Bancorp Market Value multiplied by 0.80; and

 

61



--------------------------------------------------------------------------------

(ii)(a) the number obtained by dividing the Investors Bancorp Market Value on
the Determination Date by the Initial Investors Bancorp Market Value (“Investors
Bancorp Ratio”) shall be less than (b) the quotient obtained by dividing the
Final Index Price by the Initial Index Price minus 0.20;

subject, however, to the following three sentences. If Roma Financial elects to
exercise its termination right pursuant to this Section 10.01(j), it shall give
prompt written notice thereof to Investors Bancorp. During the five business day
period commencing with its receipt of such notice, Investors Bancorp shall have
the option to increase the consideration to be received by the holders of Roma
Financial Common Stock hereunder by adjusting the Exchange Ratio to equal the
lesser of: (i) a quotient, the numerator of which is equal to the product of the
Initial Investors Bancorp Market Value, the Exchange Ratio (as then in effect),
and the Index Ratio minus 0.20, and the denominator of which is equal to
Investors Bancorp Market Value on the Determination Date; or (ii) the quotient
determined by dividing the Initial Investors Bancorp Market Value by the
Investors Bancorp Market Value on the Determination Date, and multiplying the
quotient by the product of the Exchange Ratio (as then in effect) and 0.80. If
Investors Bancorp so elects, it shall give, within such five business-day
period, written notice to Roma Financial of such election and the revised
Exchange Ratio, whereupon no termination shall be deemed to have occurred
pursuant to this Section 10.01(j) and this Agreement shall remain in full force
and effect in accordance with its terms (except as the Exchange Ratio shall have
been so modified).

For purposes of this Section 10.01(j), the following terms shall have the
meanings indicated below:

“Determination Date” shall mean the first date on which all Regulatory Approvals
necessary for consummation of the Mergers have been received (disregarding any
waiting period).

“Final Index Price” means the average of the daily closing value of the Index
for the five consecutive trading days immediately preceding the Determination
Date.

“Initial Index Price” means the closing value of the Index on the trading day
ended two days preceding the execution of this Agreement.

“Index” means the SNL U.S. Bank & Thrift index.

“Index Ratio” shall be the Final Index Price divided by the Initial Index Price.

“Initial Investors Bancorp Market Value” means $17.69, adjusted if applicable as
indicated in the last sentence of Section 10.01(j).

“Investors Bancorp Market Value” shall be the average of the daily closing sales
prices of a share of Investors Bancorp Common Stock as reported on the Nasdaq
for the five consecutive trading days immediately preceding the Determination
Date.

If Investors Bancorp declares or effects a stock dividend, reclassification,
recapitalization, split-up, combination, exchange of shares or similar
transaction between the date of this Agreement and the Determination Date, the
prices of Investors Bancorp Common Stock shall be appropriately adjusted for the
purposes of applying this Section 10.01(j).

Section 10.02    Effect of Termination.

(a) In the event of termination of this Agreement pursuant to any provision of
Section 10.01, this Agreement shall forthwith become void and have no further
force, except that (i) the provisions of Sections 10.02, 11.01, 11.02, 11.04,
11.06, 11.09, 11.10, and any other Section which, by its terms, relates to
post-termination rights or obligations, shall survive such termination of this
Agreement and remain in full force and effect.

 

62



--------------------------------------------------------------------------------

(b) If this Agreement is terminated, expenses and damages of the Parties hereto
shall be determined as follows:

(i) Except as provided below, whether or not the Mergers are consummated, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such expenses.

(ii) In the event of a termination of this Agreement because of a willful breach
of any representation, warranty, covenant or agreement contained in this
Agreement, the breaching party shall remain liable for any and all damages,
costs and expenses, including all reasonable attorneys’ fees, sustained or
incurred by the non-breaching party as a result thereof or in connection
therewith or with respect to the enforcement of its rights hereunder.

(iii) As a condition of Investor Bancorp’s willingness, and in order to induce
Investors Bancorp to enter into this Agreement, and to reimburse Investors
Bancorp for incurring the costs and expenses related to entering into this
Agreement and consummating the transactions contemplated by this Agreement, Roma
Financial hereby agrees to pay Investors Bancorp, and Investors Bancorp shall be
entitled to payment of a fee equal to $12,000,000 (the “Investors Bancorp Fee”).
The Investors Bancorp Fee shall be paid within three business days after written
demand for payment is made by Investors Bancorp, following the occurrence of any
of the events set forth below:

(A) Roma Financial terminates this Agreement pursuant to Section 10.01(i) or
Investors Bancorp terminates this Agreement pursuant to Section 10.01(g); or

(B) The entering into a definitive agreement by Roma Financial relating to an
Acquisition Proposal or the consummation of an Acquisition Proposal involving
Roma Financial within twelve months after the occurrence of any of the
following: (i) the termination of the Agreement by Investors Bancorp pursuant to
Section 10.01(b) or 10.01(c) because of, in either case, a willful breach by a
Roma Party; or (ii) the failure of the shareholders of Roma Financial to approve
this Agreement after the public disclosure or public awareness of an Acquisition
Proposal.

(c) The right of Investors Bancorp to receive payment of the Investors Bancorp
Fee under Section 10.02(b)(iii) will constitute the sole and exclusive remedy of
the Investors Parties against the Roma Parties and their respective officers and
directors with respect to a termination under Section 10.02(b)(iii)(A) or (B).

(d) Notwithstanding anything herein to the contrary, in the event that Investors
Bank has obtained Regulatory Approval for the Roma Bank Merger, but Investors
Bancorp has not, prior to the Termination Date, obtained approval from the FRB
under commitments previously made by Investors Bancorp to the FRB, to issue the
shares of Investors Bancorp Common Stock in the Mid-Tier Merger, or if at any
time prior to the Termination Date the FRB informs Investors Bancorp in writing
that its request for such approval is denied, then Investors Bancorp shall pay
to Roma Financial an amount in cash equal to all out-of-pocket costs and
expenses of the Roma Parties, including, without limitation, reasonable legal,
accounting and investment banking fees and expenses incurred by the Roma Parties
in connection with entering into this Agreement and carrying out an act
contemplated hereunder, up to a maximum of $2 million, provided, however, that
this paragraph shall not be construed to relieve or release the Investors
Parties from any additional liabilities or damages arising out of its willful
breach of any provision of this Agreement.

Section 10.03    Amendment, Extension and Waiver.

Subject to applicable law, at any time prior to the Effective Time (whether
before or after approval thereof by the shareholders of Roma Financial), the
Parties hereto by action of their respective Boards of Directors, may (a) amend
this Agreement, (b) extend the time for the performance of any of the
obligations or other acts of any other party hereto, (c) waive any inaccuracies
in the representations and warranties contained herein or in any document
delivered pursuant hereto, or (d) waive compliance with any of the agreements or
conditions contained

 

63



--------------------------------------------------------------------------------

herein; provided, however, that after any approval of this Agreement and the
transactions contemplated hereby by the shareholders of Roma Financial, there
may not be, without further approval of such shareholders, any amendment of this
Agreement which reduces the amount, value or changes the form of consideration
to be delivered to Roma Financial’s shareholders pursuant to this Agreement.
This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the Parties hereto. Any agreement on the part of a party
hereto to any extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party, but such waiver or failure
to insist on strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

ARTICLE XI

MISCELLANEOUS

Section 11.01    Confidentiality.

Except as specifically set forth herein, Investors Bancorp and Roma Financial
mutually agree to be bound by the terms of the confidentiality agreement dated
November 26, 2012 (the “Confidentiality Agreement”) previously executed by the
Parties hereto, which Confidentiality Agreement is hereby incorporated herein by
reference. The Parties hereto agree that such Confidentiality Agreement shall
continue in accordance with its respective terms, notwithstanding the
termination of this Agreement.

Section 11.02    Public Announcements.

Roma Financial and Investors Bancorp shall cooperate with each other in the
development and distribution of all news releases and other public disclosures
with respect to this Agreement, and except as may be otherwise required by law,
neither the Roma Parties nor the Investors Parties shall issue any news release,
or other public announcement or communication with respect to this Agreement
unless such news release, public announcement or communication has been mutually
agreed upon by the Parties hereto. Notwithstanding the foregoing, a party may,
without the prior consent of the other party (but after prior consultation with
the other party), issue such press release or public disclosure as may upon the
advice of counsel be required by law or the rules and regulations of the
applicable exchange, as the case may be.

Section 11.03    Survival.

All representations, warranties and covenants in this Agreement or in any
instrument delivered pursuant hereto or thereto shall expire on and be
terminated and extinguished at the Effective Time, except for those covenants
and agreements contained herein which by their terms apply in whole or in part
after the Effective Time.

Section 11.04    Notices.

All notices or other communications hereunder shall be in writing and shall be
deemed given if delivered by receipted hand delivery or mailed by prepaid
registered or certified mail (return receipt requested) or by recognized
overnight courier addressed as follows:

 

  (a) If to Investors to:

Investors Bancorp, Inc.

101 JFK Parkway

Short Hills, New Jersey 07078

Attn:

    Kevin Cummings

    President and Chief Executive Officer

    Fax: (973) 924-5192

 

64



--------------------------------------------------------------------------------

with a copy to:

Luse Gorman Pomerenk & Schick

5335 Wisconsin Avenue, NW

Suite 780

Washington, DC 20016

Attn:

    John J. Gorman, Esq.

    Marc Levy, Esq.

    Fax: (202) 362-2902

 

  (b) If to Roma to:

Roma Financial Corporation

2300 Route 3

Robbinsville, New Jersey 08691

    Attn: Peter A. Inverso

    President and Chief Executive Officer

    Fax: (609)        -        

with a copy to:

Spidi & Fisch, PC

1227 25th Street, N.W.

Suite 200 West

Washington, DC 20037

    Attn:

Richard Fisch, Esq.

Fax: (202) 434-4661

or such other address as shall be furnished in writing by any party, and any
such notice or communication shall be deemed to have been given: (a) as of the
date delivered by hand; (b) three (3) business days after being delivered to the
U.S. mail, postage prepaid; or (c) one (1) business day after being delivered to
the overnight courier.

Section 11.05    Parties in Interest.

This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective successors and assigns; provided, however,
that neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any party hereto without the prior written
consent of the other party. Except for the provisions of Article II and Sections
6.08 and 6.10, following the Effective Time, nothing in this Agreement, express
or implied, is intended to confer upon any person, other than the Parties hereto
and their respective successors, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

Section 11.06    Complete Agreement.

This Agreement, including the Exhibits and Disclosure Schedules hereto and the
documents and other writings referred to herein or therein or delivered pursuant
hereto, and the Confidentiality Agreement, contains the entire agreement and
understanding of the Parties with respect to its subject matter. There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the Parties other than those expressly set forth herein or therein. This
Agreement supersedes all prior agreements and understandings (other than the
Confidentiality Agreement) between the Parties, both written and oral, with
respect to its subject matter.

Section 11.07    Counterparts.

This Agreement may be executed in one or more counterparts all of which shall be
considered one and the same agreement and each of which shall be deemed an
original. A facsimile copy or electronic transmission of a signature page shall
be deemed to be an original signature page.

 

65



--------------------------------------------------------------------------------

Section 11.08    Severability.

In the event that any one or more provisions of this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, by any court of
competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provisions of this Agreement and the Parties shall use
their reasonable efforts to substitute a valid, legal and enforceable provision
which, insofar as practical, implements the purposes and intents of this
Agreement.

Section 11.09    Governing Law.

This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of Delaware, without regard to the conflict of law principles
thereof, except to the extent that Federal law applies. Each of the Parties
hereto (a) consents to submit itself to the personal jurisdiction of the
Delaware Court of Chancery, New Castle County, or if that court does not have
jurisdiction, a federal court sitting in the State of Delaware in any action or
proceeding arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, (b) agrees that all claims in
respect of such action or proceeding may be heard and determined in any such
court, and (c) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court. Each of
the parties hereto waives any defense of inconvenient forum to the maintenance
of any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto. To the
extent permitted by applicable law, any Party hereto may make service on another
Party by sending or delivering a copy of the process to the Party to be served
at the address and in the manner provided for the giving of notices in
Section 11.04. Nothing in this Section 11.09, however, shall affect the right of
any Party to serve legal process in any other manner permitted by law. EACH OF
THE INVESTORS PARTIES AND THE ROMA PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 11.10    Interpretation.

When a reference is made in this Agreement to Sections or Exhibits, such
reference shall be to a Section of or Exhibit to this Agreement unless otherwise
indicated. The recitals hereto constitute an integral part of this Agreement.
References to Sections include subsections, which are part of the related
Section. The table of contents, index and headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”. The phrases “the date of this Agreement”, “the
date hereof” and terms of similar import, unless the context otherwise requires,
shall be deemed to refer to the date set forth in the Recitals to this
Agreement. The Parties have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

Section 11.11    Specific Performance; Jurisdiction.

The Parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with its
specific terms or were otherwise breached. Each Party agrees that, in the event
of any breach or threatened breach by any other party of any covenant or
obligation contained in this Agreement, the non-breaching Party shall be
entitled to seek (a) a decree or order of specific performance to enforce the
observance and performance of such covenant or obligation, and (b) an injunction
restraining such breach or threatened breach. Each party agrees that it will not
seek and will agree to waive any requirement for the securing or posting of a
bond in connection with the other Party’s seeking or obtaining such injunctive
relief.

 

66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the day and year first above written.

 

INVESTORS BANK

/s/   Kevin Cummings

By:

 

Kevin Cummings, President and Chief Executive Officer

INVESTORS BANCORP, INC.

/s/   Kevin Cummings

By:

 

Kevin Cummings, President and Chief Executive Officer

INVESTORS BANCORP, MHC

/s/   Kevin Cummings

By:

 

Kevin Cummings, President and Chief Executive Officer

ROMA BANK

/s/   Peter A. Inverso

By:

 

Peter A. Inverso, President and Chief Executive Officer

ROMA FINANCIAL CORPORATION

/s/   Peter A. Inverso

By:

 

Peter A. Inverso, President and Chief Executive Officer

ROMA FINANCIAL CORPORATION, MHC

/s/   Peter A. Inverso

By:

 

Peter A. Inverso, President and Chief Executive Officer

 

67